   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 1 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                                    No. _______


            United States Court of Appeals
                for the Seventh Circuit

    IN RE WISCONSIN STATE ASSEMBLY SPEAKER ROBIN J. VOS,
                                                                           Petitioner.


     From the United States District Court for the Western District of Wisconsin
                        in Case No. 3:15-cv-00421-JDP



            PETITION FOR WRIT OF MANDAMUS
    BY WISCONSIN STATE ASSEMBLY SPEAKER ROBIN J. VOS

       Kevin St. John                           Adam K. Mortara
       BELL GIFTOS ST. JOHN LLC                 Joshua P. Ackerman
       5325 Wall Street, Ste. 2200              Taylor A.R. Meehan
       Madison, WI 53718                        BARTLIT BECK LLP
       (608) 216-7990                           Courthouse Place
       kstjohn@bellgiftos.com                   54 West Hubbard Street, Ste. 300
                                                Chicago, IL 60654
                                                (312) 494-4400
                                                adam.mortara@bartlitbeck.com
                                                joshua.ackerman@bartlitbeck.com
                                                taylor.meehan@bartlitbeck.com

                                                Counsel for Petitioner,
                                                Speaker Robin J. Vos

                                                                     MAY 10, 2019
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 2 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                                                    TABLE OF CONTENTS

CIRCUIT RULE 26.1 DISCLOSURE STATEMENT .................................................................... i

TABLE OF CONTENTS .................................................................................................................... ii

TABLE OF AUTHORITIES ............................................................................................................. iii

JURISDICTIONAL STATEMENT .................................................................................................. 1

ISSUES PRESENTED ......................................................................................................................... 3

STATEMENT OF THE CASE .......................................................................................................... 3

SUMMARY OF THE ARGUMENT ................................................................................................ 8

ARGUMENT ....................................................................................................................................... 10

I.     Speaker Vos has no other adequate means to attain the relief he seeks. ............................. 10

II. Mandamus relief is clearly and indisputably warranted. ......................................................... 12

            A.          Legislative immunity and privilege preclude Plaintiffs from
                        compelling Speaker Vos to give testimony or produce
                        documents. ................................................................................................................. 12

            B.          The district court refused to consider whether extraordinary
                        circumstances justified deposing a high-ranking public official. ........................ 18

III. A writ of mandamus is appropriate under the circumstances ............................................... 22

CONCLUSION ................................................................................................................................... 24

PROOF OF SERVICE ....................................................................................................................... 26

CERTIFICATE OF COMPLIANCE .............................................................................................. 28

CIRCUIT RULE 30(D) STATEMENT........................................................................................... 29

APPENDIX TABLE OF CONTENTS .......................................................................................... 30




                                                                          ii
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 3 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                                                TABLE OF AUTHORITIES

Cases

Abbott v. Perez,
  138 S. Ct. 2305 (2018) ................................................................................................................... 1, 2
Abelesz v. OTP Bank,
  692 F.3d 638 (7th Cir. 2012) .......................................................................................................... 11
Allendale Mut. Ins. Co. v. Bull Data Sys., Inc.,
  32 F.3d 1175 (7th Cir. 1994) ............................................................................................................ 1
Bagley v. Blagojevich,
  646 F.3d 378 (7th Cir. 2011) .................................................................................................... 14, 17
Baldus v. Brennan,
  Nos. 11-CV-562, 11-CV-1011,
  2011 WL 6122542 (E.D. Wis. Dec. 8, 2011),
  order clarified, 2011 WL 6385645 (E.D. Wis. Dec. 20, 2011) ......................................................... 4
Baldus v. Members of Wis. Gov’t Accountability Bd.,
  849 F. Supp. 2d 840 (E.D. Wis. 2012) ............................................................................................ 3
Baldus v. Members of Wis. Gov’t Accountability Bd.,
  Nos. 11-CV-562, 11-CV-1011, 2013 WL 690496 (E.D. Wis. Feb. 25, 2013) ........................... 4
Biblia Abierta v. Banks,
   129 F.3d 899 (7th Cir. 1997) .................................................................................................. passim
Bogan v. City of Boston,
  489 F.3d 417 (1st Cir. 2007) ........................................................................................................... 19
Bogan v. Scott-Harris,
  523 U.S. 44 (1998)......................................................................................................... 11, 13, 14, 17
Brown v. Dart,
  667 F. App’x 873 (7th Cir. 2016) ..................................................................................................... 2
Burden-Meeks v. Welch,
  319 F.3d 897 (7th Cir. 2003) ...................................................................................................... 2, 12
Cheney v. U.S. Dist. Court for D.C.,
  542 U.S. 367 (2004) ................................................................................................................. passim
Chrysler Corp. v. Brown,
  441 U.S. 281 (1979) ......................................................................................................................... 14
City of Fort Lauderdale v. Scott,
   No. 10-61122-CIV, 2012 WL 760743 (S.D. Fla. Mar. 7, 2012) ................................................ 19
Coleman v. Schwarzenegger,
  No. CIV-S-90-0520, 2008 WL 4300437 (E.D. Cal. Sept. 15, 2008) ......................................... 19
Comm. for a Fair & Balanced Map v. Ill. State Bd. of Elections,
  No. 11-c-5065, 2011 WL 4837508 (N.D. Ill. Oct. 12, 2011) ..................................................... 18


                                                                       iii
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 4 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


Dellwood Farms, Inc. v. Cargill, Inc.,
  128 F.3d 1122 (7th Cir. 1997) .......................................................................................................... 2
Dombrowski v. Eastland,
  387 U.S. 82 (1967)............................................................................................................................ 13
Gaffney v. Cummings,
  412 U.S. 735 (1973) ......................................................................................................................... 17
Gill v. Whitford,
  138 S. Ct. 1916 (2018) ............................................................................................................. passim
Gunn v. Univ. Comm. to End War in Vietnam,
  399 U.S. 383 (1970) ........................................................................................................................... 1
In re Boehringer Ingelheim Pharms., Inc.,
   745 F.3d 216 (7th Cir. 2014) .......................................................................................................... 12
In re Dep’t of Commerce,
   139 S. Ct. 566 (2018) .............................................................................................................9, 10, 22
In re Hubbard,
   803 F.3d 1298 (11th Cir. 2015) ................................................................................... 11, 12, 14, 22
In re Kellogg Brown & Root, Inc.,
   756 F.3d 754 (D.C. Cir. 2014) .................................................................................................... 9, 10
J. H. Cohn & Co. v. Am. Appraisal Assocs., Inc.,
   628 F.2d 994 (7th Cir. 1980) .......................................................................................................... 11
James v. Sheahan,
  137 F.3d 1003 (7th Cir. 1998) ........................................................................................................ 20
JPMorgan Chase Bank, N.A. v. Asia Pulp & Paper Co.,
  707 F.3d 853 (7th Cir. 2013) ............................................................................................................ 2
King v. Ill. State Bd. of Elections,
  410 F.3d 404 (7th Cir. 2005) ............................................................................................................ 1
LaPorta v. City of Chicago,
  No. 14-c-9665, 2016 WL 4429746 (N.D. Ill. Aug. 22, 2016) .................................................... 19
League of Women Voters of Mich. v. Johnson,
  902 F.3d 572 (6th Cir. 2018) ............................................................................................................ 1
Lee v. City of Los Angeles,
  908 F.3d 1175 (9th Cir. 2018) ..................................................................................... 11, 13, 14, 16
Marylanders for Fair Representation, Inc. v. Schaefer,
 144 F.R.D. 292 (D.Md. 1992) .................................................................................................. 13, 18
Mohawk Industries, Inc. v. Carpenter,
  558 U.S. 100 (2009) ....................................................................................................................... 2, 8
Ohio A. Philip Randolph Inst. v. Larose,
  No. 18-4258, 2019 WL 259431 (6th Cir. Jan. 18, 2019) ............................................................... 1



                                                                        iv
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 5 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


Olivieri v. Rodriguez,
   122 F.3d 406 (7th Cir. 1997) .................................................................................................... 18, 19
Ott v. City of Milwaukee,
  682 F.3d 552 (7th Cir. 2012) ............................................................................................................ 2
Reeder v. Madigan,
  780 F.3d 799 (7th Cir. 2015) .......................................................................................................... 13
Rodriguez v. Pataki,
  280 F. Supp. 2d 89 (S.D.N.Y. 2003) ............................................................................................. 18
Smith v. Barry,
  502 U.S. 244 (1992) ........................................................................................................................... 3
Tenney v. Brandhove,
  341 U.S. 367 (1951) ................................................................................................................. passim
Thillens, Inc. v. Cmty. Currency Exchange Ass’n of Ill., Inc.,
  729 F.2d 1128 (7th Cir. 1984) ........................................................................................................ 15
United Airlines, Inc. v. U.S. Bank N.A.,
  406 F.3d 918 (7th Cir. 2005) ............................................................................................................ 3
United States v. Gillock,
  445 U.S. 360 (1980) ......................................................................................................................... 15
United States v. O’Brien,
  391 U.S. 367 (1968) ................................................................................................................... 14, 17
Vieth v. Jubelirer,
  541 U.S. 267 (2004) ................................................................................................................... 16, 17
Village of Arlington Heights v. Metropolitan Housing Development Corp.,
  429 U.S. 252 (1977) ......................................................................................................................... 15
Whitford v. Gill,
 218 F. Supp. 3d 837 (W.D. Wis. 2016) ................................................................................. 4, 5, 22


Other Authorities

28 U.S.C. § 1253 ..................................................................................................................................... 1
28 U.S.C. § 1331 ..................................................................................................................................... 1
28 U.S.C. § 1651 ..................................................................................................................................... 1
28 U.S.C. § 2284 ..................................................................................................................................... 1
42 U.S.C. § 1983 ..................................................................................................................................... 1
FED. R. CIV. P. 26 ................................................................................................................................. 12
Wis. Const. Art. IV, § 3 ......................................................................................................................... 3




                                                                           v
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 6 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                              JURISDICTIONAL STATEMENT

        In July 2015, Plaintiffs filed this lawsuit against state officials to challenge the

constitutionality of Wisconsin’s 2011 redistricting legislation. See 42 U.S.C. § 1983. A three-

judge district court was convened. See 28 U.S.C. § 2284(a). The three-judge district court has

jurisdiction pursuant to 28 U.S.C. §§ 1331, 2284(a).

        On May 3, 2019, the district court entered an order compelling the Speaker of the

Wisconsin State Assembly to submit to a deposition and to produce various categories of

documents. See App. 1-18 (Op. & Order, ECF 275). Speaker Vos, who is not a party, petitions

this Court for a writ of mandamus to modify, dissolve, or delay that discovery order.

        In redistricting cases, the Supreme Court has appellate jurisdiction to review orders

granting or denying interlocutory or permanent injunctions (or orders with “the same practical

effect”), but that jurisdiction is to be “narrowly construed.” 28 U.S.C. § 1253; Abbott v. Perez,

138 S. Ct. 2305, 2319-21 (2018); Gunn v. Univ. Comm. to End War in Vietnam, 399 U.S. 383, 386-

88 (1970) (quotation marks omitted). This Court retains jurisdiction to consider all other

orders from a three-judge district court. See, e.g., King v. Ill. State Bd. of Elections, 410 F.3d 404,

407 (7th Cir. 2005) (reviewing fee award); League of Women Voters of Mich. v. Johnson, 902 F.3d

572, 576-77 (6th Cir. 2018) (reviewing denial of motion to intervene in redistricting case); Ohio

A. Philip Randolph Inst. v. Larose, No. 18-4258, 2019 WL 259431, at *4-7 (6th Cir. Jan. 18, 2019)

(unpublished) (rejecting petition for writ of mandamus to reverse motion to compel in a

redistricting case on the merits).

        Applied here, this Court has jurisdiction to issue a writ of mandamus directing the

district court to dissolve, modify, or delay the discovery order. See 28 U.S.C. § 1651(a). Such

discovery orders do not have the practical effect of granting or denying an injunction and are

therefore beyond the Supreme Court’s section 1253 jurisdiction. See Allendale Mut. Ins. Co. v.


                                                    1
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 7 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


Bull Data Sys., Inc., 32 F.3d 1175, 1177 (7th Cir. 1994) (stating discovery orders “are deemed

not to be injunctions within the meaning of § 1292(a)(1)”); Abbott, 138 S. Ct. at 2320-21

(adopting section 1292(a)(1)’s “practical effect” standard for section 1253).

        This Court’s Dellwood Farms decision could provide an alternative basis for jurisdiction,

but intervening Supreme Court precedent casts doubt on its continued viability. See Dellwood

Farms, Inc. v. Cargill, Inc., 128 F.3d 1122 (7th Cir. 1997). Dellwood Farms holds that nonparties

like Speaker Vos may immediately appeal a discovery order denying a claim of privilege under

the collateral order doctrine. Id. at 1125; see also Burden-Meeks v. Welch, 319 F.3d 897, 900 (7th

Cir. 2003) (criticizing Dellwood Farms but applying its “square holding”). But it is not clear that

Dellwood Farms survives the Supreme Court’s intervening decision in Mohawk Industries, Inc. v.

Carpenter, 558 U.S. 100, 109-10 (2009), holding that a party may not immediately appeal a

discovery order requiring disclosure of privileged material. This Court then applied Mohawk to

a nonparty’s interlocutory appeal of a discovery order in Ott v. City of Milwaukee, 682 F.3d 552,

554-55 (7th Cir. 2012) (finding “immaterial the fact that this case involves a discovery order

directed at nonparties whereas Mohawk Industries involved parties to the case”). But Ott has an

alternative holding—rejecting the nonparties’ interlocutory appeal on the merits—in the event

the Court misread Mohawk “and the [Supreme] Court meant to leave a wider door open for

collateral-order appeals brought by nonparties….” Id. at 555-56; compare also Brown v. Dart, 667

F. App’x 873, 873 (7th Cir. 2016) (unpublished) (applying Dellwood Farms to consider an

interlocutory appeal of a nonparty), with JPMorgan Chase Bank, N.A. v. Asia Pulp & Paper Co.,

707 F.3d 853, 869 (7th Cir. 2013) (describing Ott as “declining to extend collateral-order

review to the denial of a motion to quash a nonparty subpoena for pretrial discovery”).

        If this Court decides that Dellwood Farms is still good law, Speaker Vos respectfully

requests that this Court treat these papers as a notice of appeal instead of a mandamus


                                                 2
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 8 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


petition. See, e.g., United Airlines, Inc. v. U.S. Bank N.A., 406 F.3d 918, 923 (7th Cir. 2005); see

Smith v. Barry, 502 U.S. 244, 248-49 (1992).

                                     ISSUES PRESENTED

        1.      Whether legislative privilege or immunity bars Plaintiffs in a partisan

gerrymandering case from deposing the Speaker of the Wisconsin State Assembly and

demanding his documents to explore, among other things, individual legislators’ motives in

drafting, negotiating, and enacting Wisconsin’s 2011 redistricting plan.

        2.      Whether Plaintiffs may depose the Speaker of the Wisconsin State Assembly

without establishing that extraordinary circumstances justify taking the deposition of a high-

ranking public official.

                                STATEMENT OF THE CASE

        The Wisconsin Constitution tasks the Legislature with redistricting after each census.

Wis. Const. Art. IV, § 3. In accordance with that power, the Legislature passed Act 43,

reapportioning Wisconsin’s 99 State Assembly districts, in July 2011. See Baldus v. Members of

Wis. Gov’t Accountability Bd., 849 F. Supp. 2d 840, 846 (E.D. Wis. 2012).

        That summer, a group of voters filed suit alleging that Wisconsin’s redistricting

legislation violated state and federal law (the Baldus litigation). The Baldus plaintiffs’ claims

included partisan gerrymandering claims. See id. at 847-48. Plaintiffs abandoned their Act 43

partisan gerrymandering claim at trial. Id.

        There was extensive discovery in Baldus, which Plaintiffs in this case now possess. See

Stip. Regarding 30(b)(6) Deps., ECF 96 (stipulating a procedure to authenticate Baldus

documents for Whitford litigation). The Baldus discovery included “any and all documents”

used “to draw the 2011 redistricting maps,” “any documents or testimony relating to how the

Legislature reached its decision on the 2011 redistricting maps,” including “documents post-


                                                   3
   Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 9 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


dating the passage of Ac[t] 43,” and production of “the exact machines used by the Legislature

and its counsel to create the redistrict[ing] maps,” which were forensically examined and

indexed by an expert under plaintiffs’ direction. Baldus v. Brennan, Nos. 11-CV-562, 11-CV-

1011, 2011 WL 6122542, at *1 (E.D. Wis. Dec. 8, 2011), order clarified, 2011 WL 6385645 (E.D.

Wis. Dec. 20, 2011); Baldus v. Members of Wis. Gov’t Accountability Bd., Nos. 11-CV-562, 11-CV-

1011, 2013 WL 690496, at *1-2 (E.D. Wis. Feb. 25, 2013); see also Am. Lanterman Decl. ¶¶2-5

(Apr. 19, 2016), ECF 97.1 The Baldus plaintiffs also deposed, re-deposed, and cross-examined

legislative aides (Tad Ottman and Adam Foltz) and legislative consultants (Joseph Handrick

and Keith Gaddie).2 See ECF 107, 109-112, 114-117, 120-121.

        The Plaintiffs in this case waited until July 2015 to file their lawsuit alleging that Act 43

was an unconstitutional partisan gerrymander. See Gill v. Whitford, 138 S. Ct. 1916, 1923-24

(2018). Plaintiffs do not dispute that they have the Baldus discovery. And the Wisconsin State

Assembly, Wisconsin’s Legislative Technology Services Bureau (LTSB), and the Whitford

Defendants have stipulated to the authenticity of all documents and data from the imaged

redistricting computers. See Stipulation, ECF 96; see also Am. Lanterman Decl., ECF 97

(describing restoration of Baldus data). Meanwhile, Plaintiffs re-deposed a redistricting

consultant, an LTSB representative, and legislative aides. See ECF 105 to 121 (Baldus and

Whitford I deposition transcripts); see also Whitford v. Gill (Whitford I), 218 F. Supp. 3d 837, 858



    1
     The Baldus court rejected the Legislature’s arguments that legislative privilege foreclosed
plaintiffs from subpoenaing legislative aides and consultants. See generally Baldus, 2011 WL
6122542. That decision was not appealed, and it did not address whether plaintiffs could
subpoena sitting legislators. Also during Baldus, and discussed further below, one external hard
drive used to back up a redistricting computer could not be imaged. See Am. Lanterman Decl.
¶4, ECF 97.
    2
    Foltz was an aide to then-Speaker Jeff Fitzgerald and Ottman worked for Senate
Majority Leader Scott Fitzgerald during redistricting. See Trial Tr. 46:11-15, May 24, 2016,
ECF 147; Trial Tr. 5:25-6:2, May 25, 2016, ECF 148.

                                                  4
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 10 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


n.116 (W.D. Wis. 2016) (noting another legislative consultant’s earlier “depositions were

admitted into the record”). The legislative aides also testified live at the Whitford I four-day

trial. 218 F. Supp. 3d at 858.

        Both Plaintiffs and the district court have relied extensively on the Baldus discovery

and trial testimony. In Whitford I, the parties’ joint statement of stipulated facts refers to and

authenticates numerous Baldus documents and testimony. See Joint Final Pretrial Report ¶¶17-

99, ECF 125. And the Whitford I opinion depends on this evidence for its pages of discussion

about the Act 43 drafting process and the drafters’ intent. 218 F. Supp. 3d at 846-53, 890-98.

Not once in Whitford I was it necessary to depose a sitting legislator or demand that he

produce documents.

        There have been two critical developments since Whitford I. First, in June 2018, the

Supreme Court vacated that opinion and remanded for Plaintiffs to establish standing. The

Supreme Court stated that Plaintiffs’ evidence of intent—including “evidence regarding the

mapmakers’ deliberations as they drew district lines”—was not pertinent to the question of

standing: “[T]he question at this point is whether the plaintiffs have established injury in fact.

That turns on effect, not intent, and requires a showing of a burden on the plaintiffs’ votes that

is actual or imminent, not conjectural or hypothetical.” Gill, 138 S. Ct. at 1932 (emphasis

added) (quotation marks omitted). And in no uncertain terms, the Supreme Court stated that

the justiciability of Plaintiffs’ claims was still “unresolved.” Id. at 1934.

        Second, in January 2019 the Supreme Court scheduled two more partisan

gerrymandering cases for argument. See Rucho v. Common Cause, No. 18-422; Lamone v. Benisek,

No. 18-726. Both require the Supreme Court to first decide whether partisan gerrymandering

claims are justiciable and, if so, to define the standard for testing such claims. The State

Assembly immediately moved to stay the Whitford proceedings until the Supreme Court


                                                   5
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 11 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


decided Rucho and Lamone. The district court postponed the trial until July but permitted

discovery to proceed. See Op. & Order at 4-5, ECF 243.

        Plaintiffs have used these additional months of discovery to subpoena Speaker Robin

Vos, as well as legislative aides. See Speaker Vos Subpoena, ECF 259-2; Notice, ECF 272.

Speaker Vos was not the Speaker of the Wisconsin State Assembly when Act 43 passed; he

has not intervened as an individual party in this litigation; and he was never compelled to

participate in discovery in either Baldus or Whitford, until now.

        In March, Plaintiffs moved to compel. Plaintiffs argued that they were entitled to

Speaker Vos’s testimony about “the intent behind the drawing of each of the 29 districts

challenged as diluting the vote of individual Plaintiffs” and “testimony relating to [Plaintiffs’]

associational claims.” Br. in Supp. of Pls.’ Mot. to Compel at 5, ECF 258; see also id. at 3

(seeking “testimony relating to how the Legislature reached its decision” on district

boundaries and “testimony as to the predicted and actual associational effects of Act 43 on the

Democratic Party, Democratic voters, the Republican Party, and Republican voters”).

Plaintiffs’ motion also demanded that Speaker Vos produce related documents. See Speaker

Vos Subpoena Ex. A, ECF 259-2.

        Speaker Vos opposed Plaintiffs’ motion. First, Speaker Vos argued legislative privilege

and immunity precluded Plaintiffs’ deposing a sitting legislator and demanding his documents.

Speaker Vos Opp’n at 14-25, ECF 265. Second, he argued that Plaintiffs failed to establish

that extraordinary circumstances justified the deposition of a high-ranking public official. Id. at

26-30. And third, he argued that Plaintiffs’ document requests were cumulative of the years of

discovery in Wisconsin redistricting litigation, such that the burden of additional discovery

from the Speaker far outweighed any benefit. Id. at 30-32.




                                                 6
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 12 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


        On May 3, the district court granted Plaintiffs’ motion in large part. See App. 1-13.3 In

addition to compelling Speaker Vos’s deposition, the district court also required Speaker Vos

to produce all Act 43-related documents, including but not limited to documents concerning

state lawmakers’ “analyses” or “objectives and/or motives” in enacting Act 43. App. 9-11.

The district court also ordered production of all communications involving the Republican

Party of Wisconsin and Assembly candidates “about the impact of Act 43” on Assembly

elections from 2010 to present and communications with the Republican National Committee.

Id. The only limitations imposed by the court’s order are that Plaintiffs cannot demand

documents relating to (1) the State Assembly’s retention of Bartlit Beck LLP or (2) those

relating to certain Republican campaign activities (e.g., recruiting candidates). App. 12-13.

        The district court acknowledged that courts “have consistently construed Tenney [v.

Brandhove, 341 U.S. 367 (1951)] and its progeny as more generally restricting the use of civil

process against state legislators, including depositions and other discovery.” App. 3. Even so,

the court rejected Speaker Vos’s legislative privilege arguments in light of the unique nature of

gerrymandering claims and the “important federal interests” implicated by such claims. App.

5-6. The district court adopted a five-part test used by a handful of district courts in

redistricting cases, including in the Maryland litigation currently before the Supreme Court. Id.

        The district court also expressly declined to consider Speaker Vos’s alternative

argument that high-ranking public officials cannot be deposed absent extraordinary




        3
         On May 9, 2019, Plaintiffs’ counsel transmitted a new subpoena to Speaker Vos’s
counsel. Plaintiffs demanded that he produce the documents compelled by the district court’s
order by May 22 and appear for a deposition on May 29. Speaker Vos filed this
correspondence as an exhibit to the Speaker’s motion to stay the discovery order in the district
court. ECF 276-278. Should the district court deny the Speaker’s stay motion or fail to act,
Speaker Vos will move for a stay in this Court.
                                                 7
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 13 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


circumstances. App. 6 n.1 (stating that argument “implicates the same concern” as legislative

privilege).

        Judge Griesbach dissented. He stated that “whatever relevance Speaker Vos’ testimony

may have does not warrant invasion of the legislative privilege.” App. 14. He emphasized that

the Supreme Court remanded Plaintiffs’ case to establish an injury in fact, which “‘turns on

effect, not intent’” and that “[d]eposing Vos about the legislature’s intent in enacting the 2011

plan is neither necessary nor relevant to plaintiffs’ burden and would be an intrusion into the

legislative process for no real reason.” App. 17 (quoting Gill, 138 S. Ct. at 1932). He added

that until the Supreme Court decides whether partisan gerrymandering claims are justiciable,

“we are simply spinning our wheels.” App. 16.

                            SUMMARY OF THE ARGUMENT

        A writ of mandamus is necessary to correct the district court’s serious error

compelling discovery from the Speaker of the Wisconsin State Assembly—an order that will

distract the Speaker from his public duties during one of the busiest periods of the legislative

session. Speaker Vos has no other adequate alternative means of relief, the discovery order is

clearly and indisputably wrong, and mandamus is appropriate under the circumstances. See

Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380-81 (2004). While these three requirements

for mandamus relief are “demanding,” they “are not insuperable.” Id. at 381; see also Mohawk,

558 U.S. at 111 (describing mandamus relief as a “useful safety valv[e] for promptly correcting

serious errors” (quotation marks omitted)). Speaker Vos clears each of those hurdles here.

        First, Speaker Vos has no other adequate means to obtain the relief he seeks. Cheney,

542 U.S. at 380-81. No postjudgment appeal can remedy the time spent preparing for and

participating in the deposition. Nor can a postjudgment appeal avoid the inevitable

consequence of compelling a sitting legislator to attend a deposition or to produce documents:


                                                8
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 14 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


chilling legislative debate in Wisconsin and elsewhere. Once the deposition and document

production occur, the harm is done. See In re Kellogg Brown & Root, Inc., 756 F.3d 754, 761 (D.C.

Cir. 2014) (Kavanaugh, J.).

        Second, Speaker Vos’s right to the issuance of the writ is clear and indisputable.

Cheney, 542 U.S. at 381. The district court’s order defies binding precedent. For example,

compelling Speaker Vos to testify and produce documents “detail[ing] the discussions among

the legislative leadership or between Vos and the individual Representatives,” App. 8, is

contrary to this Court’s decisions that inquiring into legislators’ motives for their actions,

regardless of whether those reasons are proper or improper, is not an appropriate

consideration for the court. See, e.g., Biblia Abierta v. Banks, 129 F.3d 899, 905 (7th Cir. 1997).

        What’s more, the district court expressly refused to consider Speaker Vos’s separate

and independent argument that Plaintiffs failed to establish that “extraordinary circumstances”

justify deposing a high-ranking public official. See App. 6 n.1. Little more than six months ago,

the Supreme Court intervened to stop the deposition of the United States Commerce

Secretary after the government petitioned for mandamus and raised that very argument. See In

re Dep’t of Commerce, 139 S. Ct. 566 (2018). For substantially similar reasons, this Court should

step in here.

        And third, a writ of mandamus is appropriate under the circumstances. Cheney, 542

U.S. at 381. Litigants have spent eight years attacking the constitutionality of Act 43. Plaintiffs

now possess the resulting volumes of discovery materials, including more than one dozen

depositions of legislative consultants and legislative aides involved in redistricting, plus the

documents collected in Baldus and the very computers used for redistricting. Not once was

Speaker Vos compelled to participate in discovery in those eight years. Until now, on the eve

of yet another trial and mere months before the Supreme Court could rule that partisan


                                                  9
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 15 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


gerrymandering claims like Plaintiffs’ are not justiciable. At the very least, Speaker Vos should

not be dragged into discovery until the Supreme Court determines the status of such claims.

                                          ARGUMENT

          Since Wisconsin reapportioned its State Assembly districts, there have been thirteen

depositions of legislative aides and consultants, production of the computers used to create

the redistricting maps, two trials, and one Supreme Court appeal. Only now—after nearly

eight years of redistricting-related litigation—the district court has acceded to Plaintiffs’

demand that the Speaker of the Wisconsin State Assembly submit to a deposition and produce

documents. Mandamus is appropriate to dissolve, modify, or delay the district court’s

discovery order.

I.        Speaker Vos has no other adequate means to attain the relief he seeks.

          Unless this court issues a writ of mandamus dissolving, modifying, or delaying the

district court’s order, Speaker Vos must immediately prepare for and attend a deposition, in

addition to searching for and producing privileged documents. The deposition cannot be

undone. And the “post-release review of a ruling that documents” and testimony “are

unprivileged is often inadequate to vindicate a privilege the very purpose of which is to

prevent the release of those confidential documents” and testimony. In re Kellogg Brown & Root,

Inc., 756 F.3d at 761. Mandamus is Speaker Vos’s only adequate means to obtain the requested

relief.

          Invoking similar arguments, the United States filed a mandamus petition successfully

halting the Secretary of Commerce’s deposition late last year. See In re Dep’t of Commerce, 139 S.

Ct. at 566 (construing mandamus petition as petition for writ of certiorari and granting the

writ). As the United States argued, a postjudgment appeal “would hardly provide an ‘adequate’

means of relief for the irreversible burdens of preparing for and being deposed….” See United


                                                 10
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 16 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


States Mandamus Pet. at 30-32, In re U.S. Dep’t of Commerce, No. 18-557, 2018 WL 5617904, at

*31 (Oct. 29, 2018). And there, as here, a postjudgment ruling that deposing a high-ranking

government official was improper could require vacatur of any district decision relying on that

deposition testimony. Id.; see also J. H. Cohn & Co. v. Am. Appraisal Assocs., Inc., 628 F.2d 994,

997 (7th Cir. 1980) (stating that the writ “is properly used to avoid numerous later appeals by

formulating necessary guidelines which will settle a new and important question”).

        Similarly in Cheney, the Supreme Court ruled that an appellate court erred in deciding it

lacked authority to issue a writ of mandamus to review a discovery order targeting the Vice

President and senior government officials. 542 U.S. at 381-82, 391. Just as the separation-of-

powers concerns in Cheney removed the orders at issue from the category of “ordinary

discovery orders,” id. at 382, the discovery order here is anything but ordinary. It targets one

of Wisconsin’s highest-ranking public officials during one of the busiest periods of the

legislative session as the biennial budget deadline nears. That order implicates substantial

federalism concerns, fit for mandamus relief. Id. at 381 (stating that the “Court has issued the

writ to restrain a lower court when its actions would … result in the intrusion by the federal

judiciary on a delicate area of federal-state relations” (quotation marks omitted)). The

extraordinary nature of that request and this litigation cannot be ignored. See Abelesz v. OTP

Bank, 692 F.3d 638, 652 (7th Cir. 2012).

        Deposing and demanding documents from Speaker Vos thwarts the purpose of

legislative privilege, as well as the purpose animating the rule that high-ranking public officials

cannot be deposed absent extraordinary circumstances. No postjudgment appeal can restore

the time spent away from Speaker Vos’s public duties. Compare In re Hubbard, 803 F.3d 1298,

1310 (11th Cir. 2015); Lee v. City of Los Angeles, 908 F.3d 1175, 1187 (9th Cir. 2018). Nor could

it remedy the chilling effect that such discovery is likely to have on legislative debate. See Bogan


                                                 11
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 17 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


v. Scott-Harris, 523 U.S. 44, 52 (1998); see also Biblia Abierta, 129 F.3d at 903 (legislative privilege

ensures legislators may represent their constituents “without fear” (quotation marks omitted));

Tenney, 341 U.S. at 373-74 (similar).

        Finally, this Court has stated that “the normal way” to obtain review of a discovery

order is to defy the order and be cited with contempt, but this is not the normal case. See

Burden-Meeks, 319 F.3d at 899. And there are exceptions. See In re Boehringer Ingelheim Pharms.,

Inc., 745 F.3d 216, 221 (7th Cir. 2014) (Hamilton, J., dissenting) (faulting majority for granting

mandamus instead of requiring petitioners to refuse to comply with discovery order and face

contempt sanctions). This case, too, presents an exception. Requiring Speaker Vos, an elected

official and leader of the Wisconsin State Assembly, to defy the district court’s order

implicates unique federalism concerns absent in cases involving corporations, such as In re

Boehringer, or others not involving high-ranking elected officials. As the Eleventh Circuit

recognized in Hubbard, elected officials like Speaker Vos need not wait for contempt

proceedings to be brought against them to seek relief from discovery orders. 803 F.3d at 1305.

II.     Mandamus relief is clearly and indisputably warranted.

        There is no justification to compel the Speaker of the Wisconsin State Assembly to sit

for a deposition or produce documents. Doing so transgresses legislative immunity and

privilege and exceeds the scope of permissible discovery. See FED. R. CIV. P. 26(b)(1). Only

extraordinary circumstances justify deposing high-ranking public officials. No such

circumstances are present here.

        A.       Legislative immunity and privilege preclude Plaintiffs from compelling
                 Speaker Vos to give testimony or produce documents.

        The district court’s decision—requiring discovery from Speaker Vos regarding, among

other things, legislators’ intentions, motives, predictions, or conversations regarding Act 43—

is irreconcilable with this Court’s admonition that acts relating to the legislative process or

                                                  12
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 18 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


otherwise “necessary and proper to the exercise of legislative authority” are privileged. Biblia

Abierta, 129 F.3d at 906; see also Tenney, 341 U.S. at 377-78. Its decision rests on the fiction that

there is a redistricting exception to well-established legislative privilege and immunity rules.

Look no further than the district court’s astonishing statement that the “only contrary

authority” in Speaker Vos’s opposition to Plaintiffs’ motion to compel was the Ninth Circuit’s

redistricting decision in Lee, 908 F.3d at 1187. App. 5. That ignores various controlling

Supreme Court and Seventh Circuit decisions (many also involving section 1983 suits raising

First and Fourteenth Amendment claims) cited in Speaker Vos’s brief. See ECF 265 at 14-22.

Only by working backwards from an erroneous “redistricting is different” premise could the

district court conclude there was no contrary authority preventing it from forcing Speaker Vos

to sit for a deposition. But there is no redistricting exception to Tenney and progeny.

        The Supreme Court has stated repeatedly that state lawmakers cannot be hauled into

federal court civil rights actions for acts done within “the sphere of legitimate legislative

activity.” Tenney, 341 U.S. at 376.4 In Dombrowski v. Eastland, for example, the Supreme Court

stated that legislators “should be protected not only from the consequences of litigation’s

results but also from the burden of defending themselves.” 387 U.S. at 84-85; see also Bogan,

523 U.S. at 48 (stating unanimously that “legislators are absolutely immune”).




        4
          Some courts analyze legislative immunity and legislative privilege as different
concepts, while others discuss them interchangeably. Whether called “immunity” or
“privilege,” legislators are protected from “civil process,” which includes nonparty subpoenas,
not just civil liability. See Tenney, 341 U.S. at 372; Dombrowski v. Eastland, 387 U.S. 82, 85 (1967);
Reeder v. Madigan, 780 F.3d 799, 804 (7th Cir. 2015) (warning that strictly construing immunity
“would make it nearly impossible for a legislature to function”); see, e.g., Marylanders for Fair
Representation, Inc. v. Schaefer, 144 F.R.D. 292, 297 & n.12 (D.Md. 1992) (“Legislative immunity
not only protects state legislators from civil liability, it also functions as an evidentiary and
testimonial privilege.”); Lee, 908 F.3d at 1187 (similar).
                                                 13
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 19 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


        As Speaker Vos argued, federal courts routinely afford special protection to state

lawmakers in section 1983 suits like this one. Lee—deciding that public officials involved in

municipal redistricting could not be deposed in a racial gerrymandering case—is but one

example. 908 F.3d at 1187-88. This Court has likewise affirmed that the former Illinois

governor could not be deposed in Bagley v. Blagojevich, a section 1983 suit alleging that his use

of the line-item veto was First Amendment retaliation. 646 F.3d 378, 396-97 (7th Cir. 2011);

see also, e.g., Biblia Abierta, 129 F.3d at 901-02, 906 (ruling that Chicago aldermen had complete

immunity in civil suit alleging First and Fourteenth Amendment violations). And the Eleventh

Circuit ordered the district court to quash plaintiffs’ subpoenas seeking files of the Speaker of

the Alabama House of Representatives and other public officials in a federal civil rights

lawsuit alleging First Amendment retaliation. See Hubbard, 803 F.3d at 1301-02, 1312.

        The same rules apply here. Plaintiffs’ mere filing of a section 1983 suit does not

empower Plaintiffs to depose and demand documents from a sitting legislator. Compelling

such discovery—especially when the Supreme Court has yet to resolve the justiciability of

Plaintiffs claims—frustrates the principles animating legislative immunity and privilege. It

takes the legislator away from his public duties. Compare Hubbard, 803 F.3d at 1310; Lee, 908

F.3d at 1187. It puts a single legislator’s motives or knowledge under the microscope, even

though his motives or knowledge are not shared by or imputed to the body. See United States v.

O’Brien, 391 U.S. 367, 383-84 (1968) (“What motivates one legislator to make a speech about a

statute is not necessarily what motivates scores of others to enact it.”); see, e.g., Chrysler Corp. v.

Brown, 441 U.S. 281, 311 (1979) (individual legislator’s understanding of bill language was not

controlling as to bill’s meaning). And it inhibits “the exercise of legislative discretion” with the

threat of “judicial interference” or “fear of personal liability.” Bogan, 523 U.S. at 52; see also

Biblia Abierta, 129 F.3d at 903; Tenney, 341 U.S. at 373-74.


                                                   14
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 20 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


        The district court skipped past these precedents, instead opting for a bespoke

redistricting test for legislative privilege adopted by a handful of district courts and never

endorsed by this Court or the Supreme Court. Indeed, all the district court could muster for

its redistricting-specific test were a few words quoted from United States v. Gillock, 445 U.S. 360

(1980), when in fact Gillock further illuminates the district court’s errors. Gillock involved

evidence of legislative acts in a federal criminal prosecution for bribery against a state senator.5

It held only that legislative privilege and immunity must bend to “the legitimate interest of the

Federal Government in enforcing its criminal statutes….” Gillock, 445 U.S. at 362, 373

(emphasis added). States have sovereign immunity against suits by private citizens, but no such

immunity against suits by the United States. So too with legislative immunity, to no one’s

surprise.

        Neither the Supreme Court nor the Seventh Circuit has ever applied Gillock’s

“important federal interest” exception in a civil case. See, e.g., Thillens, Inc. v. Cmty. Currency

Exchange Ass’n of Ill., Inc., 729 F.2d 1128, 1131 (7th Cir. 1984) (declining to apply Gillock’s

“important federal interest” exception in a civil bribery suit). Gillock itself distinguished federal

civil rights actions (like this one) from federal criminal prosecutions. See Gillock, 445 U.S. at

372-73; see also Cheney, 542 U.S. at 384, 386 (distinguishing “between criminal and civil

proceedings is not just a matter of formalism” because “[t]he need for information for use in

civil cases, while far from negligible, does not share the urgency or significance of the criminal




    5
      The district court suggested that Village of Arlington Heights v. Metropolitan Housing
Development Corp., 429 U.S. 252 (1977), supported its conclusion that Speaker Vos could be
compelled to testify. App. 4. To the contrary, Arlington Heights is consistent with Speaker Vos’s
position. There, the Supreme Court stated that “extraordinary” circumstances might require
policy makers—not legislators specifically—to testify about the “purpose of the official
action” but that “even then such testimony frequently will be barred by privilege.” Arlington
Heights, 429 U.S. at 268 (citing Tenney, 341 U.S. 367).
                                                   15
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 21 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


subpoena requests…”). And even if Gillock could be extended to civil cases, Plaintiffs’

allegations are in no way analogous to the federal interest in prosecuting public corruption.

        The district court’s conclusion that deposing Speaker Vos serves an important federal

interest analogous to that in Gillock is plainly wrong. As Judge Griesbach’s dissenting opinion

observed, the Speaker “is not charged with taking bribes or engaging in criminal conduct for

his own personal purposes.” App. 16. The Supreme Court has not even resolved whether

Plaintiffs’ claims are justiciable or whether Plaintiffs have standing. Even assuming Plaintiffs

could overcome these obstacles, the alleged federal interest in here is slight. Plaintiffs’ claims

cannot be equated to (or elevated above) those in racial gerrymandering cases, but the district

court did just that. See App. 4-5 (citing a mix of racial gerrymandering cases and partisan

gerrymandering cases); see also Lee, 908 F.3d at 1187-88 (applying legislative privilege in racial

gerrymandering case). Moreover, the evidence Plaintiffs seek—evidence of a sitting legislators’

partisan intent in an endeavor that is “root-and-branch a matter of politics”—is nothing like

evidence of verboten race-based motivations, let alone evidence of criminal bribery. Vieth v.

Jubelirer, 541 U.S. 267, 285-86 (2004) (plurality). Evidence that a legislator acted consistent with

his or her political beliefs would be consistent with what lawmakers have done since before

the Founding. See id. at 274-75.

        Speaker Vos raised these very arguments in the district court. But the district court

(again getting it exactly wrong) stated that Speaker “Vos does not deny that plaintiffs will have

to prove the Assembly’s intent to prevail on their claims.” App. 7-8. Here and elsewhere, the

district court’s order disregards the record. The essence of Speaker Vos’s opposition is that an

individual legislator’s intent is irrelevant and nondiscoverable for any number of reasons. First,

Plaintiffs’ principal task on remand is to prove that they have suffered a cognizable injury,

requiring evidence of Act 43’s “effect, not intent.” Gill, 138 S. Ct. at 1932. Second, even if


                                                16
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 22 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


Plaintiffs could establish standing, Speaker Vos has not conceded that evidence of legislators’

intent is “necessary” to Plaintiffs’ claim. App. 8. No party in this litigation knows whether

Plaintiffs’ claims are even justiciable, let alone what evidence is “necessary” to prove them.

But every party knows that some amount of partisan intent is lawful, and perhaps inevitable,

in redistricting. See Vieth, 541 U.S. at 285 (plurality); id. at 307 (Kennedy, J., concurring) (“A

determination that a gerrymander violates the law must rest on something more than the

conclusion that political classifications were applied.”); see also Gaffney v. Cummings, 412 U.S.

735, 752 (1973) (rejecting the argument that “any political consideration taken into account in

fashioning a reapportionment plan is sufficient to invalidate it”). And third, compelling

discovery on Speaker Vos’s intent defies the many decisions of this Court and the Supreme

Court that explain “unworthy purpose” or “the motive or intent of an official” does not

negate legislative privilege. Tenney, 341 U.S. at 377 (“The privilege would be of little value if

they could be subjected to the cost and inconvenience and distractions of a trial upon a

conclusion of the pleader, or to the hazard of a judgment against them based upon a jury’s

speculation as to motives.”); see Bogan, 523 U.S. at 54 (“Whether an act is legislative turns on

the nature of the act, rather than on the motive or intent of the official performing it.”);

O’Brien, 391 U.S. at 383-84; Bagley, 646 F.3d at 394 (“Perhaps the Governor harbored secret

motives, but motives do not matter in determining whether the action is legislative.”); Biblia

Abierta, 129 F.3d at 905. The district court made no effort to reconcile its decision with these

authorities.

        Not even other redistricting courts applying the (flawed) redistricting-specific test for

legislative privilege have ventured as far from Tenney as the district court. Repeatedly, the

district court said Speaker Vos must be deposed because only he can provide testimony (and

documents) revealing discussions with leadership or individual representatives, and only he


                                                 17
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 23 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


can provide testimony revealing his “insight into legislative intent” as a sitting legislator. App.

8, 9. That order far exceeds the scope of discovery in the Illinois redistricting case, for

example, where the district court refused to compel privileged “information concerning the

motives, objectives, plans, reports and/or procedures used by lawmakers” or “the identities of

persons who participated in decisions regarding the [challenged] Map.” See Comm. for a Fair &

Balanced Map v. Ill. State Bd. of Elections, No. 11-c-5065, 2011 WL 4837508, at *10-11 (N.D. Ill.

Oct. 12, 2011). Similarly in Rodriguez v. Pataki, plaintiffs’ motion to compel was denied “to the

extent that the plaintiffs seek information concerning the actual deliberations of the

Legislature—or individual legislators—which took place outside [the citizen-legislator

redistricting committee].” 280 F. Supp. 2d 89, 103 (S.D.N.Y. 2003); see also Marylanders, 144

F.R.D. at 297 n.12 (stating plaintiffs could not “inquire into legislative motive if such an

inquiry would necessitate an abrogation of legislative immunity”).

        At the very least, the district court should have waited for the Supreme Court to

decide Rucho and Lamone before concluding that Plaintiffs’ partisan gerrymandering claims

require the Speaker of the Wisconsin State Assembly to sit for a deposition and turn over

documents. But the district court pressed ahead. Its order excoriates Speaker Vos’s legislative

privilege and immunity, and for what? To gather cumulative evidence of legislative intent in

furtherance of a claim that may well be nonjusticiable.

        B.      The district court refused to consider whether extraordinary
                circumstances justified deposing a high-ranking public official.

        The district court paid no attention to the separate and independent ground for

denying Plaintiffs’ motion to compel: the absence of any extraordinary circumstances that

justify deposing Speaker Vos. See Olivieri v. Rodriguez, 122 F.3d 406, 409-10 (7th Cir. 1997).

Faced with this argument, the district court stated only that “legislative privilege implicates the

same concern,” so it “need not discuss the principle in Oliveri [sic] separately.” App. 6 n.1.

                                                18
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 24 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


Compounding that error, the district court remarked that Plaintiffs “narrowly tailored” their

discovery requests “to include only Vos,” without acknowledging that Speaker Vos is one of

Wisconsin’s highest-ranking public officials. App. 8.

        The district court’s praising Plaintiffs for going after the Speaker of the Wisconsin

State Assembly is antithetical to the settled rule that high-ranking public officials cannot be

deposed absent extraordinary circumstances. Speaker Vos cannot “be taken away from his

work to spend hours or days answering lawyers’ questions unless there is a real need.” Olivieri,

122 F.3d at 409-10; see Bogan v. City of Boston, 489 F.3d 417, 423-24 (1st Cir. 2007); see, e.g.,

LaPorta v. City of Chicago, No. 14-c-9665, 2016 WL 4429746, at *2 (N.D. Ill. Aug. 22, 2016);

City of Fort Lauderdale v. Scott, No. 10-61122-CIV, 2012 WL 760743, at *2-3 (S.D. Fla. Mar. 7,

2012) (collecting cases).

        Even if the district court believed legislative privilege did not apply, Plaintiffs still must

show that extraordinary circumstances necessitate Speaker Vos’s deposition. Plaintiffs cannot

use litigation to harass high-ranking public officials when the information they seek is

irrelevant, non-essential, or available from other sources or less intrusive means. See Olivieri,

122 F.3d at 409-10; Bogan, 489 F.3d at 423-24; Coleman v. Schwarzenegger, No. CIV-S-90-0520,

2008 WL 4300437, at *2 (E.D. Cal. Sept. 15, 2008). Yet Plaintiffs have done just that. They

admitted to the district court that Speaker Vos does not uniquely possess the evidence that

they seek. They told the district court that he would “merely be providing additional

information.” Br. in Supp. of Pls.’ Mot. to Compel at 17, ECF 258 (emphasis added). They

conceded others were present at every redistricting meeting, even those with individual

legislators. Id. at 1, 12. Despite these concessions, the district court erroneously stated that

Speaker Vos held “one-on-one” meetings with representatives. App. 8.




                                                  19
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 25 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


        Worse still, the district court equivocated about whether Speaker Vos’s testimony or

documents will be admissible, let alone whether such evidence is essential to Plaintiffs’ case.

See App. 9 (“If plaintiffs attempt to rely on any portion of the testimony later in the

proceedings, [Speaker] Vos may seek a ruling on its admissibility or a protective order at that

time.”). The district court’s logic is precisely backwards: if there is any doubt whether Speaker

Vos’s testimony is necessary and admissible, the Plaintiffs have not shown that his testimony is

so essential that he must be deposed.

        And worse still, the district court’s conclusion that “the availability of other

documents or Foltz’s testimony” did not render “Vos’s testimony unnecessary” rests on

egregiously misstated facts. App. 8-9. Citing only Plaintiffs’ reply brief, the district court

stated, “[I]t is undisputed that there are significant gaps in the records because much

electronic discovery was lost as the result of damage to one hard drive that contained

information related to the redistricting process and the destruction of others.” App. 8.6

Speaker Vos absolutely disputes that “there are significant gaps in the records” or that “much

electronic discovery was lost.” See, e.g., Speaker Vos Opp’n at 2-5, 27-28, 31, ECF 265.

Plaintiffs do not dispute that they possess the Baldus discovery, including images of all three



        6
          For the first time in their reply brief, Plaintiffs argued that purported discovery
deficiencies in Baldus are grounds for subpoenaing Speaker Vos. ECF 268 at 12-14. Ordinarily
arguments raised for the first time in a reply brief are deemed waived. See James v. Sheahan, 137
F.3d 1003, 1008 (7th Cir. 1998). More importantly, Plaintiffs’ telling of the Baldus discovery
dispute is misleading. After Baldus was decided, plaintiffs filed a motion alleging the
Legislature’s Baldus counsel withheld documents responsive to subpoenas. Attorneys and
experts then spent approximately eight months investigating that claim. See Joint Report,
Baldus v. Brennan, No. 11-cv-562 (E.D. Wis. May 15, 2013), ECF 315. Attorneys reviewed tens
of thousands of documents. Id. at 2-3. Plaintiffs conducted additional depositions of legislative
aides, a redistricting consultant, the Legislature’s counsel, and an LTSB representative. Id. at 7.
The investigation did not reveal any direct or clear and convincing evidence that materials
were intentionally withheld or that any previously unproduced materials would have materially
affected the outcome of the litigation. Id. Plaintiffs ultimately withdrew their motion. See
Letter, Baldus v. Brennan, No. 11-cv-562 (E.D. Wis. May 15, 2013), ECF 316.
                                                 20
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 26 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


redistricting computers and two of the three external hard drives used to back up those

computers. Supra, pp. 3-4. With respect to the “damage to one hard drive,” a forensic expert

in Baldus could not image the third external hard drive used by one of the legislative

consultants. See Am. Lanterman Decl. ¶4, ECF 97. The Baldus plaintiffs spent months

investigating that alleged discovery deficiency and others, including re-deposing the actual

users of the redistricting computers and an LTSB representative. Supra, p. 20 n.6; see also

Ylvisaker Dep. (Mar. 11, 2016), ECF 106. It stretches the imagination that Speaker Vos’s

testimony is necessary to fill any purported “gaps” caused by the inability to image that single

external hard drive used by someone else.

        With respect to the purported “destruction” of other redistricting computer hard

drives, after the Baldus litigation ended and before Plaintiffs got around to filing this lawsuit in

2015, the redistricting computers were decommissioned “in accordance with the LTSB’s

standard procedures.” See Stipulation ¶7, ECF 96. The district court’s suggestion that “much

electronic discovery” was lost as a result of these standard procedures shows complete

disregard of the record. Long before the redistricting computers were decommissioned, an

expert imaged those computers as part of Baldus. See id. at ¶6. It is undisputed that the same

expert has since provided Plaintiffs with access to all of the data and documents imaged from

the redistricting computers, which the parties have stipulated are authentic. See id. at ¶¶8-14.

        The district court’s decision also rests on its view that legislative aide Adam Foltz’s

testimony is not a substitute for Speaker Vos’s. App. 8-9. According to the district court

“some of [Foltz’s] testimony was ‘unworthy of credence,’” and he “simply does not have the

same insight into legislative intent that [Speaker] Vos does.” App. 9. Speaker Vos disputes the

suggestion that Mr. Foltz was not a credible witness, or that such a suggestion is relevant to

whether Plaintiffs can subpoena the Speaker of the Wisconsin State Assembly. Additionally,


                                                 21
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 27 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


the district court failed to consider that Mr. Foltz is but one witness. Plaintiffs have deposed,

cross-examined, and are currently attempting to re-depose another legislative aide, Tad

Ottman, and Plaintiffs have deposed, cross-examined, or used earlier sworn testimony from

both redistricting consultants.

           Plaintiffs used the Baldus discovery and legislative aides’ and consultants’ deposition

testimony without complaint to make their case about legislative intent in Whitford I, 218 F.

Supp. 3d at 846-53; see also id. at 890-98. No extraordinary circumstances compel Speaker

Vos’s deposition now.

III.       A writ of mandamus is appropriate under the circumstances

           As various courts have recognized, immediate relief is appropriate when parties

subject high-ranking government officials to discovery in civil litigation. See, e.g., In re Dep’t of

Commerce, 139 S. Ct. at 566; Hubbard, 803 F.3d at 1310-11; see also Cheney, 542 U.S. at 386. At

least the following four features of this case make mandamus relief especially appropriate here.

           First, Plaintiffs have had eight years to gather evidence about Wisconsin’s 2011

redistricting legislation. Only now have Plaintiffs decided to target Wisconsin’s State Assembly

Speaker. At best, Plaintiffs’ discovery tactics are a last gasp—a final attempt to probe

legislators’ motives weeks before the Supreme Court decides related partisan gerrymandering

cases. At worst, Plaintiffs’ discovery is meant only to harass a political rival.

           Second, the district court made repeated factual errors affecting its decision to compel

discovery from Speaker Vos:

          The district court erroneously stated that Speaker “Vos does not deny that plaintiffs

           will have to prove the Assembly’s intent to prevail on their claims,” App. 7-8, when in

           fact the central theme of Speaker Vos’s opposition to Plaintiffs’ motion was that an

           individual legislator’s intent is irrelevant and nondiscoverable. Supra, pp. 16-17.


                                                   22
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 28 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


       The district court erroneously stated that “the parties do not raise any issues unique”

        to the requests for all Act 43-related documents, App. 9, when Speaker Vos’s

        opposition plainly stated that Plaintiffs have these documents from Baldus. See Speaker

        Vos Opp’n at 30-31, ECF 265.

       The district court erroneously stated that Speaker Vos did “not deny the relevance” of

        redistricting-related RNC communications, App. 11, when in fact Speaker Vos did.7

       The district court erroneously stated that it was “undisputed” that there were

        “significant gaps” in the record because of “destruction” of hard drives. App. 8. That

        fact is both disputed and belied by this record and Baldus. Supra, pp. 20-21.

       The district court erroneously stated that Speaker “Vos met one-on-one with each

        Republican Representative about that Representative’s district,” App. 8, when even

        Plaintiffs told the district court that at least one legislative aide was present in all

        meetings. Supra, p. 19.

       The district court erroneously considered only one legislative aide’s testimony as an

        alternative to Speaker Vos’s testimony, App. 8, when in fact Plaintiffs have relied on

        the following: legislative aide Tad Ottman’s four depositions (ECF 114-118),

        legislative consultant Joseph Handrick’s three depositions (ECF 119-121), legislative

        consultant Ronald Gaddie’s two depositions (ECF 107-108), LTSB representative Jeff

        Ylvisaker’s two depositions (ECF 105-106), in addition to legislative aide Adam Foltz’s




        7
          Speaker Vos’s opposition brief stated that these communications were “far afield
from the Supreme Court’s instruction to Plaintiffs to prove a cognizable injury-in-fact” and
“nothing more than a fishing expedition for information with little to no relevance to the
issues to be tried. This is not a case about ‘the fortunes of the political parties.’ Gill, 138 S. Ct.
at 1933. The judiciary is not responsible for refereeing such disputes.” Speaker Vos Opp’n at
13 n.9 & 32, ECF 265.


                                                  23
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 29 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


        four depositions (ECF 109-113). The district court also failed to mention that

        Plaintiffs’ have subpoenaed legislative aide Ottman for another deposition, in addition

        to the Plaintiffs’ subpoena for Foltz. See Notice, ECF 272.

        Third, any federal court order compelling a State’s high-ranking public official to sit

for a deposition and produce privileged documents raises substantial federalism concerns.

Here, the district court exacerbated those concerns by describing this lawsuit as one raising

questions about “the legitimacy of the Wisconsin government” and concluding “ensuring a

fair and equal election process” trumps the Speaker’s legislative privilege. App. 5.

        Finally, the district court’s order comes on the eve of the Supreme Court’s decisions in

related partisan gerrymandering cases, Rucho and Lamone. Both cases will require the Supreme

Court to decide whether partisan gerrymandering claims like Plaintiffs’ are even justiciable.

But the district court makes not one mention of the Supreme Court’s continued doubts about

the justiciability of partisan gerrymandering claims. At the very least, a writ of mandamus

delaying Speaker Vos’s deposition until the Supreme Court decides these related cases is

appropriate.

                                       CONCLUSION

        Speaker Vos respectfully requests that this Court grant the petition for writ of

mandamus and dissolve the district court’s discovery order. In the alternative, Speaker Vos

respectfully requests that this Court modify or delay the discovery order until the Supreme

Court decides Rucho and Lamone.




                                               24
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 30 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                                          Respectfully submitted,

                                          /s/ Adam K. Mortara

       Kevin St. John                     Adam K. Mortara
       BELL GIFTOS ST. JOHN LLC           Joshua P. Ackerman
       5325 Wall Street, Ste. 2200        Taylor A.R. Meehan
       Madison, WI 53718                  BARTLIT BECK LLP
       (608) 216-7990                     Courthouse Place
       kstjohn@bellgiftos.com             54 West Hubbard Street, Ste. 300
                                          Chicago, IL 60654
                                          (312) 494-4400
                                          adam.mortara@bartlitbeck.com
                                          joshua.ackerman@bartlitbeck.com
                                          taylor.meehan@bartlitbeck.com

                                          Counsel for Petitioner,
                                          Speaker Robin J. Vos

                                                                    MAY 10, 2019




                                     25
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 31 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                                    PROOF OF SERVICE

        I hereby certify that on May 10, 2019, the foregoing Petition for Writ of Mandamus by

Wisconsin State Assembly Speaker Robin J. Vos was submitted to the Clerk of the U.S. Court

of Appeals for the Seventh Circuit via email at USCA7_Clerk@ca7.uscourts.gov. I further

certify that the following counsel for all parties to the district court proceedings were served via

electronic mail:

  Nicholas Odysseas Stephanopoulos                   Ruth Merewyn Greenwood
  University of Chicago Law School                   Annabelle Elizabeth Harless
  1111 E 60th St                                     Campaign Legal Center
  Chicago, IL 60637                                  73 W. Monroe St.
  781-248-8145                                       Suite 302
  nsteph@uchicago.edu                                Chicago, IL 60603
                                                     202-560-0590
  Peter Guyon Earle                                  rgreenwood@campaignlegalcenter.org
  Law Office of Peter Earle, LLC                     aharless@campaignlegalcenter.org
  839 North Jefferson Street
  Suite 300                                          J. Gerald Hebert
  Milwaukee, WI 53202                                Danielle Marie Lang
  414-276-1076                                       Mark P. Gaber
  peter@earle-law.com                                1411 K Street NW
                                                     Suite 1400
  Douglas Maynard Poland                             Washington, DC 20005
  Rathje & Woodward, LLC                             202-736-2200
  10 East Doty Street, Ste. 507                      gherbert@campaignlegalcenter.org
  Madison, WI 53703                                  dlang@campaignlegalcenter.org
  608-960-7430                                       mgaber@campaignlegal.org
  dpoland@rathjewoodward.com
                                                     Paul Strauss
  Michele Louise Odorizzi                            Chicago Lawyers’ Committee for Civil
  Mayer Brown LLP                                    Rights Under Law
  71 S. Wacker Drive                                 100 N. LaSalle St., Suite 600
  Chicago, IL 60606                                  Chicago, IL 60602
  312-701-7309                                       312-202-3649
  modorizzi@mayerbrown.com                           pstrauss@clccrul.org

  Lester A. Pines                                    Brian P. Keenan
  Pines Bach LLP                                     Clayton P. Kawski
  122 W. Washington Ave., Ste. 900                   Karla Z. Keckhaver
  Madison, WI 53703-9500                             Anthony David Russomanno
  608-251-0101                                       Wisconsin Department of Justice
  lpines@pinesbach.com                               P.O. Box 7857
                                                     Madison, WI 53707
                                                26
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 32 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                                         608-266-0020
                                         keenanbp@doj.state.wi.us
                                         kawskicp@doj.state.wi.us
                                         keckhaverkz@doj.state.wi.us
                                         russomannoad@doj.state.wi.us



                                     /s/ Adam K. Mortara
                                         Adam K. Mortara

                                           Counsel for Petitioner,
                                           Speaker Robin J. Vos


                                                                     MAY 10, 2019




                                    27
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 33 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                          CERTIFICATE OF COMPLIANCE

1. This brief complies with the type-volume limitation of Federal Rule of Appellate

   Procedure 21(d)(1) because this brief contains 7,728 words, excluding the parts of the

   brief exempted by Federal Rule of Appellate Procedure 32(f).

2. This brief complies with the typeface requirements of Federal Rule of Appellate

   Procedure 32(a)(5) and the type style requirements of Circuit Rule 32(b). This brief has

   been prepared using Microsoft Word version 2016 using a 12-point, proportionally spaced

   font (Garamond).



                                               /s/ Adam K. Mortara
                                                   Adam K. Mortara

                                                    Counsel for Petitioner,
                                                    Speaker Robin J. Vos


                                                                                 MAY 10, 2019




                                             28
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 34 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                          CIRCUIT RULE 30(D) STATEMENT

       Adam K. Mortara, counsel for Petitioner, hereby certifies that all of the materials

required by Circuit Rules 21(a)(2)(C), 30(a), and 30(b) are included in the Appendix.


                                                /s/ Adam K. Mortara
                                                    Adam K. Mortara

                                                     Counsel for Petitioner,
                                                     Speaker Robin J. Vos


                                                                                  MAY 10, 2019




                                              29
  Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 35 of 135
Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135


                                 APPENDIX TABLE OF CONTENTS

Opinion and Order (May 3, 2019), ECF 275 ..................................................................... App. 1-18




                                                          30
     Case:3:15-cv-00421-jdp
    Case:   3:15-cv-00421-jdp Document
                               Document#:# 285
                                           : 275 Filed:
                                                  Filed:06/05/19
                                                         05/03/19 Page
                                                                   Page36
                                                                        1 of 135
                                                                             18
  Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIAM WHITFORD, GRAHAM ADSIT,
 ROGERANCLAM, WARREN BRAUN,
 HANS BREITENMOSER, JUDITH BREY,
 BRENT BRIGSON, EMILY BUNTING,
 SANDRA CARLSON-KAYE, GUY COSTELLO,
 TIMOTHY B. DALEY, MARGARET LESLIE
 DEMUTH, DANIEL DIETERICH, MARY LYNNE
 DON OHUE, LEAH DUDLEY, JENNIFER ESTRADA,
 BARBARA FLOM, HELEN HARRJS,
 GAIL HOHENSTEIN, WAYNE JEN SEN,
 WENDY SUE JOHNSON, MICHAEL LECKER,
 ELIZABETH LENTINI, NORAH MCCUE,
 JANET MITCHELL, DEBORAH PATEL,
 JANE PEDERSEN, NANCY PETULLA,
 ROBERT PFUNDHELLER, SARA RAMAI<ER,
 ROSALIE SCHNICK, ALLISON SEATON,
 JAMES SEATON, ANNE. STEVNING-ROE,
                                                                 OPINION and ORDER
 LINEA SUNDSTROM, MICHAEL SWITZENBAUM,
 JEROME WALLACE, DONALD WINTER,
                                                                      15-cv-421-jdp
 EDWARD WOHL, and ANN WOLFE,

                             Plaintiffs,
        v.

 BEVERLY R. GILL, JULIE M. GLANCEY,
 ANN S. JACOBS, JODI JENSEN, DEAN KNUDSON,
 and MARK L. THOMSEN,

                             Defendants,

        and

 THE WISCONSIN STATE ASSEMBLY,

                             Intervenor-Defendant .


       Plaint iffs have filed a motion to compel discovery against Robin Vos, the Wisconsin

State Assembly Speaker. Dkt . 257. Plaintiffs contend that Vos has critical information related

to their claim that the 2011 Assembly red istricting plan is an unconstitutional partisan



                                            App.1
    Case:
     Case:3:15-cv-00421-jdp
            3:15-cv-00421-jdp Document
                               Document#:# 285
                                           : 275 Filed:
                                                  Filed:06/05/19
                                                         05/03/19 Page
                                                                   Page37
                                                                        2 of 135
                                                                             18
  Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


gerrymander, so they ask the court to compel Vos to sit for a deposition and tum over 15

categories of docmnents. In response, Vos says that any discovery against him is barred by

legislative privilege or is otherwise outside the scope of Federal Ru le of Civil P rocedure 26.

D kt. 265. T he Assembly adopted Vos's posit ion as its own , Dkt. 266; the remaining defendants

took no position on the motion, D kt. 263.

       For the reasons explained below, we conclude that plaintiffs are entitled to depose Vos

and to receive responses to some but not all of their requests for production. We acknowledge

that a sitting legislator is not subject to civil process in any but the most exceptional

circumstances. But this is an exceptional case that raises important federal questions about the

constitutionality of Wisconsin's plan for electing members of the Assembly. Vos was a key

figure in enact ing that plan and h e was involved at nearly every stage of the process. Probably

no one has a bett er understan ding of the challenged plan than he does. Under t hese

circumstances, the qualifi ed legislative privilege to which Vos is entitled must yield to t11e

important federal interests implicated by plaintiffs' claims.



                                            ANALYSIS

       The parties argue th e following issues in the ir briefs: (1) whether Vos waived any

legislative privilege h e had; (2) if not, whet her the privilege is absolute or qualified under the

facts of this case; (3) if it is qualifi ed, whether tl1e privilege, other federal common law, or Rule

26 bars the discovery at issue. We will consider each issue in turn.

A. Waiver

       Plaintiffs assert t11at Vos has waived any claim to legislative privilege because the

Wisconsin Assembly intervened in t h is case. But the Assem bly's intervention in t he litigation


                                                  2

                                               App. 2
     Case:3:15-cv-00421-jdp
    Case:   3:15-cv-00421-jdp Document
                               Document#:# 285
                                           : 275 Filed:
                                                  Filed:06/05/19
                                                         05/03/19 Page
                                                                   Page38
                                                                        3 of 135
                                                                             18
  Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


did not waive the legislative privilege held by its individual members. T hat is because the

privilege is a "personal one" and may only be "waived or asserted by each individual legislator."

Ma1ylanders for Fair Rep1·esentation, Inc. v. Scha~fer, 144 F.R.D. 292, 298 (D . Md. 1992); see also

Favors v. Cuomo, 285 F.R.D . 187, 211 (E.D.N .Y. 2012) ("[A] legislator cannot assert or waive

the privilege on behalf of another legislator."). Vos did not interven e in this case and thus did

not waive the privilege.

B. Scope of the privilege

       In arguing that legislative privilege bars plaintiffs' discovery requests, Vos relies on a

line of cases that begins with Tennry    11.   Brandhove, 341 U.S. 36 7 (1951 ). In that case, the

Supreme Court concluded that members of a Califon1ia state senate conunittee '"'ere inu1nme

under federal conunon law principles from civil liability for allegedly violating the plaintiffs

First Amendment rights by calling him before the conunittee. Id. at 376-77. See also United

States v. Gillock, 445 U.S. 360, 372 n.10 (1980) (noting that Tenmy "was grounded on its

interpretation of federal common law"). The Court's rationale was that granting immunity was

necessary to allow legislators to discharge their public duties without concen1 of adverse

consequences outside the ballot box. Tennry, 341 U.S. at 373. Since Tennry, federal courts have

uniformly held that state legislators are generally immune from civil lawsuits. E.g., Reeder v.

Madigan, 780 F.3d 799, 805 (7th Cir. 2015); Baglry v. Blagojevich, 646 F.3d 378, 396- 97 (7th

Cir. 2011).

       Tennry was not about a privilege against testifying or complying with discovery requests,

which is less burde1\Some and intrusive than being a defendant in a lawsuit. But lower courts

have consistently construed Tennry and its progeny as more generally restricting the use of civil

process against state legislators, including depositions and other discovery. E.g., In re H ubbard,


                                                   3

                                                 App. 3
     Case:3:15-cv-00421-jdp
    Case:   3:15-cv-00421-jdp Document
                               Document#:# 285
                                           : 275 Filed:
                                                  Filed:06/05/19
                                                         05/03/19 Page
                                                                   Page39
                                                                        4 of 135
                                                                             18
  Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


803 F.3d 1298, 1307-08 (11th Cir. 2015); Bagley, 646 F.3d at 396-97; EEOC v. Washington

Suburban Sanita1y Comm'n, 63 1F.3d 174, 181 (4th Cir. 2011).

        That is not the end of the matter, however, because the Supreme Court has also held

that there are exceptions to state legislative immunity. Specifically, immunity must give way

"where import;mt federal interests are at stake." United States    v.   Gillock, 445 U.S . 360, 373

(1980). The interest at stake in Gillock vvas a federal prosecution for bribery. The Court

distinguished Tenney on the ground that Tenney '\1vas a civil action brought by a private plaintiff

to vindicate private rights." Id. at 372.

        Gillock is the only case cited by the parties in which the Supreme Court concluded that

a state legislator was not entitled to immunity for legislative acts. But many courts, including

two in the Seventh Circuit, have concluded that gerrymandering claims raise sufficiently

important federal interests to overcome legislative privilege, reasoning that such claims involve

public rights and that the ballot box may not provide adequate protect ion of tl1ose rights. E.g.,

Benisek v. Lamone, 241 F. Supp. 3d 566, 572-74 (D. Md. 2017); Lee JJ. Virginia State Bd.         of
Elections, No. 15-cv-357 (HEH-RCY), 2015 WL 9461505, at *5 (E.D. Va. D ec. 23, 2015);

                                    ?/Elections, 114 F. Supp. 3d 323, 333 (E.D. Va. 2015); FaJJors
Bethune-Hill 11. Virginia State Bd. <

v. Cuomo, 285 F.R.D. 187, 213-14 (E.D.N.Y. 2012); Comm. for a }a ir & B alanced Map 11. Ill.

State Bd. £if Elections, No. 11C5065, 2011WL 4837508 (N.D. UL 2011); Baldus v. Brennan,

Nos. l l -cv- 562, l l-cv-1011, 2011WL6122542 (E.D. Wis. 2011); United States v. ln1in, 127

F.R.D . 169, 170, 173- 74 (C.D. Cal. 1989). These cases are consistent with Village <fArlington

Heights 11. Metropolitan Housing De11elopment Corp., 429 U.S. 252, 268 (1977), in which the

Supre1ne Court stated that "eA.traordinary circumstances" could justify requiring a legislator to

testify at trial.


                                                4

                                             App.4
     Case:3:15-cv-00421-jdp
    Case:   3:15-cv-00421-jdp Document
                               Document#:# 285
                                           : 275 Filed:
                                                  Filed:06/05/19
                                                         05/03/19 Page
                                                                   Page40
                                                                        5 of 135
                                                                             18
  Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


          The only contrary authority that Vos cites is Lee      11.   Ci0J <!{Los Angeles, 908 F.3d 1175,

11 87 (9th Cir. 2018), in which the court relied on legislative privilege to deny a motion to

compel depositions of city officials in the      co nt~xt   of a racial gerrymandering claim. But the

court in Lee did not hold that a gerrymandering claim can n ever overcome legislative privilege,

only that "the factual record in [that] case [fell] short of justifying the substantiru intrusion

into the legislative process." 908 F.3d at 1188 (internal quotations omitted). In any event, the

persuasive force of Lee is limited because the court did not acknowledge Gillock's statement that

an iJ.nportant federal interest can overcome legislative iJ.nmunity. And the court did not

acknuv.rledge any of the cases from other courts discusshtg the unique nature of gerrymandering

claims.

          We are persuaded by t he reasoning of the many courts concluding that there is a

qualified rather than absolute legislative privilege from complying with discovery requests in

th e context of a claim regarding unconstitutional gerrymandering. An allegation that a

legislative act violated a single individual's rights cannot be compared with a claim that the

entire make up of a state legislative body is the result of an unconstitutional redistricting

process. The alleged constitutional violations in this case implicate important structural

concerns about the legitimacy of the WisconsiJ.1 government in a way that impedes plaintiffs'

ability to obtain redress through the political process. Under these circumstances, we conclude

that an absolute privilege would fail to give due respect to the important federal interest of

ensuring a fair and equal election process that complies with the First and Fourteenth

Amendments. See Trammel       11.   United States, 445 U.S. 40, 50 ( 1980) (privileges should apply

"only to the very limited extent that ... a public goodl transcend[s] the normally predominant

principle of utilizing all rational means for ascertaining truth" (internal quotations omitted)).


                                                    5

                                                 App. 5
       Case:3:15-cv-00421-jdp
      Case:   3:15-cv-00421-jdp Document
                                 Document#:# 285
                                             : 275 Filed:
                                                    Filed:06/05/19
                                                           05/03/19 Page
                                                                     Page41
                                                                          6 of 135
                                                                               18
    Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


        The next step is to detennine the appropriate test for evaluating whether the qualified

privilege should apply. The other courts that have applied a qualified privilege to

gerrymandering claims have balanced five factors: ( 1) the relevance of the evidence sought; (2)

the availability of other evidence; (3) the seriousness of the litigation; (4) the role of the State,

as opposed to ind ividual legislators, in the litigation; and (5) the extent to which the discovery

would impede legislative action. E.g., Benisek, 241 F. Supp. 3d at 575.

         We will take this approach, though not all of the factors require extended discussion.

As for the seriousness of the litigation, we have already concluded that plaintiffs' claim

implicates an important federal interest. As for the role of the state versus the individual

legislator, that factor relates to whether the lawsuit potentially subjects the legislator to

personal liability. Bethune-Hill, 114 F. Supp. 3d at 334-35 . In this case, as in any

genyrnandering case, the answer is no. As for the potential to impede legislative action, any

intmsion into the legislative process has that potential; that is the reason for the privilege in

the first place. We have already concluded that gerrymandering claims raise sufficiently

important federal interests to override that concern in some circmnstances.

        This leaves two key questions: ( 1) how important to plaintiffs' claims is the requested

discovery? and (2) do plaintiffs have alternative means for obtaining the information? We will

now tum to these questions as well as the more general question whether all of the discovery

requests at issue fall within the discovery limits of Rule 26. 1




1
  In addition to asserting legislative privilege, Vos invokes the principle that a public official
"should not be taken away from his work to spend hours or days answering lawyers' questions
unless there is a real need." Olivieri v. Rodriguez, 122 F.3d 406, 409 (7th Cir. 1997). Because
legislative privilege implicates the sam e concern, we need not discu ss the principle in Oliveri
separately.

                                                 6

                                              App. 6
     Case:3:15-cv-00421-jdp
    Case:   3:15-cv-00421-jdp Document
                               Document#:# 285
                                           : 275 Filed:
                                                  Filed:06/05/19
                                                         05/03/19 Page
                                                                   Page42
                                                                        7 of 135
                                                                             18
  Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


C. Particular discovery request s

        1. D eposition testimony

       Plaintiffs seek to depose Vos on the following topics:

                ( 1) testimony relat ing to how the Legislature reached its decision
               on the boundaries for each district in the 201 1 redistricting maps
               (Act 43), including its motives, objective facts it relied on, and the
               involvement of others in the process, including the Redistricting
               Majority Project (RED MAP), the Republican National
               Conu nittee, or other national Republican Party entities; and

               (2) testimony as to the predicted and actual associational effects
               of Act 43 on the D emocratic Party, Democratic voters, the
               Republican Party, and Republican voters.

D kt. 258, at 7.

       As both sides acknowledge, the proposed deposition relates pritnarily to the intent of

the legislature in enacting the 2011 plan. Although the Supreme Court has yet to articulate a

standard for provit1g partisan gerrymandering, other types of gerrymandering claims recognized

by the Court include intent as an element. See Cooper 11. Harris, 137 S. Ct. 1455, 1463 (2017)

("A St ate may not use race as the predomitrnnt factor iJ.1 drav.rit1g district lines unless it has a

compelling reason."). Intent has also been an element in the tests for partisan gerrymandering

applied by district courts- including this one-under both the First Amendment and the Equal

Protection Clause. E.g., League of Women Voters qf Michigan     11.   Benson, No. 17-cv-14148, 2019

W L 1856625, at *27- 28 (E.D. M ich . Apr. 25, 20 19); Ohio A. Philip Randolph Inst.               11.



Householder, No. 18-cv-357, 2019 WL 652980, at *4- 6 (S.D. Ohio Feb. 15, 2019); Common

Cause v. Rucho, 318 F. Supp. 3d 777, 861, 927 (M.D .N.C. 2018); Benisek v. Lamone, 348 F.

Supp. 3d 493, 522 (D . Md. 2018); Whiiford v. Gill, 218 F. Supp. 3d 837, 884 (W.D . W is.

2016). Vos does not deny that plaintiffs will have to prove the Assembly's intent to prevail on



                                                 7

                                              App. 7
     Case:3:15-cv-00421-jdp
    Case:   3:15-cv-00421-jdp Document
                               Document#:# 285
                                           : 275 Filed:
                                                  Filed:06/05/19
                                                         05/03/19 Page
                                                                   Page43
                                                                        8 of 135
                                                                             18
  Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


their claims. So the type of evidence that plaintiffs seek from Vos is not only relevant but also

necessary.

       Plaintiffs have narrowly tailored t heir request to include only Vos rather than a larger

group of legislators. Plaintiffs chose Vos because of his deep involvement in the redistricting

process. Specifically, Vos was the o nly Representative who participated in two sets of key

meetings. In the first set, Vos and other mem.bers of the legislative leadership met to discuss

the boundaries of specific districts. D kt. 258, at 16. In the second set, Vos rn.et one-on-one

with each Republican Representative about that Representative's district. Id. So Vos has a

w1ique perspective and potential insight into the intent behind the redistricting plan.

       Vos points out that plaintiffs have already obtained numerous documents and

electronic discovery related to the redistricting process, as well as the testimony of legislative

aide Adam. Folt z, who was present w ith Vos at many of the meet ings about the redistricting

plan . In a supplemental brief, the Assembly notes that plaintiffs h ave served a subpoena on

Foltz that overlaps substantially with the subpoena served on Vos. See Dkt. 2 72.

       We are not persuaded th.at the availability of other docwnents or Foltz's testimony

renders Vos's testi.J.nony unnecessa1y. As for the documents already produced, it is undisputed

that there are significant gaps in the records because much electronic discovery was lost as the

result of damage to one hard drive that contained information related to the redistricting

process and the destruction of others. Dkt. 268, at 16. And Vos does not point to any

documents t hat detail the discuss ions among the legislative leadership or between Vos and the

individual Representatives.

       As for Folt z's t estimony, we do not believe that it is properly viewed as an adequate

substitute for testimony from Vos. For one thing, we have already stated that w e have "less


                                                8

                                             App.8
       Case:3:15-cv-00421-jdp
      Case:   3:15-cv-00421-jdp Document
                                 Document#:# 285
                                             : 275 Filed:
                                                    Filed:06/05/19
                                                           05/03/19 Page
                                                                     Page44
                                                                          9 of 135
                                                                               18
    Case: 19-1910    Document: 00713430352            Filed: 06/04/2019   Pages: 135


confid ence" in Foltz's testimony than the testimony of some other witnesses and even that

some of his testim.ony was "unworthy of credence."        Whi~ford,   218 F. Supp. 3d at 890 n.177.

And even assuming that everything Foltz said was true, the perspective of a legislative aide

cannot be compared to that of one of the primary arch it ects of the redistricting plan. Folt z

simply does not have the same insight into legislative intent that Vos does.

          So we will grant the inotion to compel Vos's deposition. But w e will also follm.v the

approach in Benisek by reserving a final ruling on the adm issibility of deposition testimony. If

plaintiffs attempt to rely on any portion of the testimony later in the proceedings, Vos may

seek a rnling on its admissibility or a protective order at that time. See Benisek, 241 F. Supp. 3d

at 577 ("[E]ach legislator witness will be able, before his or her testimony b ecomes public, to

file a motion for a protective order, should the parties not be able to agree on one." (footnotes

omitted)).

          2. Requests for production

          In addition to Vos's deposition, plaintiffs submitted requests for production of 15

categories of docmuents. See D kt. 259-1. Requests for production nos. 1 through 3 and 15

appear to overlap substantially with the topics noticed for d eposition. 2 Because the parties do

not raise any issues unique to these requests, we w ill d irect Vos to respond.




2
    Requests for product ion nos. 1- 3 seek:

                 1. All documents, including but not limited to email , con cerning
                 any analyses, data, plans, procedures, m emos and/or reports used
                 by state legislative staff, state legislators, and/or any consu ltants
                 or experts in the p lanning, developm ent, n egotiation, drav.iing,
                 revision, or redrawing of the maps codified in 2011 Wisconsin Act
                 43 or any other poten t ial state assembly plan that was not
                 adopt ed.


                                                   9

                                                App.9
       Case:3:15-cv-00421-jdp
      Case:  3:15-cv-00421-jdp Document
                               Document#:
                                        #: 285
                                            275 Filed:
                                                 Filed:06/05/19
                                                       05/03/19 Page
                                                                  Page45
                                                                      10of
                                                                         of135
                                                                           18
    Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


         Requ ests nos. 4 and 5 relate to the Assembly's retention of a law firm before the original

appeal of this case.3 Because plaintiffs do not explain how that infonnation is relevant to any




                2. All documents, including but not liinited to email, concemii1g
                the objectives and/or motives relied on by--or available to- state
                lawmakers, their staff and/or any consultants or experts in the
                planning, development, negotiation, dravving, revision, or
                redrawing of t he maps codified in 2011 Wisconsin Act 43 or any
                other potential state assembly plan that was not adopted.

                3. All documents, including but not limited to email, concerning
                the objective facts that legislative staff and/or any experts or
                consultants references, used or relied upon---or had available to
                them- in the planning, development negotiation, drawing,
                revision, or redrawing of the maps codified in 2011 Wisconsin
                Act 43 or any other potential state assemb ly plan that was not
                adopted.

         Request for production no. 15 seeks:

                15. Any and all documents reflecting or relating or referring to
                communications the RPW has had with any current or former
                Republican Wisconsin State Assembly member or candidate
                about the impact of Act 43 . . . on Assembly elections across the
                State of Wisconsin as a whole or in any one or more particular
                Assembly districts from 2010 to the present.
3
    Requests nos. 4 and 5 seek:

                4. Any and all requests that you, your office, or anyone employed
                by you or your office received to provid e to the requesting person
                or to release to the public a copy of any engagement letter,
                cont ract, agreement, or other document reflecting the Wisconsii1
                State Assembly's retention or engageme nt of Bartlit Beck LLP to
                serve as its legal counsel in Whi~ford v. Gill, case no. 15-cv-421-
                jdp, pending in the U.S. District Court for the W est ern District
                of Wisconsin.

                5. Copies of any and all documents that you, your office, or
                anyone employed by you or your office provided to the requesting
                person or released to t he public in response to any request
                identified in Paragraph 4, above.

                                                 10

                                              App.10
       Case:3:15-cv-00421-jdp
      Case:  3 :15-cv-00421-jdp Document
                                Document#:
                                         #: 285
                                             275 Filed:
                                                  Filed:06/05/19
                                                        05/03/19 Page
                                                                   Page46
                                                                       11of18
                                                                          of 135
    Case: 19-1910     Document: 00713430352         Filed: 06/04/2019   Pages: 135


of the issues that plaintiffs must prove in this case (or could lead to the discovery of relevant

infonnation), we will deny the motion to compel as to those requests.

         Requests nos. 6 through 9 relate to information that Vos received from outside

organizations such as the Republican National Committee.4 Vos does not deny the relevance

of these materials, but he contends that plaintiffs should be required to seek tJ1e infonnation

from the third parties. But that would be true only if these materials were covered by legislative

privilege. Because these documents came from third parties, they are not protected. See Bethune-



4
    Requests for production nos. 6- 9 seek:

                 6. Copies of :my and all docum.ents prepared by or transmitted by
                 the Republican National Committee, that relate or refer to
                 legislative redistricting, including but not limited to the document
                 attached hereto as Exhibit l .

                 7. Copies of any and all communications, including email, that
                 relate or refer to legislative redistricting, reflecting or referring to
                 any of the following people or email addresses:

                 a. Tom Hofeller, thofeller@rnchq.org

                 b. Dale Oldham, doldham@mchq.org

                 c. Mike Wild, mwild@mchq.org

                 d . John Phillipe, jphillippe@mchq.org

                 e. Leslie Rutledge, 1rutledge@rnchq.org

                 8. Any and all materials reflecting or relating or referring to the
                 April 2010 Republican National Committee's GOP Redistricting
                 Conference, including any and all notes, summaries, minutes,
                 agendas, papers, documents, data, con11puter fil es, CDs, training
                 materials, or any other written or electronic material prepared for,
                 d istributed at, created at, or od1erwise related to that conference.

                 9. Any and all documents reflecting or relating or referring to the
                 Redistricting Majority Project, commonly referred to as
                 "RED MAP."

                                                   11

                                                App.11
       Case:3:15-cv-00421-jdp
      Case:  3:15-cv-00421-jdp Document
                               Document#:
                                        #: 285
                                            275 Filed:
                                                 Filed:06/05/19
                                                       05/03/19 Page
                                                                  Page47
                                                                      12of
                                                                         of135
                                                                           18
    Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


Hill, 114 F. Supp. 3d at 343 ("[T]he House must produce any docmnents or conununications

shared with, or received from, any individual or organization outside the employ of the

legislature."); Baldus, 2011 WL 6 122542, at *2 ('The Legislature has waived its legislative

privilege to the e>..'tent that it relied on such outside experts for consulting services."). So the

court w ill direct Vos to respond to these requests as well.

         The last group of requests is ex'tremely broad. Plaintiffs seek information from 2002

onward related to a ·wide range of activities of the Republican party. 5 Because plaintiffs do not


5
    Requests nos. 10- 14 seek:

                 10. Any and all documents reflecting or relating or referring to
                 meetings, communications, or conversations from 2002 to the
                 present regarding or relating to recruiting Republican candidates
                 for Wisconsin State Assembly.

                 11. Any and all documents reflecting or relating or referring to
                 communications made by the RPW that solicited campaign
                 contrilmt ions to the RPW or to any imlividual Republican
                 candiidate for the Wisconsin State Assembly from 2002 to the
                 present. The categories of communications as used in this request
                 includes but is not limited to emails, mailings, phone solicitations,
                 person-to-person solicitations, and fundraising events.

                12. Any and all documents reflecting or relating or referring to
                volunteer activities in support of Republican campaign s for the
                Wisconsin State Assembly that were coordinated by, arranged by,
                carried out by, or funded by the RPW from 2002 to the present.

                13. Any and all documents reflecting or relating or referring to
                voter registration activities that were coordinated, arranged,
                carried out, or funded by the RPW or Wisconsin Republican
                Assembly Campaign Committee ("WRACC" ) from 2002 to the
                present.

                14. Any and all documents refl ecting or relating or referring to
                meetings, conununications, or conversations from 2002 to the
                present regarding or relating to advocating for or implementing
                legislative policies preferred by the RPW or th e Republican
                Assembly Caucus.

                                                  12

                                               App. 12
     Case:3:15-cv-00421-jdp
    Case:  3:15-cv-00421-jdp Document
                             Document#:
                                      #: 285
                                          275 Filed:
                                               Filed:06/05/19
                                                     05/03/19 Page
                                                                Page48
                                                                    13of
                                                                       of135
                                                                         18
  Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


even attempt to show that that these requests are "proportional to the needs of the case" or

that the benefit of providing the infonnation is not outweighed by the burden or expense of

the proposed discovery, see Fed. R. Civ. P. 26(b)(l), we will not require Vos to produce the

responsive material at this time.



                                         ORDER

       IT IS ORDERED that plaintiffs' motion to compel discovery, Dkt . 257, is GRANTED

as to the deposition of Robin Vos and requests for production nos. 1- 3, 6-9, and 15. The

motion is otherwise DENIED.

       Entered May 3, 2019.

                                          BY THE COURT:

                                          Isl
                                            ~~~~~~~~~~~~~~~~~




                                          KENNETH F. RJPPLE
                                          Circuit Judge


                                          Isl
                                            ~~~~~~~~~~~~~~~~~




                                          JAMES D. PETERSON
                                          District Judge




                                                13

                                          App.13
     Case:3:15-cv-00421-jdp
    Case:  3:15-cv-00421-jdp Document
                             Document#:
                                      #: 285
                                          275 Filed:
                                               Filed:06/05/19
                                                     05/03/19 Page
                                                                Page49
                                                                    14of
                                                                       of135
                                                                         18
  Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


       GRIESBACH, District Judge, dissenting. I respectfully dissent from the majority's

conclusion that the legislative privilege does not apply in this case. In my view, intent is

no longer an issue in the case, and whatever relevance Speaker Vos' testimony may have
does not warrant invasion of the legislative privilege.

       "The legislative privilege is important. It has deep roots in federal common law."

In re Hubbard, 803 F.3d 1298, 1307 (11th Cir. 2015) (citing Tenney v. Brandhove, 341U.S.367,
372 (1951)). Legislative privilege is a corollary to legislative immunity, which provides a

legislator with immunity from civil liability for their actions. See Benisek v. Lamone, 263 F.

Supp. 3d 551, 554 (D. Md. 2017) (citation omitted). The doctrine of legislative immunity

is premised on the notion that "a private civil action ... creates a distraction and forces

[legislators] to divert their time, energy, and attention from their legislative tasks to

defend the litigation." Eastland v. United States Servicemen's Fund, 421 U.S. 491, 503 (1975).

It also recognizes that the threat of civil liability strips legislators of the courage necessary

to legislate for the public good. See Tenney, 341 U.S. at 377. "The doctrine is a bulwark in
upholding the separation of powers" and insulates legislators "from judicial scrutiny into

their deliberative processes." Schaefer, 144 F.R.D. at 304; see also Supreme Court of Va. v.

Consumers Union of the United States, 446 U.S. 719, 731-32 (1980) (noting the purpose of
legislative immunity is to ensure that "the legislative function may be performed

independently without fear of outside interference"); All. for Global Justice v. District of

Columbia, 437 F. Supp. 2d 32, 35 (D.D.C. 2006) ("The primary purposes of . . . legislative
immunity is to insure the independent performance of the legislative function and to
preser ve the separation of powers." (citation omitted)).

       Legislative privilege exists to "safeguard ... legislative immunity and to further

encourage the republican values it promotes." EEOC v. Wash. Suburban Sanitary Comm'n,



                                               1




                                            App.14
     Case:3:15-cv-00421-jdp
    Case:  3:15-cv-00421-jdp Document
                             Document#:
                                      #: 285
                                          275 Filed:
                                               Filed:06/05/19
                                                     05/03/19 Page
                                                                Page50
                                                                    15of
                                                                       of135
                                                                         18
  Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


631 F.3d 174, 181 (4th Cir. 2011). The privilege "protects against inquiry into acts that
occur in the regular course of the legislative process and into the motivation for those

acts." United States v. Brewster, 408 U.S. 501, 525 (1972). Like legislative immunity, the
legislative privilege ensures that "lawmakers are allowed to 'focus on their public
du ties"' rather than on defending lawsuits. In re Hubbard, 803 F.3d at 1310 (quoting Wash.
Suburban, 631 F.3d a t 181). More importantly, however, the p urpose of the legislative
privilege is to minimize politics masquerading as litigation by shielding legislators from
"political wars of attrition in which their opponents try to defeat them through litigation
rather than at the ballot box." Wash. Suburban, 631 F.3d at 181. The legislative privilege,
which functions as a testimonial and evidentiary privilege, is therefore not to be cast aside
lightly. See Vill. of Arlington Heights v. Metro. Haus. Dev. Corp., 429 U.S. 252, 268 (1977).

       In actions brought in federal courts, the constitutional and policy reasons

underlying the legislative privilege have been found less compelling for state legislators
than for federal legislators. See United States v. Gillock, 445 U.S. 360, 370- 71 (1980) (noting
that "federal interference in the state legislative process is not on the same constitutional

footing with the interference of one branch of the Federal Government in the affairs of a
coequ al branch"). But principles of comity still warrant recognition of such a privilege
and "command careful consideration." Id. at 373. In Gillock, the Court held that "where
important federal interests are at stake, as in the enforcement of federal criminal statutes,

comity yields." Id. Gillock, however, involved a federal prosecution of a state legislator
for bribery. The issue before the Court there was whether a legislative privilege barred
the introduction of evidence of the legislative acts of a state legislator charged with taking
bribes or otherwise obtaining money unlawfully through the exploitation of h is official
position. Id. at 362.



                                               2




                                            App.15
     Case:3:15-cv-00421-jdp
    Case:  3:15-cv-00421-jdp Document
                             Document#:
                                      #: 285
                                          275 Filed:
                                               Filed:06/05/19
                                                     05/03/19 Page
                                                                Page51
                                                                    16of
                                                                       of135
                                                                         18
  Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


       Speaker Vos, in contrast, is not charged with taking bribes or engaging in criminal
conduct for his own personal purposes. Instead, he and the other legislative members of

his party are alleged to have used the legislative process to enact a redistricting plan
intended to increase the chances of their party obtaining a majority in the assembly, in
other words, partisan gerrymandering, a practice that is older than the Republic.
Moreover, at the time Speaker Vos is alleged to have so acted, and even at this late date,
the Court has yet to hold such intent unlawful. Indeed, the Court has consistently
recognized that partisan intent is part and parcel of a system that entrusts redistricting to
politicians. See, e.g., Vieth v. Jubelirer, 541 U.S. 267, 285 (2004) (plurality opinion) ("The
Constitution clearly contemplates districting by political entities, see Article I, § 4, and
unsurprisingly that turns out to be root-and-branch a matter of politics."); Miller v.
Johnson, 515 U.S. 900, 914 (1995) ("[R]edistricting in most cases w ill implicate a political
calculus in which various interests compete for recognition . .. ."). This is a far cry from
the conduct at iss11e in Gillock.

       The majority notes that "many courts, including two in the Seventh Circuit, have

concluded that gerrymandering claims raise sufficiently important federal interests to
overcome legislative privilege, reasoning that such claims involve public rights and that
the ballot box may not provide adequate protection of those rights." Majority opinion at
3-4 (collecting cases). But this just begs the question of whether such claims are justiciable
in the first place. Absent a judicially manageable standard, which the Supreme Court has
so far been unable to discern, no judicial remedy is available and we are simply spinning
our wheels.

       Even if T were to accept the majority's view that the importance of the issue, by

itself, is sufficient to overcome the legislative privilege, I would nevertheless hold that



                                              3



                                           App.16
     Case:3:15-cv-00421-jdp
    Case:  3:15-cv-00421-jdp Document
                             Document#:
                                      #: 285
                                          275 Filed:
                                               Filed:06/05/19
                                                     05/03/19 Page
                                                                Page52
                                                                    17of
                                                                       of135
                                                                         18
  Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


under the circumstances of this case, Speaker Vos' testimony is not required. This is

becau se partisan intent has already been established. This court found that such intent

existed in the first trial. After a detailed eight-page discussion of the evidence bearing on
the issue of intent, the majority concluded : "These facts, in tandem with the

overwhelming number of reports and memoran da addressing the partisan outcomes of

the various maps, lead us to conclude that, although Act 43 complied with traditional

redistricting principles, it nevertheless had as one of its objectives entrenching the

Republicans' control of the Assembly." Whitford v. Gill, 218 F. Supp. 3d 837, 898 (W.D.

Wis. 2016). The majority then went on to find: "It is clear that the drafters got what they

intended to get. There is no question that Act 43 was designed to make it more difficult

for Democrats, compared to Republicans, to translate their votes into seats." Id. Not even
the dissent disputed this finding, and the Supreme Cou rt did not disturb it.

       Instead, the Court vacated this court's judgment upon a finding that standing had

not been established and remanded the case to allow voters "an opportunity to prove
concrete and particularized injuries using evidence-unlike the bulk of the evidence

presented thus far-that would tend to demonstrate a burden on their individual votes."

Gill v. Whitford, 138 S. Ct. 1932, 1934 (2018). The Court expressly stated whether p laintiffs
have established an injury in fact " turns on effect, not intent, and requires a showing of a

burden on the plaintiffs' votes th.at is 'actual or imminent, not "conjectural" or

"hypothetical.""' ld. at 1932 (quoting Lujan v. Defenders of Wildlife, 504 U .S. 555, 560

(1992)). Deposing Vos about the legislature's intent in enacting the 2011 plan is neither
necessary nor relevant to plaintiffs' burden and would be an intr usion into the legislative

process for no real reason. Given these circumstances, plaintiffs have not made the
showing necessary to overcome the legislative privilege.



                                              4




                                           App.17
     Case:3:15-cv-00421-jdp
    Case:  3:15-cv-00421-jdp Document
                             Document#:
                                      #: 285
                                          275 Filed:
                                               Filed:06/05/19
                                                     05/03/19 Page
                                                                Page53
                                                                    18of
                                                                       of135
                                                                         18
  Case: 19-1910    Document: 00713430352         Filed: 06/04/2019   Pages: 135


        Because the legislative privilege applies, I would deny plaintiffs' motion to
compel. I therefore dissent.



                                       Isl
                                         ~~~~~~~~~~~~~~~




                                       WILLIAM C. GRIESBACH
                                       District Judge




                                             5




                                       App.18
ECF Western District of Wisconsin                               https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 54 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019   Pages: 135
                                                                                     PROTECTIVE_ORDER

                                                 U.S. District Court
                                        Western District of Wisconsin (Madison)
                                    CIVIL DOCKET FOR CASE #: 3:15-cv-00421-jdp


          Whitford, William et al v. Nichol, Gerald et al                   Date Filed: 07/08/2015
          Assigned to: District Judge James D. Peterson                     Jury Demand: None
          Referred to: Magistrate Judge Stephen L. Crocker                  Nature of Suit: 400 State Reapportionment
          Cause: 42:1983 Civil Rights Act                                   Jurisdiction: Federal Question
          Plaintiff
          William Whitford                                   represented by Nicholas Odysseas Stephanopoulos
                                                                            University of Chicago Law School
                                                                            1111 E 60th St
                                                                            Chicago, IL 60637
                                                                            781-248-8145
                                                                            Email: nsteph@uchicago.edu
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

                                                                            Peter Guyon Earle
                                                                            Law Office of Peter Earle, LLC
                                                                            839 North Jefferson Street
                                                                            Suite 300
                                                                            Milwaukee, WI 53202
                                                                            414-276-1076
                                                                            Email: peter@earle-law.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

                                                                            Ruth Merewyn Greenwood
                                                                            Campaign Legal Center
                                                                            73 W MONROE ST
                                                                            Suite 302
                                                                            Chicago, IL 60603
                                                                            202-560-0590
                                                                            Email:
                                                                            rgreenwood@campaignlegalcenter.org
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

                                                                            Annabelle Elizabeth Harless
                                                                            Campaign Legal Center
                                                                            73 W. Monroe Street, Suite 302
                                                                            Chicago, IL 60603
                                                                            Email: aharless@campaignlegalcenter.org
                                                                            ATTORNEY TO BE NOTICED



1 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                         https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 55 of 135
                   Case: 19-1910    Document: 00713430352       Filed: 06/04/2019   Pages: 135
                                                                 Danielle Marie Lang
                                                                 1411 K Street NW
                                                                 Suite 1400
                                                                 Washington, DC 20005
                                                                 202-736-2200 x211
                                                                 Fax: 202-736-2222
                                                                 Email: dlang@campaignlegalcenter.org
                                                                 ATTORNEY TO BE NOTICED

                                                                      Douglas Maynard Poland
                                                                      Rathje & Woodward, LLC
                                                                      10 East Doty Street, Ste. 507
                                                                      Madison, WI 53703
                                                                      608-960-7430
                                                                      Fax: (608) 441-5707
                                                                      Email: dpoland@rathjewoodward.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      J. Gerald Hebert
                                                                      U.S. DEPARTMENT OF JUSTICE
                                                                      WASHINGTON, DC 20035-6128
                                                                      (202) 514-6153
                                                                      Email: ghebert@campaignlegalcenter.org
                                                                      ATTORNEY TO BE NOTICED

                                                                      Lester A. Pines
                                                                      Pines Bach LLP
                                                                      122 W. Washington Avenue, Ste. 900
                                                                      Madison, WI 53703-9500
                                                                      608-251-0101
                                                                      Fax: 608-251-2883
                                                                      Email: lpines@pinesbach.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Mark P. Gaber
                                                                      Campaign Legal Center
                                                                      1411 K Street NW
                                                                      Suite 1400
                                                                      Washington, DC 20005
                                                                      202-736-2200
                                                                      Fax: 202-736-2222
                                                                      Email: mgaber@campaignlegal.org
                                                                      ATTORNEY TO BE NOTICED

                                                                      Michele Louise Odorizzi
                                                                      Mayer Brown LLP
                                                                      71 S. Wacker Drive
                                                                      Chicago, IL 60606
                                                                      312-701-7309
                                                                      Fax: 312-706-8508



2 of 82                                                                                                      5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 56 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
                                                                    Email: modorizzi@mayerbrown.com
                                                                    ATTORNEY TO BE NOTICED

                                                                       Paul Strauss
                                                                       Chicago Lawyers' Committee for Civil
                                                                       Rights Under Law
                                                                       100 N. LaSalle St., Suite 600
                                                                       Chicago, IL 60602
                                                                       312-202-3649
                                                                       Fax: 312-630-1127
                                                                       Email: pstrauss@clccrul.org
                                                                       ATTORNEY TO BE NOTICED

          Plaintiff
          Roger Anclam                                  represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Peter Guyon Earle
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Ruth Merewyn Greenwood
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Annabelle Elizabeth Harless
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Danielle Marie Lang
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Douglas Maynard Poland
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       J. Gerald Hebert
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Lester A. Pines
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Mark P. Gaber



3 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 57 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

          Plaintiff
          Emily Bunting                                  represented by Nicholas Odysseas Stephanopoulos
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED



4 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 58 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                       Michele Louise Odorizzi
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Paul Strauss
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

          Plaintiff
          Mary Lynne Donohue                           represented by Nicholas Odysseas Stephanopoulos
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Peter Guyon Earle
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Ruth Merewyn Greenwood
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Annabelle Elizabeth Harless
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Danielle Marie Lang
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Douglas Maynard Poland
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       J. Gerald Hebert
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Lester A. Pines
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Mark P. Gaber
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michele Louise Odorizzi



5 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 59 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

          Plaintiff
          Helen Harris                                   represented by Nicholas Odysseas Stephanopoulos
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED



6 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 60 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                       Paul Strauss
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

          Plaintiff
          Wayne Jensen                                 represented by Nicholas Odysseas Stephanopoulos
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Peter Guyon Earle
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Ruth Merewyn Greenwood
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Annabelle Elizabeth Harless
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Danielle Marie Lang
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Douglas Maynard Poland
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       J. Gerald Hebert
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Lester A. Pines
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Mark P. Gaber
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michele Louise Odorizzi
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Paul Strauss



7 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 61 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

          Plaintiff
          Wendy Sue Johnson                              represented by Nicholas Odysseas Stephanopoulos
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED



8 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                        Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 62 of 135
                      Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
          Plaintiff
          Janet Mitchell                               represented by Nicholas Odysseas Stephanopoulos
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Peter Guyon Earle
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Ruth Merewyn Greenwood
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Annabelle Elizabeth Harless
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Danielle Marie Lang
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Douglas Maynard Poland
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       J. Gerald Hebert
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Lester A. Pines
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Mark P. Gaber
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michele Louise Odorizzi
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Paul Strauss
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

          Plaintiff




9 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                      Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 63 of 135
                   Case: 19-1910     Document: 00713430352          Filed: 06/04/2019     Pages: 135
           Allison Seaton                             represented by Nicholas Odysseas Stephanopoulos
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                       Peter Guyon Earle
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Ruth Merewyn Greenwood
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Annabelle Elizabeth Harless
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Danielle Marie Lang
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Douglas Maynard Poland
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       J. Gerald Hebert
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Lester A. Pines
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Mark P. Gaber
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michele Louise Odorizzi
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Paul Strauss
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

           Plaintiff
           James Seaton                                represented by Nicholas Odysseas Stephanopoulos
                                                                      (See above for address)



10 of 82                                                                                                      5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 64 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Jerome Wallace                               represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED



11 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 65 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Donald Winter                                represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle



12 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 66 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Graham Adsit                                   represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY



13 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 67 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
                                                                     ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Warren Braun                                 represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED




14 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 68 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     Ruth Merewyn Greenwood
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Hans Breitenmoser                              represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)



15 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 69 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Judith Brey                                  represented by Ruth Merewyn Greenwood
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff



16 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                      Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 70 of 135
                  Case: 19-1910      Document: 00713430352          Filed: 06/04/2019     Pages: 135
           Brent Brigson                              represented by Nicholas Odysseas Stephanopoulos
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                       Peter Guyon Earle
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Ruth Merewyn Greenwood
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Annabelle Elizabeth Harless
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Danielle Marie Lang
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Douglas Maynard Poland
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       J. Gerald Hebert
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Lester A. Pines
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Mark P. Gaber
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michele Louise Odorizzi
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Paul Strauss
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

           Plaintiff
           Sandra Carlson-Kaye                         represented by Nicholas Odysseas Stephanopoulos
                                                                      (See above for address)



17 of 82                                                                                                      5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 71 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Guy Costello                                 represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED



18 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 72 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Timothy B. Daley                             represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle



19 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 73 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Margaret Leslie DeMuth                         represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY



20 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 74 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
                                                                     ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Daniel Dieterich                             represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED




21 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 75 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     Ruth Merewyn Greenwood
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Leah Dudley                                    represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)



22 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 76 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Jennifer Estrada                             represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED



23 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 77 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Barbara Flom                                 represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang



24 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 78 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Gail Hohenstein                                represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED



25 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 79 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Michael Lecker                               represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland



26 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 80 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Elizabeth Lentini                              represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED



27 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 81 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Norah McCue                                  represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert



28 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 82 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Deborah Patel                                  represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED



29 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 83 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Jane Pedersen                                represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines



30 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 84 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Nancy Petulla                                  represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED



31 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 85 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Robert Pfundheller                           represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber



32 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 86 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Sara Ramaker                                   represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED



33 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 87 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Rosalie Schnick                              represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi



34 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 88 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

           Plaintiff
           Ann E. Stevning-Roe                            represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED



35 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 89 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff
           Linea Sundstrom                              represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss



36 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                            https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 90 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019     Pages: 135
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED

           Plaintiff
           Michael Switzenbaum                            represented by Nicholas Odysseas Stephanopoulos
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Peter Guyon Earle
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Ruth Merewyn Greenwood
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                         Annabelle Elizabeth Harless
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Danielle Marie Lang
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Douglas Maynard Poland
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         J. Gerald Hebert
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Lester A. Pines
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Mark P. Gaber
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Michele Louise Odorizzi
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul Strauss
                                                                         (See above for address)
                                                                         ATTORNEY TO BE NOTICED



37 of 82                                                                                                        5/10/2019, 3:41 PM
ECF Western District of Wisconsin                           https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                         Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 91 of 135
                       Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135
           Plaintiff
           Edward Wohl                                  represented by Nicholas Odysseas Stephanopoulos
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                        Peter Guyon Earle
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Ruth Merewyn Greenwood
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                        Annabelle Elizabeth Harless
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Danielle Marie Lang
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Douglas Maynard Poland
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        J. Gerald Hebert
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lester A. Pines
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Mark P. Gaber
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Michele Louise Odorizzi
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

                                                                        Paul Strauss
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED

           Plaintiff




38 of 82                                                                                                       5/10/2019, 3:41 PM
ECF Western District of Wisconsin                         https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 92 of 135
                 Case: 19-1910      Document: 00713430352          Filed: 06/04/2019     Pages: 135
           Ann Wolfe                                 represented by Nicholas Odysseas Stephanopoulos
                                                                    (See above for address)
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                      Peter Guyon Earle
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                      Ruth Merewyn Greenwood
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                      Annabelle Elizabeth Harless
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Danielle Marie Lang
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Douglas Maynard Poland
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      J. Gerald Hebert
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Lester A. Pines
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Mark P. Gaber
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Michele Louise Odorizzi
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Paul Strauss
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED


           V.
           Defendant



39 of 82                                                                                                     5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                      Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 93 of 135
                  Case: 19-1910      Document: 00713430352          Filed: 06/04/2019   Pages: 135
           Gerald C. Nichol                           represented by Brian P. Keenan
           TERMINATED: 01/27/2017                                    Wisconsin Department of Justice
                                                                     P.O. Box 7857
                                                                     Madison, WI 53707
                                                                     608-266-0020
                                                                     Fax: 608-267-2223
                                                                     Email: keenanbp@doj.state.wi.us
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       Wisconsin Department of Justice
                                                                       17 W Main ST, PO Box 7857
                                                                       Madison, WI 53707
                                                                       608-267-2238
                                                                       Fax: 608-267-8906
                                                                       Email: russomannoad@doj.state.wi.us
                                                                       TERMINATED: 04/30/2019

           Defendant
           Thomas Barland                              represented by Brian P. Keenan
           TERMINATED: 01/27/2017                                     (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       (See above for address)
                                                                       TERMINATED: 04/30/2019

           Defendant
           John Franke                                 represented by Brian P. Keenan
           TERMINATED: 01/27/2017                                     (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       (See above for address)
                                                                       TERMINATED: 04/30/2019

           Defendant
           Harold V. Froehlich                         represented by Brian P. Keenan
           TERMINATED: 01/27/2017                                     (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       (See above for address)
                                                                       TERMINATED: 04/30/2019

           Defendant



40 of 82                                                                                                      5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                      Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 94 of 135
                   Case: 19-1910     Document: 00713430352          Filed: 06/04/2019     Pages: 135
           Kevin J. Kennedy                           represented by Brian P. Keenan
           TERMINATED: 01/27/2017                                    (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       (See above for address)
                                                                       TERMINATED: 04/30/2019

           Defendant
           Elsa Lamelas                                represented by Brian P. Keenan
           TERMINATED: 01/27/2017                                     (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       (See above for address)
                                                                       TERMINATED: 04/30/2019

           Defendant
           Timothy Vocke                               represented by Brian P. Keenan
           TERMINATED: 01/27/2017                                     (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       (See above for address)
                                                                       TERMINATED: 04/30/2019

           Defendant
           Beverly R. Gill                             represented by Brian P. Keenan
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                       Anthony David Russomanno
                                                                       (See above for address)
                                                                       TERMINATED: 04/30/2019

                                                                       Clayton P. Kawski
                                                                       Wisconsin Department of Justice
                                                                       17 W. Main Street
                                                                       P.O. Box 7857
                                                                       Madison, WI 53707-7857
                                                                       (608) 266-7477
                                                                       Fax: (608) 267-2223
                                                                       Email: kawskicp@doj.state.wi.us
                                                                       ATTORNEY TO BE NOTICED

                                                                       Karla Z. Keckhaver


41 of 82                                                                                                      5/10/2019, 3:41 PM
ECF Western District of Wisconsin                         https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 95 of 135
                   Case: 19-1910    Document: 00713430352       Filed: 06/04/2019   Pages: 135
                                                                 Wisconsin Department of Justice
                                                                 17 W. Main Street
                                                                 P.O. Box 7857
                                                                 Madison, WI 53707-7857
                                                                 608-264-6365
                                                                 Fax: 608-267-8906
                                                                 Email: keckhaverkz@doj.state.wi.us
                                                                 ATTORNEY TO BE NOTICED

           Defendant
           Julie M. Glancey                           represented by Brian P. Keenan
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                      Anthony David Russomanno
                                                                      (See above for address)
                                                                      TERMINATED: 04/30/2019

                                                                      Clayton P. Kawski
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Karla Z. Keckhaver
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

           Defendant
           Ann S. Jacobs                              represented by Brian P. Keenan
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED

                                                                      Anthony David Russomanno
                                                                      (See above for address)
                                                                      TERMINATED: 04/30/2019

                                                                      Clayton P. Kawski
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

                                                                      Karla Z. Keckhaver
                                                                      (See above for address)
                                                                      ATTORNEY TO BE NOTICED

           Defendant
           Steve King                                 represented by Brian P. Keenan
           TERMINATED: 01/23/2019                                    (See above for address)
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


42 of 82                                                                                                     5/10/2019, 3:41 PM
ECF Western District of Wisconsin                       https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 96 of 135
                   Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

                                                                    Anthony David Russomanno
                                                                    (See above for address)
                                                                    TERMINATED: 04/30/2019

                                                                    Karla Z. Keckhaver
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

           Defendant
           Don Millis                               represented by Brian P. Keenan
           TERMINATED: 01/23/2019                                  (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                    Anthony David Russomanno
                                                                    (See above for address)
                                                                    TERMINATED: 04/30/2019

                                                                    Karla Z. Keckhaver
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

           Defendant
           Mark L. Thomsen                          represented by Brian P. Keenan
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                    Anthony David Russomanno
                                                                    (See above for address)
                                                                    TERMINATED: 04/30/2019

                                                                    Clayton P. Kawski
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

                                                                    Karla Z. Keckhaver
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

           Defendant
           Jodi Jensen                              represented by Brian P. Keenan
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                    Clayton P. Kawski
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED


43 of 82                                                                                                   5/10/2019, 3:41 PM
ECF Western District of Wisconsin                      https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 97 of 135
                  Case: 19-1910     Document: 00713430352       Filed: 06/04/2019  Pages: 135
           Defendant
           Dean Knudson                             represented by Brian P. Keenan
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Clayton P. Kawski
                                                                   (See above for address)
                                                                   ATTORNEY TO BE NOTICED


           V.
           Intervenor Defendant
           Wisconsin State Assembly                 represented by Kevin Michael St. John
                                                                   Bell Giftos St. John LLC
                                                                   5325 Wall Street
                                                                   Suite 2200
                                                                   Madison, WI 53718
                                                                   608-216-7995
                                                                   Fax: 608-216-7999
                                                                   Email: kstjohn@BellGiftos.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Adam Mortara
                                                                   Bartlit Beck LLP
                                                                   54 W. Hubbard Street
                                                                   Suite 300
                                                                   Chicago, IL 60654
                                                                   312-494-4400
                                                                   Fax: 312-494-4440
                                                                   Email: adam.mortara@bartlit-beck.com
                                                                   ATTORNEY TO BE NOTICED

                                                                   Joshua Ackerman
                                                                   Barlit Beck LLP
                                                                   54 W. Hubbard St.
                                                                   Chicago, IL 60654
                                                                   312-494-4400
                                                                   Fax: 312-494-4440
                                                                   Email: joshua.ackerman@bartlit-beck.com
                                                                   ATTORNEY TO BE NOTICED

                                                                   Taylor A. R. Meehan
                                                                   Bartlit Beck LLP
                                                                   54 W. Hubbard Street
                                                                   Suite 300
                                                                   Chicago, IL 60654
                                                                   312-494-4400



44 of 82                                                                                                  5/10/2019, 3:41 PM
ECF Western District of Wisconsin                          https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                      Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 98 of 135
                    Case: 19-1910    Document: 00713430352       Filed: 06/04/2019    Pages: 135
                                                                  Fax: 312-494-4440
                                                                  Email: taylor.meehan@bartlitbeck.com
                                                                  ATTORNEY TO BE NOTICED

           Third Party Defendant
           Robin J. Vos                                represented by Adam Mortara
           Speaker                                                    (See above for address)
                                                                      ATTORNEY TO BE NOTICED

           Amicus
           Jowei Chen                                  represented by Theodore Reed Boehm
                                                                      Hoover Hull Turner, LLP
                                                                      111 Monument Circle
                                                                      Suite 4400
                                                                      Indianapolis, IN 46204
                                                                      317-822-4400 x104
                                                                      Fax: 317-822-0234
                                                                      Email: tboehm@hooverhullturner.com
                                                                      TERMINATED: 11/16/2018

           Amicus
           The League of Women Voters of               represented by Diane Mary Welsh
           Wisconsin                                                  Pines Bach LLP
                                                                      122 West Washington Avenue
                                                                      Ste. 900
                                                                      Madison, WI 53703
                                                                      608-251-0101
                                                                      Fax: 608-251-2883
                                                                      Email: dwelsh@pinesbach.com
                                                                      TERMINATED: 09/18/2018
                                                                      ATTORNEY TO BE NOTICED

                                                                       Susan M. Crawford
                                                                       Cullen Weston Pines & Bach LLP
                                                                       122 W. Washington Ave
                                                                       Suite 900
                                                                       Madison, WI 53703
                                                                       Email: scrawford@pinesbach.com
                                                                       TERMINATED: 10/11/2018

           Amicus
           Stephen J. Schulhofer                       represented by Stephen J. Schulhofer
                                                                      NYU Law School
                                                                      Stephen J. Schulhofer
                                                                      NYU Law School
                                                                      40 Washington Square South
                                                                      New York, NY 10012
                                                                      212-998-6260
                                                                      Email: stephen.schulhofer@nyu.edu
                                                                      ATTORNEY TO BE NOTICED


45 of 82                                                                                                      5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                   https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 99 of 135
                   Case: 19-1910    Document: 00713430352       Filed: 06/04/2019  Pages: 135

           Date Filed         #     Docket Text
           07/08/2015          1 COMPLAINT against All Defendants. Service to be completed by Waiver of Service
                                 of Summons. ( Filing fee $ 400 receipt number 0758-1588911.), filed by All Plaintiffs.
                                 (Attachments:
                                 # 1 Exhibit 1 - Illustrative Maps,
                                 # 2 Exhibit 2 - K Mayer Report,
                                 # 3 Exhibit 3 - S Jackman Report,
                                 # 4 Exhibit 4 - Secrecy Agreements) (Earle, Peter) Modified on 7/8/2015. (lak)
                                 (Additional attachment(s) added on 7/8/2015:
                                 # 5 JS-44 Civil Cover Sheet) (lak). (Entered: 07/08/2015)
           07/08/2015               Case randomly assigned to District Judge Barbara B. Crabb and Magistrate Judge
                                    Stephen L. Crocker. (voc) (Entered: 07/08/2015)
           07/08/2015               Standard attachments for Judge Barbara B. Crabb required to be served on all parties
                                    with summons or waiver of service: NORTC, Corporate Disclosure Statement, Order
                                    on Dispositive Motions. (voc) (Entered: 07/08/2015)
           07/09/2015          2 Motion to Admit Ruth Merewyn Greenwood Pro Hac Vice. ( Pro Hac Vice fee $ 50
                                 receipt number 0758-1590066.) by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                 Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                 Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                 Motions referred to Magistrate Judge Stephen L. Crocker. (Greenwood, Ruth)
                                 (Entered: 07/09/2015)
           07/09/2015          3 Disregard. See 5 . Modified on 7/10/2015. (lak) (Entered: 07/09/2015)
           07/10/2015          4 ** TEXT ONLY ORDER **
                                 ORDER granting 2 Motion to Admit Ruth Merewyn Greenwood Pro Hac Vice. Signed
                                 by Magistrate Judge Peter A. Oppeneer on 7/10/2015. (lak) (Entered: 07/10/2015)
           07/10/2015          5 Motion to Admit Paul Strauss Pro Hac Vice. ( Pro Hac Vice fee $ 50 receipt number
                                 0758-1590354.) by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                 Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                 James Seaton, Jerome Wallace, William Whitford, Donald Winter. Motions referred to
                                 Magistrate Judge Stephen L. Crocker. (Strauss, Paul) (Entered: 07/10/2015)
           07/10/2015          6 Request for Issuance of Summons by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                 Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                 Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter,
                                 (Attachments:
                                 # 1 Request for Summons to Barland,
                                 # 2 Request for Summons to Franke,
                                 # 3 Request for Summons to Froehlich,
                                 # 4 Request for Summons to Kennedy,
                                 # 5 Request for Summons to Lamelas,
                                 # 6 Request for Summons to Vocke) (Greenwood, Ruth) Modified on 7/13/2015. (lak)
                                 (Entered: 07/10/2015)
           07/10/2015          7 Corporate Disclosure Statement by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                 Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                 Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.


46 of 82                                                                                                               5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 100 of 135
                   Case: 19-1910    Document: 00713430352             Filed: 06/04/2019 Pages: 135
                              (Greenwood, Ruth) (Entered: 07/10/2015)
           07/10/2015          8 ** TEXT ONLY ORDER **
                                 ORDER granting 5 Motion to Admit Paul Strauss Pro Hac Vice. Signed by Magistrate
                                 Judge Peter A. Oppeneer on 7/10/2015. (kwf) (Entered: 07/10/2015)
           07/10/2015          9 Summons Issued as to Gerald C. Nichol, (Attachments:
                                 # 1 Summons Issued as to Thomas Barland,
                                 # 2 Summons Issued as to John Franke,
                                 # 3 Summons Issued as to Harold V. Froehlich,
                                 # 4 Summons Issued as to Kevin J. Kennedy,
                                 # 5 Summons Issued as to Elsa Lamelas,
                                 # 6 Summons Issued as to Timothy Vocke) (kwf) (Entered: 07/10/2015)
           07/10/2015        10 Letter from the Court to USCA Chief Judge Wood regarding three-judge court
                                pursuant to 28 U.S.C. § 2284. (kwf) (Additional attachment added on 7/13/2015:
                                # 1 Copy of the Complaint) (kwf) (Entered: 07/10/2015)
           07/16/2015        11 Letter from USCA Chief Judge Diane P. Wood to District Judge Barbara B. Crabb
                                regarding three-judge court pursuant to 28 U.S.C. § 2284. (voc) (Entered: 07/16/2015)
           07/20/2015        12 Affidavit of Service by Plaintiff. Elsa Lamelas served on 7/14/2015, answer due
                                8/4/2015. (Strauss, Paul) (Entered: 07/20/2015)
           07/20/2015        13 Affidavit of Service by Plaintiff. Gerald C. Nichol served on 7/14/2015, answer due
                                8/4/2015. (Strauss, Paul) (Entered: 07/20/2015)
           07/20/2015        14 Affidavit of Service by Plaintiff. Harold V. Froehlich served on 7/14/2015, answer due
                                8/4/2015. (Strauss, Paul) (Entered: 07/20/2015)
           07/20/2015        15 Affidavit of Service by Plaintiff. John Franke served on 7/14/2015, answer due
                                8/4/2015. (Strauss, Paul) (Entered: 07/20/2015)
           07/20/2015        16 Affidavit of Service by Plaintiff. Kevin J. Kennedy served on 7/14/2015, answer due
                                8/4/2015. (Strauss, Paul) (Entered: 07/20/2015)
           07/20/2015        17 Affidavit of Service by Plaintiff. Thomas Barland served on 7/14/2015, answer due
                                8/4/2015. (Strauss, Paul) (Entered: 07/20/2015)
           07/20/2015        18 Affidavit of Service by Plaintiff. Timothy Vocke served on 7/14/2015, answer due
                                8/4/2015. (Strauss, Paul) (Entered: 07/20/2015)
           07/22/2015        19 Notice of Appearance filed by Michele Louise Odorizzi for Plaintiffs Roger Anclam,
                                Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue
                                Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William
                                Whitford, Donald Winter. (Odorizzi, Michele) (Entered: 07/22/2015)
           07/24/2015        20 Notice of Appearance filed by Anthony David Russomanno for Defendants Thomas
                                Barland, John Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald
                                C. Nichol, Timothy Vocke. (Russomanno, Anthony) (Entered: 07/24/2015)
           07/24/2015        21 Notice of Appearance filed by Brian P. Keenan for Defendants Thomas Barland, John
                                Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol,
                                Timothy Vocke. (Keenan, Brian) (Entered: 07/24/2015)
           08/03/2015        22 Stipulation for Extension of Time to respond to complaint by Defendants Thomas
                                Barland, John Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald


47 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                   https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 101 of 135
                   Case: 19-1910    Document: 00713430352              Filed: 06/04/2019      Pages: 135
                              C. Nichol, Timothy Vocke. (Attachments:
                              # 1 Text of Proposed Order) (Keenan, Brian) (Entered: 08/03/2015)
           08/05/2015        23 ORDER granting 22 Motion for Extension of Time to Answer. Defendants answer due
                                8/18/2015. Signed by District Judge Barbara B. Crabb on 8/5/2015. (voc) (Entered:
                                08/05/2015)
           08/18/2015        24 Notice of Motion and MOTION TO DISMISS by Defendants Thomas Barland,
                                John Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol,
                                Timothy Vocke. (Keenan, Brian) Modified on 8/18/2015. (kwf) (Entered: 08/18/2015)
           08/18/2015        25 Brief in Support of 24 Motion to Dismiss by Defendants Thomas Barland, John
                                Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol,
                                Timothy Vocke. (Keenan, Brian) (Entered: 08/18/2015)
           08/19/2015               Set Briefing Deadlines as to 24 Motion to Dismiss. Brief in Opposition due 9/8/2015.
                                    Brief in Reply due 9/18/2015. (kwf) (Entered: 08/19/2015)
           08/19/2015               Set Telephone Pretrial Conference: Telephone Pretrial Conference set for 9/11/2015 at
                                    02:30 PM before Magistrate Judge Stephen L. Crocker. Counsel for Plaintiff
                                    responsible for setting up the call to chambers at (608) 264-5153. [Standing Order
                                    Governing Preliminary Pretrial Conference attached] (voc) (Entered: 08/19/2015)
           08/19/2015        26 Stipulated Motion to Amend Briefing Schedule on Motion to Dismiss 24 by Plaintiffs
                                Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen,
                                Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace,
                                William Whitford, Donald Winter. Motions referred to Magistrate Judge Stephen L.
                                Crocker. (Attachments:
                                # 1 Text of Proposed Order) (Earle, Peter) (Entered: 08/19/2015)
           08/21/2015        27 ** TEXT ONLY ORDER **
                                ORDER granting 26 Motion to Amend Briefing Schedule. The parties should not
                                expect additional extensions of these briefing deadlines. Brief in Opposition due
                                9/29/2015. Brief in Reply due 10/9/2015. Signed by Magistrate Judge Stephen L.
                                Crocker on 8/21/2015. (voc) (Entered: 08/21/2015)
           09/08/2015        28 Joint Report of Rule 26(f) Planning Meeting. (Keenan, Brian) (Entered: 09/08/2015)
           09/11/2015               Minute Entry for proceedings held before Magistrate Judge Stephen L. Crocker:
                                    Telephone Preliminary Pretrial Conference held on 9/11/2015 [:15] (skv) (Entered:
                                    09/11/2015)
           09/11/2015        29 ** TEXT ONLY ORDER **
                                At a September 11, 2015 telephonic preliminary pretrial conference, the court advised
                                the parties that it will not set a firm schedule until the three judge panel has been
                                named. The court did, however, provide preliminary indications of the dates and
                                deadlines it has in mind. The court will schedule a follow-up telephonic conference as
                                soon as it is in a position to set a firm schedule. Signed by Magistrate Judge Stephen
                                L. Crocker on 9/11/15. (jat) (Entered: 09/11/2015)
           09/29/2015        30 ORDER appointing Circuit Judge Kenneth F. Ripple and Chief District Judge William
                                C. Griesbach, of the Eastern District of Wisconsin, as additional members of the three-
                                judge court. Signed by District Judge Diane P. Wood, Chief Judge USCA for the
                                seventh circuit on 9/23/2015. (voc) (Entered: 09/29/2015)




48 of 82                                                                                                               5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                    https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 102 of 135
                   Case: 19-1910     Document: 00713430352                Filed: 06/04/2019      Pages: 135
           09/29/2015         Set Telephone Hearing: Telephone Scheduling Conference set for 10/20/2015 at 02:30
                              PM before Magistrate Judge Stephen L. Crocker. Counsel for Plaintiff responsible for
                              setting up the call to chambers at (608) 264-5153. (voc) (Entered: 09/29/2015)
           09/29/2015        31 Brief in Opposition by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                James Seaton, Jerome Wallace, William Whitford, Donald Winter re: 24 Motion to
                                Dismiss filed by Gerald C. Nichol, Harold V. Froehlich, Timothy Vocke, John Franke,
                                Elsa Lamelas, Kevin J. Kennedy, Thomas Barland. (Odorizzi, Michele) (Entered:
                                09/29/2015)
           10/06/2015               Telephone Scheduling Conference rescheduled from 10/20/2015 to 10/13/2015 at
                                    02:00 PM before Magistrate Judge Stephen L. Crocker. Counsel for Plaintiff
                                    responsible for setting up the call to chambers at (608) 264-5153. (voc) (Entered:
                                    10/06/2015)
           10/06/2015               Set/Reset Trial Deadlines/Hearings: Court Trial set for 5/23/2016 at 9:00 AM. (voc)
                                    Modified on 10/6/2015. (arw) (Entered: 10/06/2015)
           10/09/2015        32 Brief in Reply by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                                Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke in Support of 24
                                Motion to Dismiss. (Keenan, Brian) (Entered: 10/09/2015)
           10/15/2015        33 Pretrial Conference Order - Oral Argument on Motion to Dismiss 24 set for 11/4/2015
                                at 01:30 PM before the Three Judge Panel. Dispositive Motions due 1/4/2016. Final
                                Pretrial Submissions due 4/25/2016. Joint Pretrial Statement and Each Party's
                                Statement of Facts with Proposed Special Verdict Form due 5/9/2016. Trial Brief and
                                Five Complete sets of Pre-marked Trial Exhibits due 5/16/2016. Court Trial set for
                                5/23/2016 at 09:00 AM before the Three Judge Panel. Signed by Magistrate Judge
                                Stephen L. Crocker on 10/15/15. (jat) (Entered: 10/15/2015)
           10/20/2015        34 Motion to Admit Annabelle Elizabeth Harless Pro Hac Vice. ( Pro Hac Vice fee $ 50
                                receipt number 0758-1667806.) by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                Motions referred to Magistrate Judge Stephen L. Crocker. (Harless, Annabelle)
                                (Entered: 10/20/2015)
           10/20/2015        35 ** TEXT ONLY ORDER **
                                ORDER granting 34 Motion to Admit Annabelle Elizabeth Harless Pro Hac Vice.
                                Signed by Magistrate Judge Peter A. Oppeneer on 10/20/2015. (lak) (Entered:
                                10/20/2015)
           11/04/2015        36 Minute Entry for proceedings held before District Judge Barbara B. Crabb, Circuit
                                Judge Kenneth F. Ripple and Chief District Judge William C. Griesbach: Oral
                                Argument Hearing held on 11/4/2015 re 24 MOTION TO DISMISS filed by
                                defendants Gerald C. Nichol, Harold V. Froehlich, Timothy Vocke, John Franke, Elsa
                                Lamelas, Kevin J. Kennedy, Thomas Barland [1:02] (Court Reporter LS.) (voc)
                                (Entered: 11/04/2015)
           11/13/2015        37 Transcript of Motion Hearing, held 11/4/2015 before Judge Kenneth Ripple, Judge
                                Barbara B. Crabb and Judge William Griesbach. Court Reporter: LS.
                                Please review the court policy regarding electronic transcripts: see Electronic
                                Transcript Instructions and Notice of Intent to Request Redaction. (voc) (Entered:



49 of 82                                                                                                                5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                 https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 103 of 135
                   Case: 19-1910    Document: 00713430352        Filed: 06/04/2019 Pages: 135
                              11/13/2015)
           11/17/2015        38 ORDER: Parties may have until November 23, 2015, to file supplemental,
                                simultaneous briefs on the question of standing. They may have until November 30,
                                2015, to file responses to the other side's brief. Signed by District Judge Barbara B.
                                Crabb, District Judge William C. Griesbach, and Circuit Judge Kenneth F. Ripple on
                                11/17/15. (jat) (Entered: 11/17/2015)
           11/23/2015        39 Defendant's Supplement to 24 Motion to Dismiss filed by Gerald C. Nichol, Harold V.
                                Froehlich, Timothy Vocke, John Franke, Elsa Lamelas, Kevin J. Kennedy, Thomas
                                Barland. (Russomanno, Anthony) Modified on 11/23/2015. (lak) (Entered:
                                11/23/2015)
           11/23/2015        40 Plaintiff's Supplement to 24 Motion to Dismiss filed by Gerald C. Nichol, Harold V.
                                Froehlich, Timothy Vocke, John Franke, Elsa Lamelas, Kevin J. Kennedy, Thomas
                                Barland. (Odorizzi, Michele) Modified on 11/24/2015. (lak) (Entered: 11/23/2015)
           11/30/2015        41 Reply by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris,
                                Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton,
                                Jerome Wallace, William Whitford, Donald Winter re: 24 Motion to Dismiss.
                                (Plaintiffs' Reply to Defendants' Supplemental Brief on Standing.) (Odorizzi, Michele)
                                Modified on 12/1/2015. (lak) (Entered: 11/30/2015)
           11/30/2015        42 Reply by Defendants Thomas Barland, John Franke, Harold V. Froehlich, Kevin J.
                                Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke re: 24 Motion to Dismiss.
                                (Response Brief on Standing.) (Keenan, Brian) Modified on 12/1/2015. (lak) (Entered:
                                11/30/2015)
           12/17/2015        43 ORDER denying 24 Motion to Dismiss by Defendants Thomas Barland, John Franke,
                                Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy
                                Vocke. Signed by District Judge Barbara B. Crabb on 12/17/2015. (voc) (Entered:
                                12/17/2015)
           12/30/2015        44 ANSWER by Defendants Thomas Barland, John Franke, Harold V. Froehlich, Kevin J.
                                Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke. (Keenan, Brian) (Entered:
                                12/30/2015)
           01/04/2016        45 MOTION FOR SUMMARY JUDGMENT by Defendants Thomas Barland, John
                                Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol,
                                Timothy Vocke. Brief in Opposition due 1/25/2016. Brief in Reply due 2/4/2016.
                                (Keenan, Brian) (Entered: 01/04/2016)
           01/04/2016        46 Brief in Support of 45 Motion for Summary Judgment, by Defendants Thomas
                                Barland, John Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald
                                C. Nichol, Timothy Vocke. (Keenan, Brian) (Entered: 01/04/2016)
           01/04/2016        47 Proposed Findings of Fact filed by Defendants Thomas Barland, John Franke, Harold
                                V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke re:
                                45 Motion for Summary Judgment. (Keenan, Brian) (Entered: 01/04/2016)
           01/04/2016        48 Disregard. See 55 . Modified on 1/5/2016. (lak) (Entered: 01/04/2016)
           01/04/2016        49 Declaration of Brian Keenan filed by Defendants Thomas Barland, John Franke,
                                Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy
                                Vocke re: 45 Motion for Summary Judgment, (Attachments:
                                # 1 Exhibit 100 - Mayer Deposition Transcript (Also see 52 .),


50 of 82                                                                                                             5/10/2019, 3:41 PM
ECF Western District of Wisconsin                               https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 104 of 135
                   Case: 19-1910    Document: 00713430352              Filed: 06/04/2019       Pages: 135
                              # 2 Exhibit 101 - Jackman Deposition Transcript (Also see 53 .),
                              # 3 Exhibit 102 - GAB 2012 Fall General Election Results,
                              # 4 Exhibit 103 - Mayer Deposition Exhibit 5,
                              # 5 Exhibit 104 - Mayer Deposition Exhibit 7,
                              # 6 Exhibit 105 - Mayer Deposition Exhibit 8,
                              # 7 Exhibit 106 - GAB 2014 Fall General Election Results,
                              # 8 Exhibit 107 - Mayer Deposition Exhibit 10,
                              # 9 Exhibit 108 - GAB 2008 Fall General Election Results,
                              # 10 Exhibit 109 - GAB 2010 Fall General Election Results,
                              # 11 Exhibit 110 - GAB 2012 Recall Election Results,
                              # 12 Exhibit 111 - Expert Report of K. Mayer (Also see 54 .),
                              # 13 Exhibit 112 - Chen and Rodden article,
                              # 14 Exhibit 113 - Page 203 from Michael J. Dubin book) (Keenan, Brian) Modified
                              on 1/5/2016. (lak) (Entered: 01/04/2016)
           01/04/2016        50 Declaration of Nicholas Goedert filed by Defendants Thomas Barland, John Franke,
                                Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy
                                Vocke re: 45 Motion for Summary Judgment, (Attachments:
                                # 1 Exhibit - Goedert Expert Report & CV (Also see 51 . (Keenan, Brian) Modified on
                                1/5/2016. (lak) (Entered: 01/04/2016)
           01/05/2016        51 Expert Report of Nicholas Goedert by Defendants Thomas Barland, John Franke,
                                Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy
                                Vocke, (Attachments:
                                # 1 Exhibit - Goedert CV) (Keenan, Brian) Modified on 1/5/2016. (lak) (Entered:
                                01/05/2016)
           01/05/2016        52 Deposition of Kenneth Mayer taken on 11/9/15. (Attachments:
                                # 1 Exhibit 5 of Mayer Deposition,
                                # 2 Exhibit 7 of Mayer Deposition,
                                # 3 Exhibit 8 of Mayer Deposition,
                                # 4 Exhibit 10 of Mayer Deposition) (Keenan, Brian) (Entered: 01/05/2016)
           01/05/2016        53 Deposition of Simon Jackman taken on 11/20/15. (Keenan, Brian) (Entered:
                                01/05/2016)
           01/05/2016        54 Expert Report of Kenneth Mayer by Defendants Thomas Barland, John Franke, Harold
                                V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke.
                                (Keenan, Brian) Modified on 1/5/2016: Exhibits/Annex are not attached separately.
                                (lak) (Entered: 01/05/2016)
           01/05/2016        55 Declaration of Sean Trende filed by Defendants Thomas Barland, John Franke, Harold
                                V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke re:
                                45 Motion for Summary Judgment, (Attachments:
                                # 1 Exhibit 1 - CV,
                                # 2 Exhibit 2 - Sources,
                                # 3 Exhibit 3 - Alabama 1952,
                                # 4 Exhibit 4 - Los Angeles 1958,
                                # 5 Exhibit 5 - Georgia 1992,
                                # 6 Exhibit 6 - Illinois 1946,
                                # 7 Exhibit 7 - North Carolina 1790,
                                # 8 Exhibit 8 - North Carolina 1992,
                                # 9 Exhibit 9 - Dallas 1992,


51 of 82                                                                                                           5/10/2019, 3:41 PM
ECF Western District of Wisconsin                               https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 105 of 135
                   Case: 19-1910    Document: 00713430352             Filed: 06/04/2019      Pages: 135
                              # 10 Exhibit 10 - Wisconsin 1854,
                              # 11 Exhibit 11 - Wisconsin 1900,
                              # 12 Exhibit 12 - Wisconsin 2002) (Keenan, Brian) Modified on 1/5/2016. (lak)
                              (Entered: 01/05/2016)
           01/15/2016        56 AMENDED ANSWER by Defendants Thomas Barland, John Franke, Harold V.
                                Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke.
                                (Keenan, Brian) Modified on 1/18/2016. (lak) (Entered: 01/15/2016)
           01/22/2016        57 Declaration of Peter Guyon Earle filed by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter re: 45 Motion for Summary Judgment, (Attachments:
                                # 1 Exhibit A - Stephanopoulos Electoral Exceptionalism,
                                # 2 Exhibit B - Katz Documenting Discrimination in Voting- Judicial Findings Under
                                Sec (Part 1 of 2),
                                # 3 Exhibit B - Katz Documenting Discrimination in Voting- Judicial Findings Under
                                Sec (Part 2 of 2),
                                # 4 Exhibit C - GOP redistricting maps make dramatic changes,
                                # 5 Exhibit D - Issacharoff Political Cartels,
                                # 6 Exhibit E - Pildes Political Competition,
                                # 7 Exhibit F - Stein and Marley book,
                                # 8 Exhibit G - Trende dataset2 csv) (Odorizzi, Michele) Modified on 1/25/2016:
                                Clarified exhibit descriptions. (lak) (Entered: 01/22/2016)
           01/22/2016        58 Declaration of Simon David Jackman filed by Plaintiffs Roger Anclam, Emily
                                Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson,
                                Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford,
                                Donald Winter re: 45 Motion for Summary Judgment, (Attachments:
                                # 1 Exhibit A - S. Jackman Report July 7 2015 (Also see 62 .),
                                # 2 Exhibit B - Jackman Vita,
                                # 3 Exhibit C - Jackman Rebuttal Report (Also see 63 .),
                                # 4 Exhibit D - Sensitivity Testing Reliance Material,
                                # 5 Exhibit E - Excerpted Klarner Data,
                                # 6 Exhibit F - Party Control Data,
                                # 7 Exhibit G - McGhee Measuring Partisan Bias,
                                # 8 Exhibit H - Fifield Automated Redistricting,
                                # 9 Exhibit I - Gelman and King Estimating the Consequences,
                                # 10 Exhibit J - Cox and Katz Salamander,
                                # 11 Exhibit K - Cain Assessing Partisan Bias) (Odorizzi, Michele) Modified on
                                1/25/2016: Clarified exhibit descriptions. (lak) (Entered: 01/22/2016)
           01/22/2016        59 Declaration of Kenneth Mayer filed by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter re:
                                45 Motion for Summary Judgment, (Attachments:
                                # 1 Exhibit A - Mayer CV,
                                # 2 Exhibit B - Mayer Rebuttal Report (Also see 64 .),
                                # 3 Exhibit C - Glaeser Myths and Realities,
                                # 4 Exhibit D - Glaeser and Vigdor Segregated Century,
                                # 5 Exhibit E - Chung Racial Ethnic Sorting) (Odorizzi, Michele) Modified on
                                1/25/2016: Clarified exhibit descriptions. (lak) (Entered: 01/22/2016)



52 of 82                                                                                                           5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 106 of 135
                   Case: 19-1910    Document: 00713430352              Filed: 06/04/2019      Pages: 135
           01/22/2016      60 Disregard. See 65 for condensed version. Modified on 1/26/2016. (lak) (Entered:
                              01/22/2016)
           01/22/2016        61 Disregard. See 66 for condensed version. Modified on 1/26/2016. (lak) (Entered:
                                01/22/2016)
           01/25/2016        62 Expert Report of Simon David Jackman by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter. (Odorizzi, Michele) (Entered: 01/25/2016)
           01/25/2016        63 Expert Report of Simon David Jackman (Rebuttal) by Plaintiffs Roger Anclam, Emily
                                Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson,
                                Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford,
                                Donald Winter. (Odorizzi, Michele) (Entered: 01/25/2016)
           01/25/2016        64 Expert Report of Kenneth Mayer (Rebuttal) by Plaintiffs Roger Anclam, Emily
                                Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson,
                                Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford,
                                Donald Winter. (Odorizzi, Michele) (Entered: 01/25/2016)
           01/25/2016        65 Deposition of Nicholas Goedert taken on 12/15/15, (Attachments:
                                # 1 Exhibit - Fryer & Holden Measuring Compactness, article attached,
                                # 2 Exhibit - Goedert, Gerrymandering or Geography,
                                # 3 Exhibit - Goedert, Case of Disappearing Bias,
                                # 4 Exhibit - Keith Gaddie April 17, 2011 Memo) (Odorizzi, Michele) (Entered:
                                01/25/2016)
           01/25/2016        66 Deposition of Sean P. Trende taken on 12/14/15. (Odorizzi, Michele) (Entered:
                                01/25/2016)
           01/25/2016        67 Response to Proposed Findings of Fact filed by Plaintiffs Roger Anclam, Emily
                                Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson,
                                Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford,
                                Donald Winter re: 45 Motion for Summary Judgment. (Odorizzi, Michele) Modified
                                on 1/26/2016. (lak) (Entered: 01/25/2016)
           01/25/2016        68 Brief in Opposition by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                James Seaton, Jerome Wallace, William Whitford, Donald Winter re: 45 Motion for
                                Summary Judgment, filed by Gerald C. Nichol, Harold V. Froehlich, Timothy Vocke,
                                John Franke, Elsa Lamelas, Kevin J. Kennedy, Thomas Barland. (Odorizzi, Michele)
                                (Entered: 01/25/2016)
           01/25/2016        69 Additional Proposed Findings of Fact filed by Plaintiffs Roger Anclam, Emily
                                Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson,
                                Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford,
                                Donald Winter re: 45 Motion for Summary Judgment. (Odorizzi, Michele) Modified
                                on 1/26/2016. (lak) (Entered: 01/25/2016)
           01/26/2016        70 Motion in Limine to Exclude The Testimony of Sean P. Trende by Plaintiffs Roger
                                Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy
                                Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William
                                Whitford, Donald Winter. (Odorizzi, Michele) (Entered: 01/26/2016)



53 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                  https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 107 of 135
                   Case: 19-1910     Document: 00713430352              Filed: 06/04/2019     Pages: 135
           01/26/2016      71 Brief in Support of 70 Motion in Limine to Exclude The Testimony of Sean P. Trende
                              by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris,
                              Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton,
                              Jerome Wallace, William Whitford, Donald Winter. (Odorizzi, Michele) (Entered:
                              01/26/2016)
           01/26/2016        72 Declaration of Annabelle Elizabeth Harless filed by Plaintiffs Roger Anclam, Emily
                                Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson,
                                Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford,
                                Donald Winter re: 70 Motion in Limine, (Attachments:
                                # 1 Exhibit A - D.M. Smith & W.N. Venables, Introduction to R,
                                # 2 Exhibit B - Trende "Wisconsin_clustering_computation.R" file,
                                # 3 Exhibit C - Gelman & King, Unified Method,
                                # 4 Exhibit D - Friedman & Holden, Optimal Gerrymandering,
                                # 5 Exhibit E - Anselin, Local Indicators of Spatial Association,
                                # 6 Exhibit F - Tam Cho, Contagion Effects,
                                # 7 Exhibit G - Reardon & O'Sullivan, Measures of Spatial Segregation,
                                # 8 Exhibit H - Denton & Massey, Hypersegregation) (Odorizzi, Michele) (Entered:
                                01/26/2016)
           02/03/2016               Set Briefing Deadline as to 70 Motion in Limine to Exclude The Testimony of Sean P.
                                    Trende. Brief in Opposition due 2/16/2016. Brief in Reply due 2/22/2016. (voc)
                                    (Entered: 02/03/2016)
           02/04/2016        73 Brief in Reply by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                                Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke in Support of 45
                                Motion for Summary Judgment. (Keenan, Brian) (Entered: 02/04/2016)
           02/04/2016        74 Reply in Support of Proposed Findings of Fact filed by Defendants Thomas Barland,
                                John Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol,
                                Timothy Vocke re: 45 Motion for Summary Judgment. (Keenan, Brian) (Entered:
                                02/04/2016)
           02/04/2016        75 Disregard. See 76 . Modified on 2/5/2016. (lak) (Entered: 02/04/2016)
           02/04/2016        76 Response to Proposed Findings of Fact filed by Defendants Thomas Barland, John
                                Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol,
                                Timothy Vocke re: 45 Motion for Summary Judgment. (Keenan, Brian) Modified on
                                2/5/2016. (lak) (Entered: 02/04/2016)
           02/05/2016               Set Oral Argument: Oral Argument on 45 Motion for Summary Judgment and 70
                                    Motion in Limine to Exclude The Testimony of Sean P. Trende set for 3/23/2016 at
                                    9:30 AM in Courtroom 250 before the Three Judge Panel. (kwf) (Entered: 02/05/2016)
           02/10/2016        77 Notice of Appearance filed by Douglas Maynard Poland for Plaintiffs Roger Anclam,
                                Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue
                                Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William
                                Whitford, Donald Winter. (Poland, Douglas) (Entered: 02/10/2016)
           02/16/2016        78 Brief in Opposition by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                                Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke re: 70 Motion in
                                Limine, filed by Jerome Wallace, Allison Seaton, Helen Harris, Donald Winter, James
                                Seaton, Emily Bunting, Wayne Jensen, William Whitford, Janet Mitchell, Wendy Sue
                                Johnson, Mary Lynn Donohue, Roger Anclam (Keenan, Brian) (Entered: 02/16/2016)



54 of 82                                                                                                              5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 108 of 135
                   Case: 19-1910    Document: 00713430352                Filed: 06/04/2019      Pages: 135
           02/16/2016      79 Reply in Support of Proposed Findings of Fact filed by Plaintiffs Roger Anclam,
                              Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue
                              Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William
                              Whitford, Donald Winter re: 45 Motion for Summary Judgment. (Reply to Defendants'
                              Response to Plaintiffs' Additional Proposed Findings of Fact in Opposition to
                              Defendants' Motion For Summary Judgment, Document #76.) (Odorizzi, Michele)
                              Modified on 2/17/2016. (lak) (Entered: 02/16/2016)
           02/22/2016        80 Brief in Reply by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                James Seaton, Jerome Wallace, William Whitford, Donald Winter in Support of 70
                                Motion in Limine. (Odorizzi, Michele) (Entered: 02/22/2016)
           03/17/2016        81 Motion to Admit Theodore Reed Boehm Pro Hac Vice. ( Pro Hac Vice fee $ 50 receipt
                                number 0758-1769797.) by Amicus Jowei Chen. Motions referred to Magistrate Judge
                                Stephen L. Crocker. (Boehm, Theodore) (Entered: 03/17/2016)
           03/17/2016        82 Motion for Leave to File Amicus Brief by Amicus Jowei Chen, (Attachments:
                                # 1 Jowei Chen Proposed Amicus Brief (See 84 for Amended Brief.),
                                # 2 Exhibit A - Jowei Chen Analysis) (Boehm, Theodore) Modified on 3/17/2016.
                                (lak) (Entered: 03/17/2016)
           03/17/2016        83 ** TEXT ONLY ORDER **
                                ORDER granting 81 Motion to Admit Theodore Reed Boehm Pro Hac Vice. Signed by
                                Magistrate Judge Peter A. Oppeneer on 3/17/2016. (lak) (Entered: 03/17/2016)
           03/17/2016        84 Exhibit (Amended Proposed Amicus Brief) to 82 Motion for Leave to File filed by
                                Jowei Chen. (Boehm, Theodore) Modified on 3/17/2016. (lak) (Entered: 03/17/2016)
           03/17/2016        85 ORDER denying 82 Motion for Leave to File Amicus Brief by Amicus Jowei Chen.
                                Signed by District Judge Barbara B. Crabb on 3/17/2016. (voc) (Entered: 03/17/2016)
           03/23/2016        86 Minute Entry for proceedings held before District Judge Barbara B. Crabb, Circuit
                                Judge Kenneth F. Ripple and Chief District Judge William C. Griesbach: Oral
                                Argument Hearing held on 3/23/2016 re 45 Motion for Summary Judgement by
                                defendants. [2:12] (Court Reporter LS.) (voc) (Entered: 03/23/2016)
           03/24/2016        87 Notice of Change of Address by Annabelle Elizabeth Harless. (Harless, Annabelle)
                                (Entered: 03/24/2016)
           03/25/2016        88 Notice of Change of Address by Ruth Merewyn Greenwood. (Greenwood, Ruth)
                                (Entered: 03/25/2016)
           03/25/2016        89 Transcript of Motion Hearing, held 3/23/2016 before Judge Kenneth Ripple, Judge
                                Barbara B. Crabb and Judge William Griesbach. Court Reporter: LS.
                                Please review the court policy regarding electronic transcripts: see Electronic
                                Transcript Instructions and Notice of Intent to Request Redaction. (voc) (Entered:
                                03/25/2016)
           03/28/2016        90 Motion to Admit Danielle Marie Lang Pro Hac Vice. ( Pro Hac Vice fee $ 50 receipt
                                number 0758-1777935.) by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter. Motions
                                referred to Magistrate Judge Stephen L. Crocker. (Lang, Danielle) (Entered:
                                03/28/2016)



55 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 109 of 135
                   Case: 19-1910    Document: 00713430352              Filed: 06/04/2019      Pages: 135
           03/29/2016      91 ** TEXT ONLY ORDER **
                              ORDER granting 90 Motion to Admit Danielle Marie Lang Pro Hac Vice. Signed by
                              Magistrate Judge Peter A. Oppeneer on 3/29/2016. (lak) (Entered: 03/29/2016)
           03/29/2016        92 Motion to Admit J. Gerald Hebert Pro Hac Vice. ( Pro Hac Vice fee $ 50 receipt
                                number 0758-1779009.) by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter. Motions
                                referred to Magistrate Judge Stephen L. Crocker. (Hebert, J. Gerald) (Entered:
                                03/29/2016)
           03/30/2016        93 ** TEXT ONLY ORDER **
                                ORDER granting 92 Motion to Admit J. Gerald Hebert Pro Hac Vice. Signed by
                                Magistrate Judge Peter A. Oppeneer on 3/30/2016. (lak) (Entered: 03/30/2016)
           04/07/2016        94 ORDER: IT IS ORDERED that The motion for summary judgment filed by
                                defendants Gerald C. Nichol, Thomas Barland, John Franke, Harold V. Froehlich, Elsa
                                Lamelas, Timothy Vocke and Kevin J. Kennedy, dkt. # 45 , is DENIED.
                                The motion filed by plaintiffs William Whitford, Roger Anclam, Emily Bunting,Mary
                                Lynne Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                James Seaton, Allison Seaton, Jerome Wallace and Don Winter to exclude the opinions
                                of Sean Trende, dkt. # 70 , is DENIED WITHOUT PREJUDICE to plaintiffs' refiling
                                it at the conclusion of trial.
                                Trial will begin on Tuesday, May, 24, 2016 and should be completed by Friday, May
                                27, 2016. If the parties believe that is not a sufficient amount of time, they should
                                explain their concerns in writing no later than April 18, 2016.
                                Signed by Circuit Judge Kenneth F. Ripple, District Judge Barbara B. Crabb and
                                District Judge William C. Griesbach on 4/7/2016. (voc) (Entered: 04/07/2016)
           04/18/2016        95 Amended Expert Report of Kenneth Mayer (Rebuttal), Updated March 31, 2016, by
                                Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne
                                Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome
                                Wallace, William Whitford, Donald Winter. (Greenwood, Ruth) (Entered: 04/18/2016)
           04/19/2016        96 Stipulation Regarding Authenticity of Documents Recovered from Three Legislative
                                Redistricting Computers by Mark Lanterman of CFS as Part of Stipulation Regarding
                                30(b)(6) Depositions of the Legislative Technology Services Bureau, Wisconsin State
                                Senate, and Wisconsin State Assembly by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter. (Harless, Annabelle) Modified on 4/20/2016: Clarified docket text, etc. (lak)
                                (Entered: 04/19/2016)
           04/19/2016        97 Declaration of Mark Lanterman filed by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter re: 96 Stipulation, (Attachments:
                                # 1 Exhibit A - CV for Mark Lanterman,
                                # 2 Exhibit B and Exhibit C - DVD of files referenced by Mark Lanterman. Hard copy
                                will be hand-delivered to the clerk.) (Greenwood, Ruth) Modified on 4/20/2016. (lak)
                                (Entered: 04/19/2016)




56 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 110 of 135
                   Case: 19-1910    Document: 00713430352               Filed: 06/04/2019       Pages: 135
           04/19/2016      98 Second Deposition of Simon Jackman taken on 3/16/16. (Attachments:
                              # 1 Exhibit - Jackman Rebuttal Report (Also see 63 .),
                              # 2 Exhibit - Dataset email from Mr. Stephanopolous,
                              # 3 Exhibit - Datasets,
                              # 4 Exhibit - Fifield et al Article,
                              # 5 Exhibit - Fryer and Holden Article,
                              # 6 Exhibit - Email from Mr. Stephanopolous,
                              # 7 Exhibit - Uniform Swing,
                              # 8 Exhibit - Invoice) (Keenan, Brian) Modified on 4/20/2016: Attachment 4 replaced
                              on 4/20/2016 so that pages 24 and 26 were right side up. (lak) (Entered: 04/19/2016)
           04/19/2016        99 Second Deposition of Kenneth Mayer taken on 3/30/16. (Attachments:
                                # 1 Exhibit - Professor Mayer Rebuttal Report (Also see 64 .),
                                # 2 Exhibit - Email from Mr. Stephanopolous,
                                # 3 Exhibit - Myths and Realities of American Political Geography,
                                # 4 Exhibit - Chart Labeled Act 43,
                                # 5 Exhibit - Chart Labeled Inc Calcs My Plan,
                                # 6 Exhibit - Chart Labeled EG act 43 With Inc,
                                # 7 Exhibit - Chart Labeled EG With Inc,
                                # 8 Exhibit - Chart Labeled Incumbents,
                                # 9 Exhibit - Invoices) (Keenan, Brian) Modified on 4/20/2016. (lak) (Entered:
                                04/19/2016)
           04/25/2016       100 Rule 26(a)(3) Pretrial Disclosures by Defendants Thomas Barland, John Franke,
                                Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy
                                Vocke. (Keenan, Brian) (Entered: 04/25/2016)
           04/25/2016       101 Rule 26(a)(3) Pretrial Disclosures by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter,
                                (Attachments:
                                # 1 Exhibit 1 - Deposition Designations,
                                # 2 Exhibit 2 - Exhibit List (To be refiled on the court's form.),
                                # 3 Exhibit 3 - Exhibit List) (Harless, Annabelle) Modified on 4/26/2016. (lak)
                                (Entered: 04/25/2016)
           04/26/2016       102 Exhibit List by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen
                                Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James
                                Seaton, Jerome Wallace, William Whitford, Donald Winter. (Harless, Annabelle)
                                (Entered: 04/26/2016)
           04/28/2016       103 Exhibit List by Defendants Thomas Barland, John Franke, Harold V. Froehlich, Kevin
                                J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke. (Keenan, Brian)
                                (Entered: 04/28/2016)
           05/02/2016       104 Motion to Allow Witness Trial Testimony in Open Court by Contemporaneous
                                Transmission from a Different Location by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter. (Poland, Douglas) (Entered: 05/02/2016)
           05/02/2016       105 Deposition of Jeffrey Ylvisaker taken on April 29, 2013. (Attachments:
                                # 1 Exhibit 1 - Subpoena for Wisconsin State Senate,



57 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                               https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 111 of 135
                   Case: 19-1910    Document: 00713430352                 Filed: 06/04/2019    Pages: 135
                              # 2 Exhibit 2 - Computer chart created by the witness,
                              # 3 Exhibit 3 - Subpoena for the Wisconsin State Assembly,
                              # 4 Exhibit 4 - Subpoena for the Legislative Technology Services Bureau,
                              # 5 Exhibit 5A - Documents brought by the witness (1 of 3),
                              # 6 Exhibit 5B - Documents brought by the witness (2 of 3),
                              # 7 Exhibit 5C - Documents brought by the witness (3 of 3),
                              # 8 Exhibit 6 - Declaration of Jeffrey Ylvisaker,
                              # 9 Exhibit 7 - Email from Peter Earle to Eric McLeod, Daniel Kelly) (Harless,
                              Annabelle) (Entered: 05/02/2016)
           05/02/2016       106 Deposition of Jeffrey Ylvisaker taken on March 11, 2016. (Attachments:
                                # 1 Exhibit 46 - Subpoena,
                                # 2 Exhibit 49 - Email dated 4/10/12,
                                # 3 Exhibit 50 - Chart created by the witness,
                                # 4 Exhibit 50 - LTSB configuration item (Page 12 is upside down.),
                                # 5 Exhibit 51 - Privilege log,
                                # 6 Exhibit 53 - WRK32586 Responsive spreadsheets file detail report,
                                # 7 Exhibit 54 - WRK32586 External HD Responsive spreadsheets file detail report,
                                # 8 Exhibit 55A - WRK32587 Responsive spreadsheets file detail report (1 of 3),
                                # 9 Exhibit 55B - WRK32587 Responsive spreadsheets file detail report (2 of 3),
                                # 10 Exhibit 55C - WRK32587 Responsive spreadsheets file detail report (3 of 3))
                                (Harless, Annabelle) Modified on 5/3/2016: Corrected typo, etc. (lak) (Entered:
                                05/02/2016)
           05/02/2016       107 Deposition of Ronald Keith Gaddie taken on January 20, 2012. (Attachments:
                                # 1 Exhibit 56 - Subpoena,
                                # 2 Exhibit 57 - Flash drive produced by Professor Gaddie,
                                # 3 Exhibit 58 - Rebuttal report of Professor Gaddie, 1/13/12,
                                # 4 Exhibit 59 - Defendants Answer to Plaintiffs Complaint in Baldus,
                                # 5 Exhibit 60 - Rule 26 expert rebuttal report of Professor Ken Mayer,
                                # 6 Exhibit 61 - Sealed documents printed from original flash drive produced at
                                deposition by Professor Gaddie,
                                # 7 Exhibit 62 - Email chain between Professor Gaddie and Jim Troupis re: Gaddie
                                this week and next,
                                # 8 Exhibit 63 - Professor Gaddie's notes,
                                # 9 Exhibit 64 - Email chain between Joe Handrick and Jim Troupis re: Memo,
                                # 10 Exhibit 65 - Email chain between Professor Gaddie and Jim Troupis re: Current
                                address,
                                # 11 Exhibit 66 - Letter/consulting services agreement from Eric McLeod to Professor
                                Gaddie,
                                # 12 Exhibit 67 - Email chain between Professor Gaddie and Joe Handrick re:
                                Milwaukee County elections,
                                # 13 Exhibit 68 - Email from Professor Gaddie to Eric McLeod with invoice 5/8/11,
                                # 14 Exhibit 69 - Email from Professor Gaddie to Eric McLeod 5/9/11,
                                # 15 Exhibit 70 - Email from Professor Gaddie to Eric McLeod with invoice 6/3/11,
                                # 16 Exhibit 71 - Emails between Adam Foltz, Professor Gaddie, Jim Troupis, Eric
                                McLeod, Tad Ottman, Joe Handrick,
                                # 17 Exhibit 72 - Chart labeled "Milwaukee_Gaddie_4_16_11_V1_B",
                                # 18 Exhibit 73 - Email chain between Adam Foltz, Tad Ottman, Eric McLeod, Jim
                                Troupis, Raymond Taffora re: Wisconsin Hispanic Districts,
                                # 19 Exhibit 74 - Email chain between Professor Gaddie and Jim Troupis re: Must talk



58 of 82                                                                                                           5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 112 of 135
                   Case: 19-1910    Document: 00713430352               Filed: 06/04/2019      Pages: 135
                              today if possible,
                              # 20 Exhibit 75 - Emails between Professor Gaddie and Jim Troupis and Professor
                              Gaddie and Tad Ottman re: revised timing,
                              # 21 Exhibit 76 - Emails between Professor Gaddie and Jim Troupis, Tad Ottman re:
                              revised timing with attached documents,
                              # 22 Exhibit 77 - Email chain between Professor Gaddie and Jim Troupis re: revised
                              timing,
                              # 23 Exhibit 78 - Email from Professor Gaddie to Eric McLeod with invoice 7/29/11,
                              # 24 Exhibit 79 - 11/10/11 Memo - Census blocks conflicting with municipal
                              boundaries,
                              # 25 Exhibit 80 - 1/13/12 Memo - Redistricting anomalies,
                              # 26 Exhibit 81 - Facebook exchanges between Professor Gaddie and Joe Handrick)
                              (Harless, Annabelle) Modified on 5/3/2016. (lak) (Entered: 05/02/2016)
           05/02/2016       108 Deposition of Ronald Keith Gaddie taken on March 9, 2016. (Attachments:
                                # 1 Exhibit 30 - Notice of deposition,
                                # 2 Exhibit 31 - Flash drive produced by Professor Gaddie,
                                # 3 Exhibit 35 - Gaddie retention letter 4/11/11,
                                # 4 Exhibit 36 - Memo written by Professor Gaddie,
                                # 5 Exhibit 38 - Photos of three legislative computer hard drives,
                                # 6 Exhibit 39 - Plan comparisons spreadsheets,
                                # 7 Exhibit 40 - MILWAUKEE_GADDIE_4_16_11_V1_B,
                                # 8 Exhibit 41 - MILWAUKEE_GADDIE_4_16_11_V1_B,
                                # 9 Exhibit 42 - Email chain between Professor Gaddie and Joe Handrick, forwarded
                                to Adam Foltz and Tad Ottman,
                                # 10 Exhibit 43 - Team map spreadsheet) (Harless, Annabelle) Modified on 5/3/2016.
                                (lak) (Entered: 05/02/2016)
           05/02/2016       109 Deposition of Adam Foltz taken on December 21, 2011. (Attachments:
                                # 1 Exhibit 23 - Subpoena,
                                # 2 Exhibit 24 - Documents produced by Adam Foltz in response to subpoena,
                                # 3 Exhibit 25 - Document produced by Adam Foltz,
                                # 4 Exhibit 26 - DVD produced by Adam Foltz with documents responsive to
                                subpoena,
                                # 5 Exhibit 27 - DVD identified by Adam Foltz as statewide database,
                                # 6 Exhibit 28 - Order dated December 8, 2011,
                                # 7 Exhibit 29 - Order dated December 20, 2011,
                                # 8 Exhibit 30 - 12/13/11 expert report of Professor Gaddie,
                                # 9 Exhibit 31 - Expert report of John Diez/Magellan Strategies, 12/14/11) (Harless,
                                Annabelle) (Entered: 05/02/2016)
           05/02/2016       110 Deposition of Adam Foltz taken on February 1, 2012. (Attachments:
                                # 1 Exhibit 100 - Memo to Representative Gary Bies,
                                # 2 Exhibit 101 - Breakdown of regions,
                                # 3 Exhibit 102 - Email from Andy Speth 6/14/11,
                                # 4 Exhibit 103 - Email from Andy Speth 6/15/11,
                                # 5 Exhibit 104 - Email from Andy Speth 6/21/11,
                                # 6 Exhibit 105 - Foltz 001043 - 001044,
                                # 7 Exhibit 106 - Email from Andrew Welhouse,
                                # 8 Exhibit 107 - Foltz 001046 - 001047,
                                # 9 Exhibit 110 - Packet of emails,
                                # 10 Exhibit 111 - Comparison of Assembly districts,


59 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 113 of 135
                   Case: 19-1910    Document: 00713430352                Filed: 06/04/2019    Pages: 135
                              # 11 Exhibit 112 - Census data and partisan information,
                              # 12 Exhibit 113 - General talking points,
                              # 13 Exhibit 114 - Metadata document) (Harless, Annabelle) (Entered: 05/02/2016)
           05/02/2016       111 Deposition of Adam Foltz taken on April 30, 2013(30(b)(6) deposition). (Attachments:
                                # 1 Exhibit 29 - Third declaration of Mark Lanterman) (Harless, Annabelle) (Entered:
                                05/02/2016)
           05/02/2016       112 Deposition of Adam Foltz taken on April 30, 2013. (Attachments:
                                # 1 Exhibit 1 - Subpoena,
                                # 2 Exhibit 2 - Declaration of Adam Foltz,
                                # 3 Exhibit 3 - Supplemental Declaration) (Harless, Annabelle) Modified on 5/3/2016.
                                (lak) (Entered: 05/02/2016)
           05/02/2016       113 Deposition of Adam Foltz taken on March 31, 2016. (Attachments:
                                # 1 Exhibit 73 - Subpoena,
                                # 2 Exhibit 74 - Flash drive produced by Adam Foltz,
                                # 3 Exhibit 78 - Defendants Rule 26(a)(1) disclosures,
                                # 4 Exhibit 79 - Baldus opinion 3/22/12,
                                # 5 Exhibit 80 - Transcript of 3/26/16 motion hearing,
                                # 6 Exhibit 81 - Memo prepared by Professor Gaddie,
                                # 7 Exhibit 82 - Email chain between Professor Gaddie and Joe Handrick, forwarded
                                to Tad Ottman and Adam Foltz 4/20/11,
                                # 8 Exhibit 83 - Lanterman amended declaration and DVD) (Harless, Annabelle)
                                (Entered: 05/02/2016)
           05/02/2016       114 Deposition of Tad Ottman taken on December 22, 2011. (Attachments:
                                # 1 Exhibit 33 - Documents produced in response to subpoena/privilege log,
                                # 2 Exhibit 33A - Documents produced by the witness,
                                # 3 Exhibit 34 - DVD identified by Tad Ottman as responsive to subpoena,
                                # 4 Exhibit 35 - Letter dated 12/13/11 from Douglas Poland to Tad Ottman with
                                enclosures,
                                # 5 Exhibit 36 - Email from Tad Ottman to Ray Taffora, Adam Foltz, Eric McLeod)
                                (Harless, Annabelle) (Entered: 05/02/2016)
           05/02/2016       115 Deposition of Tad Ottman taken on February 2, 2012. (Attachments:
                                # 1 Exhibit 117 - Ottman 000095 - 000096,
                                # 2 Exhibit 118 - Ottman 000117 - 000120,
                                # 3 Exhibit 119 - Email from Leah Vukmir,
                                # 4 Exhibit 120 - Ottman 000144,
                                # 5 Exhibit 121- Talking points memo,
                                # 6 Exhibit 122 - Ottman 000145 - 000161,
                                # 7 Exhibit 123 - Confidentiality Agreement with Republican State Senators,
                                # 8 Exhibit 124 - Confidentiality agreement with Republican Assembly members,
                                # 9 Exhibit 128 - Outline for Tad Ottman testimony) (Harless, Annabelle) (Entered:
                                05/02/2016)
           05/02/2016       116 Deposition of Tad Ottman taken on April 29 and 30, 2013. (Attachments:
                                # 1 Exhibit 8 - List of paid staff of Senator Fitzgerald,
                                # 2 Exhibit 9 - June 6 and 7, 2011 emails,
                                # 3 Exhibit 10 - Confidentiality and nondisclosure document,
                                # 4 Exhibit 11A - Emails produced 10/16/12 (1 of 4),
                                # 5 Exhibit 11B - Emails produced 10/16/12 (2 of 4),


60 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                  https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 114 of 135
                   Case: 19-1910    Document: 00713430352                 Filed: 06/04/2019      Pages: 135
                              # 6 Exhibit 11C - Emails produced 10/16/12 (3 of 4),
                              # 7 Exhibit 11D - Emails produced 10/16/12 (4 of 4),
                              # 8 Exhibit 12A - Documents related to SB 150 (1 of 3),
                              # 9 Exhibit 12B - Documents related to SB 150 (2 of 3),
                              # 10 Exhibit 12C - Documents related to SB 150 (3 of 3),
                              # 11 Exhibit 13 - January 10, 2012 letter with attachments,
                              # 12 Exhibit 14 - January 11, 2012 letter,
                              # 13 Exhibit 15 - June 30, 2011 emails,
                              # 14 Exhibit 16 - July 5, 2011 email with attachment,
                              # 15 Exhibit 17 - July 8, 2011 emails,
                              # 16 Exhibit 20 - October 7 and 10, 2011 emails,
                              # 17 Exhibit 21 - March 1, 2012 letter with attachment,
                              # 18 Exhibit 22 - March 5, 2012 letter with attachment,
                              # 19 Exhibit 23 - March 8, 2012 letter,
                              # 20 Exhibit 24 - March 13, 2012 letter with attachment,
                              # 21 Exhibit 25 - March 15, 2012 letter,
                              # 22 Exhibit 26 - March 16 and 17, 2012 emails,
                              # 23 Exhibit 27 - June 13, 2012 letter,
                              # 24 Exhibit 28 - July 27, 2010 letter) (Harless, Annabelle) (Entered: 05/02/2016)
           05/02/2016       117 Deposition of Tad Ottman taken on April 30, 2013. (Attachments:
                                # 1 Exhibit 1 - Subpoena,
                                # 2 Exhibit 2 - Declaration of Tad Ottman) (Harless, Annabelle) (Entered: 05/02/2016)
           05/02/2016       118 Deposition of Tad Ottman taken on March 31, 2016. (Attachments:
                                # 1 Exhibit 84 - Subpoena,
                                # 2 Exhibit 85 - Flash drive and DVD produced by Tad Ottman,
                                # 3 Exhibit 89 - GOP Seats Senate.docx) (Harless, Annabelle) (Entered: 05/02/2016)
           05/02/2016       119 Deposition of Joseph Handrick taken on December 20, 2011. (Attachments:
                                # 1 Exhibit 1 - 12/13/11 letter to Joseph Hanadrick from Doug Poland with subpoena,
                                # 2 Exhibit 2 - Packet of documents produced by Joseph Handrick,
                                # 3 Exhibit 2A - Population totals,
                                # 4 Exhibit 3 - DVD labeled "Joe Handrick Draft Maps - Block Assignments",
                                # 5 Exhibit 4 - 2/15/11 letter to Don M. Millis anad Joseph Handrick from Eric
                                McLeod,
                                # 6 Exhibit 5 - 2/17/11 letter to Eric McLeod from Don Millis,
                                # 7 Exhibit 6 - 2/18/11 letter to Eric McLeod from Don Millis,
                                # 8 Exhibit 7 - Bio of Joseph Handrick,
                                # 9 Exhibit 8 - Joe Handrick lobbyist license,
                                # 10 Exhibit 9 - Excerpts from the book Born to Run by Keith Gaddie,
                                # 11 Exhibit 10 - Defendants Amended Initial Rule 26(a)(1) dislcosures,
                                # 12 Exhibit 14 - Chapter 801.17, Commencement of action and venue,
                                # 13 Exhibit 15 - Chapter 751, Supreme Court,
                                # 14 Exhibit 18 - Letter to Kathleen Madden from Joseph Louis Olson with attached
                                summons and complaint,
                                # 15 Exhibit 19 - Transcript of joint public hearing on redidstricting 7/13/11) (Harless,
                                Annabelle) (Entered: 05/02/2016)
           05/02/2016       120 Deposition of Joseph Handrick taken on February 1, 2012. (Attachments:
                                # 1 Exhibit 88 - Letter dated 1/10/12,
                                # 2 Exhibit 89 - Letter dated 1/11/12,



61 of 82                                                                                                              5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                  https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 115 of 135
                   Case: 19-1910    Document: 00713430352                 Filed: 06/04/2019       Pages: 135
                              # 3 Exhibit 90 - Summary core constituency report,
                              # 4 Exhibit 91 - Series of emails between Joseph Handrick and Jim Troupis,
                              # 5 Exhibit 92 - Series of emails between Jim Troupis and Joseph Handrick,
                              # 6 Exhibit 93 - Series of emails between Joseph Handrick and Tad Ottman,
                              # 7 Exhibit 94 - Emails between Joe Handrick and Jim Troupis re: retention,
                              # 8 Exhibit 95 - Emails between Joseph Handrick and Tad Ottman re: contract,
                              # 9 Exhibit 98 - Printout of a menu disk,
                              # 10 Exhibit 99 - Email series re: In case you missed this) (Harless, Annabelle)
                              (Entered: 05/02/2016)
           05/02/2016       121 Deposition of Joseph Handrick taken on April 30, 2013. (Attachments:
                                # 1 Exhibit 1 - Subpoena) (Harless, Annabelle) (Entered: 05/02/2016)
           05/09/2016       122 ** TEXT ONLY ORDER **
                                Plaintiffs' 104 motion to allow its witness to provide trial testimony by live video at
                                the trial in this matter is GRANTED. Plaintiffs' counsel should consult with the clerk
                                of court about the technical arrangements. Signed by District Judge Barbara B. Crabb
                                on 5/9/2016. (voc) (Entered: 05/09/2016)
           05/09/2016       123 Proposed Special Verdict - Liability by Defendants Thomas Barland, John Franke,
                                Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy
                                Vocke. (Keenan, Brian) (Entered: 05/09/2016)
           05/09/2016       124 Proposed Findings of Fact by Defendants Thomas Barland, John Franke, Harold V.
                                Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke.
                                (Keenan, Brian) (Entered: 05/09/2016)
           05/09/2016       125 Joint Final Pretrial Conference Report by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter. (Greenwood, Ruth) Modified on 5/10/2016: Requested exhibit lists and
                                deposition designations be filed as separate docket entries. Exhibit lists also filed at
                                102 and 103 . (lak) (Entered: 05/09/2016)
           05/09/2016       126 Proposed Special Verdict - Liability by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                (Greenwood, Ruth) (Entered: 05/09/2016)
           05/09/2016       127 Proposed Findings of Fact by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                (Greenwood, Ruth) (Entered: 05/09/2016)
           05/10/2016       128 Exhibit List by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen
                                Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James
                                Seaton, Jerome Wallace, William Whitford, Donald Winter. (Greenwood, Ruth)
                                Modified on 5/17/2016: See 132 for Amended Exhibit List. (lak) (Entered:
                                05/10/2016)
           05/10/2016       129 Deposition Designations by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                (Greenwood, Ruth) (Entered: 05/10/2016)



62 of 82                                                                                                              5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                    https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 116 of 135
                   Case: 19-1910    Document: 00713430352              Filed: 06/04/2019    Pages: 135
           05/10/2016     130 Exhibit List by Defendants Thomas Barland, John Franke, Harold V. Froehlich, Kevin
                              J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke. (Keenan, Brian)
                              (Entered: 05/10/2016)
           05/10/2016       131 Deposition Designations by Defendants Thomas Barland, John Franke, Harold V.
                                Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke.
                                (Keenan, Brian) (Entered: 05/10/2016)
           05/13/2016               Notice to Counsel: The court requests that the parties submit copies of pre-marked trial
                                    exhibits on CD-ROM or flash drive, not paper, as originally directed. Please provide
                                    the court with three complete sets by Monday, 5/16/2016. Trial briefs may be filed
                                    electronically. (arw) (Entered: 05/13/2016)
           05/16/2016       132 Amended Exhibit List by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                (Greenwood, Ruth) (Entered: 05/16/2016)
           05/16/2016       133 Trial Brief by Defendants Thomas Barland, John Franke, Harold V. Froehlich, Kevin J.
                                Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke. (Keenan, Brian) (Entered:
                                05/16/2016)
           05/16/2016       134 Trial Brief by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen
                                Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James
                                Seaton, Jerome Wallace, William Whitford, Donald Winter. (Greenwood, Ruth)
                                (Entered: 05/16/2016)
           05/19/2016       135 Supplement to 127 Proposed Findings of Fact, filed by Jerome Wallace, Allison
                                Seaton, Helen Harris, Donald Winter, James Seaton, Emily Bunting, Wayne Jensen,
                                William Whitford, Janet Mitchell, Wendy Sue Johnson, Mary Lynn Donohue, Roger
                                Anclam. (Greenwood, Ruth) (Entered: 05/19/2016)
           05/19/2016       136 Disregard. See 137 for signed version. Modified on 5/20/2016. (lak) (Entered:
                                05/19/2016)
           05/20/2016       137 Amended Document by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                Amendment to 127 Proposed Findings of Fact to Include Trial Exhibit Numbers.
                                (Greenwood, Ruth) Modified on 5/20/2016. (lak) (Entered: 05/20/2016)
           05/23/2016       138 Stipulation to the admissibility of Exhibit 225 and withdrawal of Mark Lanterman as a
                                testifying witness for plaintiffs by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                (Harless, Annabelle) (Entered: 05/23/2016)
           05/23/2016       139 Amended Exhibit List Number 2 by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter,
                                (Attachments:
                                # 1 Cover Letter Describing Changes to Exhibits) (Poland, Douglas) Modified on
                                5/24/2016: Removed duplicate text; See 140 for an Amended Cover Letter. (lak)
                                (Entered: 05/23/2016)



63 of 82                                                                                                                5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                    https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 117 of 135
                   Case: 19-1910    Document: 00713430352               Filed: 06/04/2019   Pages: 135
           05/23/2016     140 Amended Document by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                              Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                              Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                              Amendment to 139 Exhibit List. Amended Cover Letter. (Poland, Douglas) Modified
                              on 5/24/2016. (lak) (Entered: 05/23/2016)
           05/24/2016               Set/Reset Trial Date: Second Day of Court Trial set for 5/25/2016 at 9:00 AM. (arw)
                                    (Entered: 05/24/2016)
           05/25/2016       141 Minute Entry for proceedings held before Circuit Judge Kenneth F. Ripple, District
                                Judge Barbara B. Crabb and District Judge William C. Griesbach: First Day of Court
                                Trial held on 5/24/2016. Evidence entered, trial continues. [6:45] (Court Reporter LS)
                                (arw) (Entered: 05/25/2016)
           05/25/2016               Set/Reset Trial Date: Third Day of Court Trial set for 5/26/2016 at 9:00 AM. (arw)
                                    (Entered: 05/25/2016)
           05/26/2016       142 Minute Entry for proceedings held before Circuit Judge Kenneth F. Ripple, District
                                Judge Barbara B. Crabb and District Judge William C. Griesbach: Second Day of
                                Court Trial held on 5/25/2016. Evidence entered, trial continues. [6:57] (Court
                                Reporter LS) (arw) (Entered: 05/26/2016)
           05/26/2016               Set/Reset Trial Date: Fourth Day of Court Trial set for 5/27/2016 at 8:30 AM. (arw)
                                    (Entered: 05/26/2016)
           05/26/2016       143 Minute Entry for proceedings held before Circuit Judge Kenneth F. Ripple, District
                                Judge Barbara B. Crabb and District Judge William C. Griesbach: Third Day of Court
                                Trial held on 5/26/2016. Evidence entered, trial continues. [7:08] (Court Reporter LS)
                                (Entered: 05/26/2016)
           05/27/2016       144 Stipulation Regarding Descriptions of the Legislative Technology Services Bureau and
                                the Government Accountability Board by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter. (Greenwood, Ruth) Modified on 5/30/2016. (lak) (Entered: 05/27/2016)
           05/27/2016       145 Minute Entry for proceedings held before Circuit Judge Kenneth F. Ripple, District
                                Judge Barbara B. Crabb and District Judge William C. Griesbach: Fourth Day of Court
                                Trial held on 5/27/2016. Trial completed, briefing set: Post-trial briefs due 6/10/2016,
                                Replies due 6/20/2016. [6:35] (Court Reporter LS) (arw) (Entered: 05/27/2016)
           05/27/2016       146 Court Trial Exhibit List. (arw) (Entered: 05/27/2016)
           05/27/2016               Post-trial briefs due 6/10/2016, replies due 6/20/2016. (arw) (Entered: 05/27/2016)
           05/31/2016               Notice to Counsel: Plaintiffs' Trial Exhibits 485, 488, 493 and 497 maintained in
                                    Clerk's Office Exhibit Room. (arw) (Entered: 05/31/2016)
           06/08/2016       147 Transcript of First Day of Court Trial, held 5/24/2016 before Judge Barbara B. Crabb.
                                Court Reporter: LS.
                                Please review the court policy regarding electronic transcripts: see Electronic
                                Transcript Instructions and Notice of Intent to Request Redaction. (voc) (Entered:
                                06/08/2016)
           06/08/2016       148 Transcript of Second Day of Jury Trial, held 5/25/2016 before Judge Barbara B.
                                Crabb. Court Reporter: LS.


64 of 82                                                                                                                5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                  https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 118 of 135
                   Case: 19-1910    Document: 00713430352                Filed: 06/04/2019        Pages: 135
                              Please review the court policy regarding electronic transcripts: see Electronic
                              Transcript Instructions and Notice of Intent to Request Redaction. (voc) (Entered:
                              06/08/2016)
           06/08/2016       149 Transcript of Third Day of Jury Trial, held 5/26/2016 before Judge Barbara B. Crabb.
                                Court Reporter: LS.
                                Please review the court policy regarding electronic transcripts: see Electronic
                                Transcript Instructions and Notice of Intent to Request Redaction. (voc) (Entered:
                                06/08/2016)
           06/10/2016       150 Transcript of Fourth Day of Court Trial, held 5/27/16 before Judge Barbara B. Crabb,
                                Judge Kenneth Ripple, and Judge William Griesbach. Court Reporter: LS.
                                Please review the court policy regarding electronic transcripts: see Electronic
                                Transcript Instructions and Notice of Intent to Request Redaction. (jat) (Entered:
                                06/10/2016)
           06/10/2016       151 Motion to Admit Certain Trial Exhibits and Statements from Learned Treatises Into
                                Evidence by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen
                                Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James
                                Seaton, Jerome Wallace, William Whitford, Donald Winter. Response due 6/17/2016.
                                (Lang, Danielle) Modified on 6/13/2016. (lak) (Entered: 06/10/2016)
           06/10/2016       152 Unopposed Stipulation Regarding 2008 and 2012 Presidential Vote Totals by Ward by
                                Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne
                                Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome
                                Wallace, William Whitford, Donald Winter, (Attachments:
                                # 1 Exhibit - 2008 Election Data by Ward,
                                # 2 Exhibit - LTSB 2012 Election Data,
                                # 3 Exhibit - 2008 Fall Election President Ward by Ward,
                                # 4 Exhibit - Ward by Ward Canvass Results for President with Congressional, State
                                Senate, and Assembly Districts) (Harless, Annabelle) Modified on 6/13/2016. (lak)
                                (Entered: 06/10/2016)
           06/10/2016       153 Post Trial Brief by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                                Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke. (Keenan, Brian)
                                (Entered: 06/10/2016)
           06/10/2016       154 Motion for Leave to File Second Declaration of Dr. Kenneth Mayer by Plaintiffs
                                Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen,
                                Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace,
                                William Whitford, Donald Winter, (Attachments:
                                # 1 Second Declaration of Dr. Kenneth Mayer) (Harless, Annabelle) (Entered:
                                06/10/2016)
           06/10/2016       155 Post Trial Brief by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                James Seaton, Jerome Wallace, William Whitford, Donald Winter. (Greenwood, Ruth)
                                (Entered: 06/10/2016)
           06/13/2016               Briefing Deadlines set as to 151 Motion to Admit Certain Trial Exhibits and
                                    Statements from Learned Treatises Into Evidence by Plaintiffs and 154 Motion for
                                    Leave to File Second Declaration of Dr. Kenneth Mayer by Plaintiffs. Brief in
                                    Opposition due 6/23/2016. Brief in Reply due 6/30/2016. (voc/sv) (Entered:
                                    06/13/2016)


65 of 82                                                                                                              5/10/2019, 3:41 PM
ECF Western District of Wisconsin                               https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 119 of 135
                   Case: 19-1910    Document: 00713430352             Filed: 06/04/2019      Pages: 135
           06/20/2016     156 Post Trial Brief by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                              Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke. (Keenan, Brian)
                              (Entered: 06/20/2016)
           06/20/2016       157 Post Trial Brief (Reply) by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter. (Harless,
                                Annabelle) (Entered: 06/20/2016)
           06/23/2016       158 Stipulated Motion to Substitute Party by Plaintiffs Roger Anclam, Emily Bunting,
                                Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet
                                Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald
                                Winter, (Attachments:
                                # 1 Exhibit - 2015 Wisconsin Act 118 Proposed Implementation Plan) (Harless,
                                Annabelle) (Entered: 06/23/2016)
           06/23/2016       159 Brief in Opposition by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                                Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke re: 151 Motion to
                                Admit Certain Trial Exhibits and Statements from Learned Treatises Into Evidence,
                                filed by Jerome Wallace, Allison Seaton, Helen Harris, Donald Winter, James Seaton,
                                Emily Bunting, Wayne Jensen, William Whitford, Janet Mitchell, Wendy Sue Johnson,
                                Mary Lynn Donohue, Roger Anclam. (Keenan, Brian) Modified on 6/23/2016. (lak)
                                (Entered: 06/23/2016)
           06/23/2016       160 Brief in Opposition by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                                Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke re: 154 Motion for
                                Leave to File, filed by Jerome Wallace, Allison Seaton, Helen Harris, Donald Winter,
                                James Seaton, Emily Bunting, Wayne Jensen, William Whitford, Janet Mitchell,
                                Wendy Sue Johnson, Mary Lynn Donohue, Roger Anclam. (Keenan, Brian) (Entered:
                                06/23/2016)
           06/30/2016       161 Brief in Reply by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                James Seaton, Jerome Wallace, William Whitford, Donald Winter in Support of 151
                                Motion to Admit Certain Trial Exhibits and Statements from Learned Treatises Into
                                Evidence. (Harless, Annabelle) Modified on 7/1/2016. (lak) (Entered: 06/30/2016)
           06/30/2016       162 Brief in Reply by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                James Seaton, Jerome Wallace, William Whitford, Donald Winter in Support of 154
                                Motion for Leave to File the Second Declaration of Dr. Kenneth Mayer. (Harless,
                                Annabelle) (Entered: 06/30/2016)
           08/01/2016       163 Notice of Supplemental Authority by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter,
                                (Attachments:
                                # 1 Exhibit - One Wisconsin Institute v. Mark L. Thomsen, et al.) (Lang, Danielle)
                                Modified on 8/1/2016. (lak) (Entered: 08/01/2016)
           11/14/2016       164 Motion to Supplement the Record by Plaintiffs Roger Anclam, Emily Bunting, Mary
                                Lynn Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell,
                                Allison Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter.
                                (Poland, Douglas) Modified on 11/14/2016. (lak) (Entered: 11/14/2016)


66 of 82                                                                                                           5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                    https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 120 of 135
                   Case: 19-1910     Document: 00713430352             Filed: 06/04/2019     Pages: 135
           11/17/2016     165 ** TEXT ONLY ORDER **
                              ORDER denying 164 Motion to Supplement the Record by plaintiffs. Signed by
                              Judges Kenneth F. Ripple, Barbara B. Crabb and William C. Griesbach on 11/17/2016.
                              (voc) (Entered: 11/17/2016)
           11/21/2016       166 OPINION and ORDER. Signed by Judges Kenneth F. Ripple, Barbara B. Crabb and
                                William C. Griesbach. Signed by District Judge Barbara B. Crabb on 11/21/2016.
                                (voc) (Entered: 11/21/2016)
           11/21/2016               Briefing set re: 1- Act 43, 2- Redistricting Plan, 3- Preparation and Consent of the
                                    nomination or election of members of the State Assembly. Brief in Support due
                                    12/21/2016. Brief in Opposition due 1/5/2017. (voc) (Entered: 11/21/2016)
           12/09/2016       167 Motion for Clarification re: 166 Order on Motion for Miscellaneous Relief, Order on
                                Stipulation, Order on Motion for Leave to File, Order on Motion to Substitute Party by
                                Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne
                                Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome
                                Wallace, William Whitford, Donald Winter. Response due 12/16/2016. (Harless,
                                Annabelle) (Entered: 12/09/2016)
           12/16/2016       168 Brief in Opposition by Defendants Thomas Barland, John Franke, Harold V. Froehlich,
                                Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy Vocke re: 167 Motion for
                                Clarification, filed by Jerome Wallace, Allison Seaton, Helen Harris, Donald Winter,
                                James Seaton, Emily Bunting, Wayne Jensen, William Whitford, Janet Mitchell,
                                Wendy Sue Johnson, Mary Lynn Donohue, Roger Anclam. (Keenan, Brian) Modified
                                on 12/16/2016. (lak) (Entered: 12/16/2016)
           12/21/2016       169 Response re: 166 OPINION and ORDER. Brief on Remedy by Defendants Thomas
                                Barland, John Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald
                                C. Nichol, Timothy Vocke. (Keenan, Brian) Modified on 12/22/2016. (lak) (Entered:
                                12/21/2016)
           12/21/2016       170 Response re: 166 OPINION and ORDER. Brief on Remedies by Plaintiffs Roger
                                Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen, Wendy
                                Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William
                                Whitford, Donald Winter, (Attachments:
                                # 1 Exhibit A - Brief from Baldus,
                                # 2 Exhibit B - Transcript Vol III from Baldus) (Greenwood, Ruth) Modified on
                                12/22/2016. (lak) (Entered: 12/21/2016)
           01/04/2017       171 Letter from David Nir. (voc/ck) (Entered: 01/04/2017)
           01/04/2017       172 ORDER Re: 167 Motion for Clarification. Signed by Signed by Judges Kenneth F.
                                Ripple, Barbara B. Crabb and William C. Griesbach on 1/4/2017. (voc) (Entered:
                                01/04/2017)
           01/05/2017       173 Response re: 166 OPINION and ORDER. Response Brief on Remedies by Defendants
                                Thomas Barland, John Franke, Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas,
                                Gerald C. Nichol, Timothy Vocke. (Keenan, Brian) Modified on 1/5/2017. (lak)
                                (Entered: 01/05/2017)
           01/05/2017       174 Response re: 166 OPINION and ORDER. Response Brief on Remedies by Plaintiffs
                                Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne Jensen,
                                Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace,
                                William Whitford, Donald Winter. (Harless, Annabelle) Modified on 1/6/2017. (lak)


67 of 82                                                                                                                5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                  https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 121 of 135
                   Case: 19-1910    Document: 00713430352        Filed: 06/04/2019 Pages: 135
                              (Entered: 01/05/2017)
           01/05/2017       175 Motion for Leave to File Brief of Amicus Curiae by Amicus The League of Women
                                Voters of Wisconsin. (Attachments:
                                # 1 Brief of Amicus Curiae) (Crawford, Susan) (Entered: 01/05/2017)
           01/05/2017       176 Corporate Disclosure Statement by Amicus The League of Women Voters of
                                Wisconsin. (Crawford, Susan) (Entered: 01/05/2017)
           01/07/2017       177 Motion to Admit Stephen J. Schulhofer Pro Hac Vice. ( Pro Hac Vice fee $ 100 receipt
                                number 0758-1947603.) by Amicus Stephen J. Schulhofer. Motions referred to
                                Magistrate Judge Stephen L. Crocker. (Schulhofer, Stephen) (Entered: 01/07/2017)
           01/09/2017       178 ** TEXT ONLY ORDER **
                                ORDER granting 177 Motion to Admit Stephen J. Schulhofer Pro Hac Vice. Signed by
                                Magistrate Judge Peter A. Oppeneer on 1/9/2017. (lak) (Entered: 01/09/2017)
           01/12/2017       179 Notice of Supplemental Authority by Defendants Thomas Barland, John Franke,
                                Harold V. Froehlich, Kevin J. Kennedy, Elsa Lamelas, Gerald C. Nichol, Timothy
                                Vocke re: 173 Response to Order, 174 Response to Order, (Attachments:
                                # 1 Order issued in Covington v. North Carolina) (Keenan, Brian) (Entered:
                                01/12/2017)
           01/26/2017       180 ORDER granting 175 Motion for Leave to File Brief of Amicus Curiae by Amicus
                                The League of Women Voters of Wisconsin. Signed by Judges Kenneth F. Ripple,
                                Barbara B. Crabb and William C. Griesbach 1/26/2017. (voc) (Entered: 01/26/2017)
           01/26/2017       181 Consent Motion for Extension of Time to Move for Attorney's Fees and Costs by
                                Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne
                                Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome
                                Wallace, William Whitford, Donald Winter. Motions referred to Magistrate Judge
                                Stephen L. Crocker. (Poland, Douglas) Modified on 1/27/2017. (lak) (Entered:
                                01/26/2017)
           01/27/2017       182 OPINION and ORDER. Signed by Judges Kenneth F. Ripple, Barbara B. Crabb and
                                William C. Griesbach on 1/27/2017. (voc) (Entered: 01/27/2017)
           01/27/2017       183 JUDGMENT entered in favor of Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter dismissing
                                the case. (voc) (Entered: 01/27/2017)
           01/27/2017       184 ** TEXT ONLY ORDER **
                                Plaintiffs' unopposed motion (dkt. 181 ) to extend their time in which to move for
                                attorneys fees and costs is GRANTED. The new deadline is 30 days after any Supreme
                                Court resolution of this case, or, if neither side files a notice of appeal, 30 days after
                                the date on which such a notice is due. Signed by Magistrate Judge Stephen L. Crocker
                                on 1/27/2017. (voc) (Entered: 01/27/2017)
           02/06/2017       185 Motion to Alter or Amend Judgment to Retain Jurisdiction Regarding Remedy by
                                Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen Harris, Wayne
                                Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James Seaton, Jerome
                                Wallace, William Whitford, Donald Winter. (Attachments:
                                # 1 Text of Proposed Order) (Poland, Douglas) (Entered: 02/06/2017)
           02/08/2017       186 Letter from the Court. (voc) (Entered: 02/08/2017)


68 of 82                                                                                                              5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 122 of 135
                   Case: 19-1910     Document: 00713430352             Filed: 06/04/2019       Pages: 135
           02/14/2017     187 Brief in Opposition by Defendants Beverly R. Gill, Julie M. Glancey, Ann S. Jacobs,
                              Steve King, Don Millis, Mark L. Thomsen re: 185 Motion to Alter or Amend
                              Judgment, filed by Jerome Wallace, Allison Seaton, Helen Harris, Donald Winter,
                              James Seaton, Emily Bunting, Wayne Jensen, William Whitford, Janet Mitchell,
                              Wendy Sue Johnson, Mary Lynn Donohue, Roger Anclam. (Keenan, Brian) (Entered:
                              02/14/2017)
           02/16/2017       188 Brief in Reply by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue,
                                Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton,
                                James Seaton, Jerome Wallace, William Whitford, Donald Winter in Support of 185
                                Motion to Alter or Amend Judgment. (Harless, Annabelle) (Entered: 02/16/2017)
           02/22/2017       189 ORDER granting 185 Motion to Alter or Amend Judgment to Retain Jurisdiction
                                Regarding Remedy. Signed by Judges Kenneth F. Ripple, Barbara B. Crabb and
                                William C. Griesbach on 2/22/2016. (voc) (Entered: 02/22/2017)
           02/22/2017       190 AMENDED JUDGMENT entered in favor of Plaintiffs Roger Anclam, Emily
                                Bunting, Mary Lynne Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson,
                                Janet Mitchell, Allison Seaton, James Seaton, Jerome Wallace, William Whitford,
                                Donald Winter dismissing the case. (voc) (Entered: 02/22/2017)
           02/24/2017       191 NOTICE OF APPEAL by Defendants Beverly R. Gill, Julie M. Glancey, Ann S.
                                Jacobs, Steve King, Don Millis, Mark L. Thomsen as to 182 Order, 190 Judgment.
                                Filing fee of $ 505, receipt number 0758-1977883 paid. No Docketing Statement filed.
                                (Keenan, Brian) (Entered: 02/24/2017)
           03/15/2017       192 Judgment Corrected Pursuant to Rule 60(a) to correct the inadvertent omission of
                                court approval of form as required by Rule 58(b)(2) (BBC /PAO). (voc) (Entered:
                                03/15/2017)
           03/20/2017       193 AMENDED NOTICE OF APPEAL by Defendants Beverly R. Gill, Julie M. Glancey,
                                Ann S. Jacobs, Steve King, Don Millis, Mark L. Thomsen as to 190 Judgment, 192
                                Judgment, 183 Judgment. Filing fee of $ 505, receipt number 0758-1977883 paid. No
                                Docketing Statement filed. (Keenan, Brian) (Entered: 03/20/2017)
           08/03/2017       194 Certified and Transmitted Record on Appeal to United States Supreme Court,
                                (Attachments:
                                # 1 Certification,
                                # 2 Supreme Court Letter Requesting Record) (lak) (Entered: 08/03/2017)
           07/25/2018       195 Notice: Certified Copy of Judgment from Supreme Court of the United States.
                                (Attachments:
                                # 1 Cover Letter) (voc) (Entered: 07/25/2018)
           07/31/2018       196 ORDER: Now that the United States Supreme Court has certified the judgment in this
                                case, the court will provide the parties an opportunity to submit memoranda stating
                                their position on further proceedings consistent with the opinion of the Court.
                                Accordingly, IT IS ORDERED that the parties may have until August 17, 2018 in
                                which to file and serve such memoranda. They may have until August 31, 2018 in
                                which to file and serve reply memoranda. Signed by Judges Kenneth F. Ripple,
                                Barbara B. Crabb and William C. Griesbach on 7/31/2018. (voc) (Entered:
                                07/31/2018)




69 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                   https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 123 of 135
                   Case: 19-1910    Document: 00713430352                Filed: 06/04/2019       Pages: 135
           08/01/2018         Briefing set re: Memoranda stating their position on further proceedings. Brief in
                              Support due 8/17/2018. Brief in Opposition due 8/31/2018. (voc) Modified on
                              9/26/2018 (voc). (Entered: 08/01/2018)
           08/02/2018       197 ORDER of Withdrawal. District Judge Barbara B. Crabb withdrawn. Case randomly
                                reassigned to District Judge James D. Peterson for all further proceedings. Signed by
                                District Judge Barbara B. Crabb on 8/2/2018. (voc) Modified on 8/2/2018. (arw)
                                (Entered: 08/02/2018)
           08/15/2018       198 Status Report (Joint Memorandum Stating the Parties' Positions on Further
                                Proceedings) by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn Donohue, Helen
                                Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison Seaton, James
                                Seaton, Jerome Wallace, William Whitford, Donald Winter. (Poland, Douglas)
                                Modified on 8/16/2018 (voc). (Entered: 08/15/2018)
           08/16/2018       199 ORDER accepting in part 198 Status Report (Joint Memorandum Stating the Parties'
                                Positions on Further Proceedings). It is Ordered that: 1. The August 17 and 27
                                memoranda deadlines are struck. 2. Plaintiffs have until September 14, 2018, to file an
                                amended complaint. 3. The parties will update their initial disclosures by September
                                28. 4. Plaintiffs must serve any new expert reports by October 15. 5. The parties must
                                submit a joint preliminary pretrial report by October 5, 2018. Signed by Judges
                                Kenneth F. Ripple, William C. Griesbach and James D. Peterson on 8/16/2018. (voc)
                                (Entered: 08/16/2018)
           08/20/2018               Set Telephone Pretrial Conference: Telephone Pretrial Conference set for 10/16/2018
                                    at 01:00 PM before Magistrate Judge Stephen L. Crocker. Counsel for Plaintiff
                                    responsible for setting up the call to chambers at (608) 264-5153. [Standing Order
                                    Governing Preliminary Pretrial Conference attached] (voc) (Entered: 08/20/2018)
           08/27/2018       200 Notice of Appearance filed by Karla Z. Keckhaver for Defendants Beverly R. Gill,
                                Julie M. Glancey, Ann S. Jacobs, Steve King, Don Millis, Mark L. Thomsen.
                                (Keckhaver, Karla) (Entered: 08/27/2018)
           09/07/2018               Appeal Record Returned. (voc) (Entered: 09/07/2018)
           09/14/2018       201 AMENDED COMPLAINT against All Defendants, filed by All Plaintiffs. (Poland,
                                Douglas) (Entered: 09/14/2018)
           09/14/2018       202 Notice by Amicus The League of Women Voters of Wisconsin of Substitution of
                                Counsel. (Welsh, Diane) Modified on 9/19/2018. (lak) (Entered: 09/14/2018)
           09/17/2018       203 Notice of Withdrawal of Counsel by Diane Mary Welsh re: Amicus The League of
                                Women Voters of Wisconsin (Welsh, Diane) (Entered: 09/17/2018)
           09/18/2018       204 Motion to Consolidate Cases by Plaintiffs Roger Anclam, Emily Bunting, Mary Lynn
                                Donohue, Helen Harris, Wayne Jensen, Wendy Sue Johnson, Janet Mitchell, Allison
                                Seaton, James Seaton, Jerome Wallace, William Whitford, Donald Winter. (Pines,
                                Lester) (jls) (Entered: 09/18/2018)
           09/18/2018       205 ** TEXT ONLY ORDER **
                                The Wisconsin Assembly Democratic Campaign Committee has filed a new lawsuit
                                challenging the constitutionality of the Wisconsin State Assembly district plan. No.
                                18-cv-763-jdp. The Committee seeks to consolidate its case with No. 15-cv-421-jdp.
                                Defendants in No. 18-cv-763-jdp and any party in No. 15-cv-421-jdp who wishes to be
                                heard may have until October 1, 2018, to respond to the motion. The Committee may



70 of 82                                                                                                               5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                   https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 124 of 135
                   Case: 19-1910    Document: 00713430352                  Filed: 06/04/2019      Pages: 135
                              have until October 9, 2018, to file a reply. Signed by District Judge James D. Peterson
                              on 9/18/2018. (jls) (Entered: 09/18/2018)
           09/26/2018       206 Response Stating No Opposition by Defendants Beverly R. Gill, Julie M. Glancey,
                                Ann S. Jacobs, Jodi Jensen, Steve King, Dean Knudson, Don Millis, Mark L. Thomsen
                                re: 204 Motion to Consolidate Cases, filed by Jerome Wallace, Allison Seaton, Helen
                                Harris, Donald Winter, James Seaton, Emily Bunting, Wayne Jensen, Mary Lynne
                                Donohue, William Whitford, Janet Mitchell, Wendy Sue Johnson, Roger Anclam.
                                (Keenan, Brian) (Entered: 09/26/2018)
           09/28/2018       207 ANSWER to Amended Complaint by Defendants Beverly R. Gill, Julie M. Glancey,
                                Ann S. Jacobs, Jodi Jensen, Dean Knudson, Mark L. Thomsen. (Keenan, Brian)
                                Modified on 10/1/2018: Per Answer, added Dean Knudson and Jodi Jensen to docket
                                text, removed Steve King and Don Millis from docket text. (lak) (Entered:
                                09/28/2018)
           10/04/2018       208 Notice of Appearance filed by Kevin Michael St. John for Intervenor Defendant
                                Wisconsin State Assembly. (St. John, Kevin) (Entered: 10/04/2018)
           10/04/2018       209 Motion to Intervene by Intervenor Defendant Wisconsin State Assembly. Response
                                due 10/11/2018. (St. John, Kevin) Modified on 10/5/2018: If this motion is granted,
                                they request that the Court file their attachments. (lak) (Entered: 10/04/2018)
           10/04/2018       210 Brief in Support of 209 Motion to Intervene by Intervenor Defendant Wisconsin State
                                Assembly, (Attachments:
                                # 1 Attachment 1 - Proposed Motion to Dismiss,
                                # 2 Attachment 2 - Proposed Brief in Support of Motion to Dismiss,
                                # 3 Attachment 3 - Proposed Answer to Amended Complaint,
                                # 4 Attachment 4 - LMV of Michigan v. Johnson,
                                # 5 Attachment 5 - Baumgart v. Wendelberger) (St. John, Kevin) Modified on
                                10/5/2018. (lak) (Entered: 10/04/2018)
           10/04/2018       211 Corporate Disclosure Statement by Intervenor Defendant Wisconsin State Assembly.
                                (St. John, Kevin) (Entered: 10/04/2018)
           10/05/2018       212 ORDER that the motion filed by the Wisconsin Assembly Democratic Campaign
                                Committee to consolidate No. 18-cv-763-jdp with No. 15-cv-421-jdp is GRANTED
                                for the limited purpose of scheduling. After the October 16, 2018 preliminary pretrial
                                conference, the court will revisit the issue of consolidation if it becomes apparent that
                                individual issues predominate or if consolidation is otherwise impractical.
                                The committee may have until to October 10, 2018, to file any objections to the joint
                                preliminary pretrial report submitted by the parties in No. 15-cv-421-jdp. Signed by
                                Judges Kenneth F. Ripple, William C. Griesbach and James D. Peterson on 10/5/2018.
                                (voc) (Entered: 10/05/2018)
           10/05/2018               Set Briefing Deadlines as to 209 Motion to Intervene . Brief in Opposition due
                                    10/19/2018. Brief in Reply due 10/26/2018. (voc/sv) (Entered: 10/05/2018)
           10/05/2018       213 Joint Preliminary Pretrial Conference Report by Plaintiffs Graham Adsit, Roger
                                Anclam, Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily
                                Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie
                                DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada,
                                Barbara Flom, Helen Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson,
                                Michael Lecker, Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane



71 of 82                                                                                                               5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                   https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 125 of 135
                   Case: 19-1910    Document: 00713430352                 Filed: 06/04/2019      Pages: 135
                              Pedersen, Nancy Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison
                              Seaton, James Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum,
                              Jerome Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe.
                              (Poland, Douglas) Modified on 10/8/2018: This is captioned for case 18-cv-763 but
                              was not filed in that case. (lak) Modified on 10/9/2018: Cases are consolidated for the
                              limited purpose of scheduling. No other consolidation has been made. Text/events are
                              not spreading. (lak) (Entered: 10/05/2018)
           10/11/2018               Set/Reset Telephone Pretrial Conference: Telephone Pretrial Conference set for
                                    10/16/2018 at 01:00 PM before Judge James D. Peterson. Counsel for Plaintiff
                                    responsible for setting up the call to chambers at (608) 264-5504. (voc/jdp/sv)
                                    (Entered: 10/11/2018)
           10/15/2018               Notice to Counsel: The Preliminary Pretrial Conference on 10/16/2018 will take
                                    place via teleconference. Please dial (888) 557-8511 to join the conference call.
                                    Please enter access code 2955378 when prompted. (arw/skv) (Entered: 10/15/2018)
           10/17/2018               Minute Entry for proceedings held before District Judge James D. Peterson:
                                    Preliminary Pretrial Conference held on 10/16/2018. [:38] (Court Reporter JD) (arw)
                                    (Entered: 10/17/2018)
           10/17/2018       214 Pretrial Conference Order - Preliminary Pretrial Packet in cases assigned to District
                                Judge James D. Peterson attached. Rule 26(a)(3) disclosures due 3/1/2019. Motions in
                                Limine and objections to Rule 26(a)(3) disclosures due 3/15/2019. Responses to
                                Motions in limine due 3/29/2019. Statement of stipulated facts and trial briefs due
                                4/12/2019. Court Trial set for 4/23/2019 at 09:00 AM. Signed by District Judge James
                                D. Peterson on 10/17/2018. (jls) (Entered: 10/17/2018)
           10/18/2018       215 Transcript of Preliminary Pretrial Conference, held 10/16/2018 before Judge James D.
                                Peterson. Court Reporter: JD.
                                Please review the court's new policy regarding electronic transcripts of court
                                proceedings: see Electronic Transcript Instructions. (voc) (Entered: 10/18/2018)
           10/19/2018       216 Response Stating No Opposition by Defendants Beverly R. Gill, Julie M. Glancey,
                                Ann S. Jacobs, Jodi Jensen, Steve King, Dean Knudson, Don Millis, Mark L. Thomsen
                                re: 209 Motion to Intervene filed by Wisconsin State Assembly. (Keenan, Brian)
                                (Entered: 10/19/2018)
           10/19/2018       217 Brief in Opposition by Plaintiffs Graham Adsit, Roger Anclam, Warren Braun, Hans
                                Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy
                                Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne
                                Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail
                                Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini,
                                Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert
                                Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E.
                                Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome Wallace, William
                                Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 209 Motion to Intervene filed
                                by Wisconsin State Assembly. (Harless, Annabelle) (Entered: 10/19/2018)
           10/25/2018       218 Notice of Appearance filed by Adam Mortara for Intervenor Defendant Wisconsin
                                State Assembly. (Mortara, Adam) (Entered: 10/25/2018)
           10/25/2018       219 Notice of Appearance filed by Joshua Ackerman for Intervenor Defendant Wisconsin
                                State Assembly. (Ackerman, Joshua) (Entered: 10/25/2018)



72 of 82                                                                                                               5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                 https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 126 of 135
                   Case: 19-1910     Document: 00713430352               Filed: 06/04/2019        Pages: 135
           10/26/2018     220 Brief in Reply by Intervenor Defendant Wisconsin State Assembly in Support of 209
                              Motion to Intervene, (Attachments:
                              # 1 Expert Report of Jowei Chen, Ph.D. (See 221 .),
                              # 2 Expert Report of Kenneth R. Mayer, Ph.D. (See 222 .)) (Mortara, Adam) Modified
                              on 10/26/2018: Expert reports to be filed separately. (lak) (Entered: 10/26/2018)
           10/26/2018       221 Expert Report of Jowei Chen, Ph.D. by Intervenor Defendant Wisconsin State
                                Assembly (Attachments:
                                # 1 Table 1 - Comparison of Chen Composite Measure to Exhibit 172 Partisan
                                Measure,
                                # 2 Table 2 - Comparison of Act 43 Map and Computer-Simulated 43995 Map,
                                # 3 Table 3 - District-Level Characteristics of the Act 43 Enacted Assembly Map,
                                # 4 Table 4 - District-Level Characteristics of Computer-Simulated Map 43995,
                                # 5 Table 5 - List of 67 Municipalities Split into Multiple District in Enacted Act 43
                                Plan,
                                # 6 Table 6 - List of 58 Counties Split into Multiple Districts in Enacted Act 43 Plan,
                                # 7 Table 7 - List of 53 Municipalities Split into Multiple Districts in Simulated Plan
                                43995,
                                # 8 Table 8 - List of 43 Counties Split into Multiple Districts in Simulated Plan 43995,
                                # 9 Table 9 - Incumbent Representatives as of November 2012,
                                # 10 Table 10 - Act 43 Districts and Simulated Plan 43995 Districts in which 31
                                Plaintiffs Reside,
                                # 11 Figure 1 - Comparison of Chen Composite Measure,
                                # 12 Figure 2a - Act 43 Assembly District-Level Republican Vote Share,
                                # 13 Figure 2b - Act 43 Map District-Level Republican Vote Share,
                                # 14 Figure 3a - Simulated Plan 43995 District-Level Republican Vote Share,
                                # 15 Figure 3b - Simulated Plan 43995 District-Level Republican Vote Share,
                                # 16 Figure 4a - Ward-Level Republican Vote Share,
                                # 17 Figure 4b - Ward-Level Republican Vote Share And Act 43 District Boundaries,
                                # 18 Figure 5a - Ward-Level Republican Vote Share,
                                # 19 Figure 5b - Ward-Level Republican Vote Share And Simulated Plan 43995
                                District Boundaries,
                                # 20 Figure 6 - Efficiency Gap of Simulated Plan 34995 with Different Uniform
                                Swings,
                                # 21 Exhibit - Plaintiffs' Maps) (Mortara, Adam) Modified on 10/29/2018: Added
                                exhibit descriptions. (lak) (Entered: 10/26/2018)
           10/26/2018       222 Expert Report of Kenneth R. Mayer, Ph.D. (With Sources Attached) by Intervenor
                                Defendant Wisconsin State Assembly. (Mortara, Adam) Modified on 10/29/2018. (lak)
                                (Entered: 10/26/2018)
           11/13/2018       223 ORDER granting Wisconsin State Assembly's 209 Motion to Intervene; setting
                                deadlines on the Assembly's motions to dismiss. Signed by Judges Kenneth F. Ripple,
                                William C. Griesbach and James D. Peterson on 11/13/2018. (jls) (Entered:
                                11/13/2018)
           11/13/2018       224 MOTION TO DISMISS by Intervenor Defendant Wisconsin State Assembly. Brief in
                                Opposition due 12/21/2018. Brief in Reply due 1/11/2019. (jls) (Entered: 11/13/2018)
           11/13/2018       225 Brief in Support of 224 Motion to Dismiss by Intervenor Defendant Wisconsin State
                                Assembly. (jls) (Entered: 11/13/2018)




73 of 82                                                                                                             5/10/2019, 3:41 PM
ECF Western District of Wisconsin                               https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 127 of 135
                   Case: 19-1910    Document: 00713430352             Filed: 06/04/2019      Pages: 135
           11/15/2018     226 Motion to Withdraw as Attorney by Amicus Jowei Chen. Response due 11/23/2018.
                              (Attachments:
                              # 1 Text of Proposed Order) (Boehm, Theodore) (Entered: 11/15/2018)
           11/16/2018       227 ** TEXT ONLY ORDER **
                                ORDER granting 226 Motion to Withdraw as Attorney. Attorney Theodore Reed
                                Boehm withdrawn from the case. Signed by Magistrate Judge Stephen L. Crocker on
                                11/16/2018. (voc) (Entered: 11/16/2018)
           12/21/2018       228 Declaration of Ruth Merewyn Greenwood filed by Plaintiffs Graham Adsit, Roger
                                Anclam, Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily
                                Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie
                                DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada,
                                Barbara Flom, Helen Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson,
                                Michael Lecker, Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane
                                Pedersen, Nancy Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison
                                Seaton, James Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum,
                                Jerome Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 224
                                Motion to Dismiss, (Attachments:
                                # 1 Exhibit A - Complaints Redline) (Greenwood, Ruth) (Entered: 12/21/2018)
           12/21/2018       229 Brief in Opposition by Plaintiffs Graham Adsit, Roger Anclam, Warren Braun, Hans
                                Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy
                                Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne
                                Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail
                                Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini,
                                Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert
                                Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E.
                                Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome Wallace, William
                                Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 224 Motion to Dismiss filed
                                by Wisconsin State Assembly. (Stephanopoulos, Nicholas) (Entered: 12/21/2018)
           01/07/2019       230 Emergency Motion to Stay by Intervenor Defendant Wisconsin State Assembly.
                                Response due 1/14/2019. (Mortara, Adam) (Entered: 01/07/2019)
           01/07/2019       231 Brief in Support of 230 Motion to Stay by Intervenor Defendant Wisconsin State
                                Assembly, (Attachments:
                                # 1 Exhibit A - Supreme Court Order List,
                                # 2 Exhibit B - Jurisdictional Statement in Rucho v Common Cause,
                                # 3 Exhibit C - Jurisdiction Statement in Lamone v Benisek) (Mortara, Adam)
                                Modified on 1/8/2019. (lak) (Entered: 01/07/2019)
           01/07/2019       232 Declaration of Joshua P. Ackerman filed by Intervenor Defendant Wisconsin State
                                Assembly in Support re: 230 Motion to Stay. (Mortara, Adam) (Entered: 01/07/2019)
           01/07/2019       233 Unopposed Motion for Extension of Time to file its Reply Brief in Support of The
                                Assembly's Motion to Dismiss by Intervenor Defendant Wisconsin State Assembly.
                                Motions referred to Magistrate Judge Stephen L. Crocker. (Mortara, Adam) (Entered:
                                01/07/2019)
           01/07/2019       234 Declaration of Joshua P. Ackerman filed by Intervenor Defendant Wisconsin State
                                Assembly re: 233 MOTION for Extension of Time. (Mortara, Adam) (Entered:
                                01/07/2019)



74 of 82                                                                                                           5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                   https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 128 of 135
                   Case: 19-1910    Document: 00713430352               Filed: 06/04/2019      Pages: 135
           01/07/2019         Set/Reset Deadlines as to 230 Emergency Motion to Stay . Brief in Opposition due
                              1/14/2019. Brief in Reply due 1/17/2019. (voc) (Entered: 01/07/2019)
           01/07/2019       235 ** TEXT ONLY ORDER **
                                ORDER granting 233 Motion for Extension of Time. Signed by District Judge James
                                D. Peterson on 1/7/2019. (voc) (Entered: 01/07/2019)
           01/08/2019       236 Motion to Admit Taylor A. R. Meehan Pro Hac Vice. ( Pro Hac Vice fee $ 100 receipt
                                number 0758-2388577.) by Intervenor Defendant Wisconsin State Assembly. Motions
                                referred to Magistrate Judge Stephen L. Crocker. (Meehan, Taylor) (Entered:
                                01/08/2019)
           01/09/2019       237 ** TEXT ONLY ORDER **
                                ORDER granting 236 Motion to Admit Taylor A. R. Meehan Pro Hac Vice. Signed by
                                Magistrate Judge Peter A. Oppeneer on 1/9/2019. (lak) (Entered: 01/09/2019)
           01/09/2019       238 ** TEXT ONLY ORDER **
                                Because the court has provisionally consolidated these cases, all further docketing for
                                both cases will appear in Case No. 15-cv-421-jdp until further order of the court.
                                Signed by District Judge James D. Peterson on 1/9/2019. (voc) (Entered: 01/09/2019)
           01/14/2019       239 Brief in Opposition by Plaintiffs Graham Adsit, Roger Anclam, Warren Braun, Hans
                                Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy
                                Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne
                                Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail
                                Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini,
                                Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert
                                Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E.
                                Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome Wallace, William
                                Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 230 Motion to Stay filed by
                                Wisconsin State Assembly. (Harless, Annabelle) (Entered: 01/14/2019)
           01/14/2019       240 Response Stating No Opposition by Defendants Beverly R. Gill, Julie M. Glancey,
                                Ann S. Jacobs, Jodi Jensen, Steve King, Dean Knudson, Don Millis, Mark L. Thomsen
                                re: 230 Motion to Stay filed by Wisconsin State Assembly. (Russomanno, Anthony)
                                (Entered: 01/14/2019)
           01/16/2019       241 Disregard. See 242 . Modified on 1/18/2019. (lak) (Entered: 01/16/2019)
           01/17/2019       242 Corrected Brief in Reply by Intervenor Defendant Wisconsin State Assembly in
                                Support of 230 Motion to Stay. (Ackerman, Joshua) (Entered: 01/17/2019)
           01/23/2019       243 ORDER denying without prejudice 224 Motion to Dismiss and 27 Motion to Dismiss;
                                granting in part and denying in part 230 Motion to Stay. Signed by Judges William C.
                                Griesbach, James D. Peterson and Kenneth F. Ripple on 1/23/2019. Associated Cases:
                                3:15-cv-00421-jdp, 3:18-cv-00763-jdp. (voc) (Entered: 01/23/2019)
           01/23/2019               Set Telephone Hearing: Telephone Scheduling Conference set for 2/1/2019 at 09:00
                                    AM before Judge James D. Peterson. Counsel for Plaintiff responsible for setting up
                                    the call to chambers at (608) 264-5504. Associated Cases: 3:15-cv-00421-jdp, 3:18-
                                    cv-00763-jdp (voc/sv/jdp) (Entered: 01/23/2019)
           01/24/2019               Notice to Counsel: The Telephone Scheduling Conference on 2/1/2019 will take
                                    place via teleconference. Please dial (888) 557-8511 to join the conference call.
                                    Please enter access code 2955378 when prompted. AssociatedCases: 3:15-



75 of 82                                                                                                               5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                 https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 129 of 135
                   Case: 19-1910    Document: 00713430352             Filed: 06/04/2019   Pages: 135
                              cv-00421-jdp, 3:18-cv-00763-jdp (voc) (Entered: 01/24/2019)
           01/25/2019       244 Unopposed Motion to Dismiss the Complaint of The Wisconsin Assembly Democratic
                                Campaign Committee, filed by plaintiff The Wisconsin Assembly Democratic
                                Campaign Committee. Associated Cases: 3:18-cv-00763-jdp, 3:15-cv-00421-jdp.
                                (Pines, Lester) (Entered: 01/25/2019)
           01/29/2019       245 Status Report Letter from Plaintiffs' Counsel Regarding Counsel's Availability for July
                                22, 2019 Trial Date by Plaintiffs Graham Adsit, Roger Anclam, Warren Braun, Hans
                                Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy
                                Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne
                                Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail
                                Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini,
                                Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert
                                Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E.
                                Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome Wallace, William
                                Whitford, Donald Winter, Edward Wohl, Ann Wolfe. Associated Cases: 3:15-
                                cv-00421-jdp, 3:18-cv-00763-jdp. (Poland, Douglas) (Entered: 01/29/2019)
           01/29/2019       246 ** TEXT ONLY ORDER **
                                ORDER granting (244) Stipulation of Dismissal in case 3:15-cv-00421-jdp; Granting
                                (43) Motion to Dismiss in case 3:18-cv-00763-jdp. Signed by Judges William C.
                                Griesbach, Kenneth F. Ripple and James D. Peterson on 1/29/2019. Associated Cases:
                                3:15-cv-00421-jdp, 3:18-cv-00763-jdp (voc) (Entered: 01/29/2019)
           02/01/2019       247 Minute Entry for proceedings held before District Judge James D. Peterson:
                                Scheduling Conference held on 2/1/2019. [:41] (Court Reporter CS.) (jls) (Entered:
                                02/01/2019)
           02/01/2019       248 Scheduling Order: Court Trial set for 7/15/2019 - 7/18/2019 at 09:00 AM. Signed by
                                District Judge James D. Peterson on 2/1/2019. (voc) (Entered: 02/01/2019)
           02/04/2019       249 Expert Report, Sources and CV of James Gimpel by Intervenor Defendant Wisconsin
                                State Assembly, (Attachments:
                                # 1 Appendix A - Act 43 Core Retention Report,
                                # 2 Appendix B - Chen 43995 Core Retention Report,
                                # 3 Appendix C - Chen 43995 Incumbent Pairing Report,
                                # 4 Appendix D - Act 43 Composite Election Percentages,
                                # 5 Appendix E - Plan 43995 Composite Election Percentages,
                                # 6 Appendix F - 2016 President and US Senate Election Performance on Chen 43995,
                                # 7 Appendix G - 2018 Election Results) (Mortara, Adam) Modified on 2/4/2019:
                                Signature, etc. (lak) (Entered: 02/04/2019)
           02/04/2019       250 Expert Report, Data Sources and Other References of Brian J. Gaines by Intervenor
                                Defendant Wisconsin State Assembly. (Mortara, Adam) Modified on 2/4/2019:
                                Signature, etc. (lak) (Entered: 02/04/2019)
           02/12/2019       251 Motion to Admit Mark P. Gaber Pro Hac Vice. ( Pro Hac Vice fee $ 100 receipt
                                number 0758-2407850.) by Plaintiffs Graham Adsit, Roger Anclam, Warren Braun,
                                Hans Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye,
                                Guy Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary
                                Lynne Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail
                                Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini,
                                Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert


76 of 82                                                                                                             5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 130 of 135
                   Case: 19-1910    Document: 00713430352              Filed: 06/04/2019      Pages: 135
                              Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E.
                              Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome Wallace, William
                              Whitford, Donald Winter, Edward Wohl, Ann Wolfe. Motions referred to Magistrate
                              Judge Stephen L. Crocker. (Gaber, Mark) (Entered: 02/12/2019)
           02/12/2019       252 ** TEXT ONLY ORDER **
                                ORDER granting 251 Motion to Admit Mark P. Gaber Pro Hac Vice. Signed by
                                Magistrate Judge Peter A. Oppeneer on 2/12/2019. (lak) (Entered: 02/12/2019)
           03/15/2019       253 Motion for Protective Order by Plaintiffs Graham Adsit, Roger Anclam, Warren
                                Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra
                                Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel
                                Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen
                                Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker,
                                Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy
                                Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James
                                Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome
                                Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe. (Poland,
                                Douglas) (Entered: 03/15/2019)
           03/15/2019       254 Declaration of Annabelle E. Harless filed by Plaintiffs Graham Adsit, Roger Anclam,
                                Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra
                                Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel
                                Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen
                                Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker,
                                Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy
                                Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James
                                Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome
                                Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 253 Motion
                                for Protective Order, (Sealed Document) (Attachments:
                                # 1 Exhibit 1 - Proposed Protective Order,
                                # 2 Exhibit 2 - Lentini Deposition Transcript,
                                # 3 Exhibit 3 - Patel Deposition Transcript,
                                # 4 Exhibit 4 - Seaton Deposition Transcript) (Poland, Douglas) Modified on
                                3/15/2019. (lak) (Entered: 03/15/2019)
           03/15/2019       255 Redaction to 254 Declaration of Annabelle E. Harless, (Attachments:
                                # 1 Exhibit 1 - Proposed Protective Order,
                                # 2 Exhibit 2 - Lentini Deposition Transcript,
                                # 3 Exhibit 3 - Patel Deposition Transcript,
                                # 4 Exhibit 4 - Seaton Deposition Transcript) (Poland, Douglas) Modified on
                                3/15/2019. (lak) (Entered: 03/15/2019)
           03/15/2019       256 Motion to Seal Document 254 Declaration, by Plaintiffs Graham Adsit, Roger
                                Anclam, Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily
                                Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie
                                DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada,
                                Barbara Flom, Helen Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson,
                                Michael Lecker, Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane
                                Pedersen, Nancy Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison
                                Seaton, James Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum,
                                Jerome Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe.
                                Motions referred to Magistrate Judge Stephen L. Crocker. (Poland, Douglas) (Entered:


77 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                  https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 131 of 135
                   Case: 19-1910    Document: 00713430352        Filed: 06/04/2019 Pages: 135
                              03/15/2019)
           03/15/2019               Set Deadlines as to 253 Motion for Protective Order. Response due 3/25/2019. No
                                    Reply. (jat) (Entered: 03/15/2019)
           03/19/2019       257 Motion to Compel Deposition and Production of Documents by Robin J. Vos by
                                Plaintiffs Graham Adsit, Roger Anclam, Warren Braun, Hans Breitenmoser, Judith
                                Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B.
                                Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah
                                Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail Hohenstein, Wayne
                                Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini, Norah McCue, Janet
                                Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert Pfundheller, Sara
                                Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E. Stevning-Roe, Linea
                                Sundstrom, Michael Switzenbaum, Jerome Wallace, William Whitford, Donald
                                Winter, Edward Wohl, Ann Wolfe. Motions referred to Magistrate Judge Stephen L.
                                Crocker. Response due 3/26/2019. (Greenwood, Ruth) (Entered: 03/19/2019)
           03/19/2019       258 Brief in Support of 257 Motion to Compel Deposition and Production of Documents
                                by Robin J. Vos by Plaintiffs Graham Adsit, Roger Anclam, Warren Braun, Hans
                                Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy
                                Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne
                                Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail
                                Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini,
                                Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert
                                Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E.
                                Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome Wallace, William
                                Whitford, Donald Winter, Edward Wohl, Ann Wolfe. (Greenwood, Ruth) (Entered:
                                03/19/2019)
           03/19/2019       259 Declaration of Ruth Merewyn Greenwood filed by Plaintiffs Graham Adsit, Roger
                                Anclam, Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily
                                Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie
                                DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada,
                                Barbara Flom, Helen Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson,
                                Michael Lecker, Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane
                                Pedersen, Nancy Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison
                                Seaton, James Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum,
                                Jerome Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 257
                                Motion to Compel, (Attachments:
                                # 1 Exhibit 1 - Subpoena to Testify at a Deposition,
                                # 2 Exhibit 2 - Letter dated February 13, 2019 with Attachments,
                                # 3 Exhibit 3 - Notice of Subpoena,
                                # 4 Exhibit 4 - Letter dated February 20, 2019,
                                # 5 Exhibit 5 - Letter dated February 27, 2019,
                                # 6 Exhibit 6 - Letter dated March 5, 2019,
                                # 7 Exhibit 7 - Letter dated February 13, 2019 with Attachments,
                                # 8 Exhibit 8 - Response to Requests for Production,
                                # 9 Exhibit 9 - E-mail dated January 21, 2013,
                                # 10 Exhibit 10 - See 260 .,
                                # 11 Exhibit 11 - Proof of Service) (Greenwood, Ruth) Modified on 3/20/2019:
                                Removed duplicate text. Added exhibit descriptions. E-mail sent to counsel. (lak)
                                (Entered: 03/19/2019)



78 of 82                                                                                                              5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 132 of 135
                   Case: 19-1910    Document: 00713430352               Filed: 06/04/2019     Pages: 135
           03/20/2019         Set/Reset Briefing Deadlines as to 257 Motion to Compel Deposition and Production
                              of Documents by Robin J. Vos. Brief in Opposition due 4/3/2019. Brief in Reply due
                              4/10/2019. (voc/slc) (Entered: 03/20/2019)
           03/20/2019       260 Exhibit to 259 Declaration, filed by Helen Harris, Leah Dudley, Margaret Leslie
                                DeMuth, Emily Bunting, Wayne Jensen, Sandra Carlson-Kaye, Allison Seaton, Norah
                                McCue, Michael Switzenbaum, Donald Winter, Judith Brey, Ann E. Stevning-Roe,
                                Nancy Petulla, Graham Adsit, Warren Braun, William Whitford, Guy Costello, Jerome
                                Wallace, Timothy B. Daley, Deborah Patel, Robert Pfundheller, Michael Lecker,
                                Jennifer Estrada, Daniel Dieterich, Janet Mitchell, Rosalie Schnick, Barbara Flom,
                                Roger Anclam, Elizabeth Lentini, Sara Ramaker, James Seaton, Gail Hohenstein,
                                Edward Wohl, Ann Wolfe, Linea Sundstrom, Jane Pedersen, Mary Lynne Donohue,
                                Hans Breitenmoser, Wendy Sue Johnson, Brent Brigson. Corrected Exhibit 10 - Letter
                                dated March 18, 2019 and Attachments. (Greenwood, Ruth) Modified on 3/20/2019:
                                Linked to the pending motion. (lak) (Entered: 03/20/2019)
           03/25/2019       261 Notice of Withdrawal of Motion re: 253 Motion for Protective Order by Plaintiffs
                                Graham Adsit, Roger Anclam, Warren Braun, Hans Breitenmoser, Judith Brey, Brent
                                Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B. Daley,
                                Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah Dudley,
                                Jennifer Estrada, Barbara Flom, Helen Harris, Gail Hohenstein, Wayne Jensen, Wendy
                                Sue Johnson, Michael Lecker, Elizabeth Lentini, Norah McCue, Janet Mitchell,
                                Deborah Patel, Jane Pedersen, Nancy Petulla, Robert Pfundheller, Sara Ramaker,
                                Rosalie Schnick, Allison Seaton, James Seaton, Ann E. Stevning-Roe, Linea
                                Sundstrom, Michael Switzenbaum, Jerome Wallace, William Whitford, Donald
                                Winter, Edward Wohl, Ann Wolfe. (Poland, Douglas) Modified on 3/26/2019. (lak)
                                (Entered: 03/25/2019)
           03/29/2019       262 Stipulated Motion for Protective Order by Plaintiffs Graham Adsit, Roger Anclam,
                                Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra
                                Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel
                                Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen
                                Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker,
                                Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy
                                Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James
                                Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome
                                Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe, (Attachments:
                                # 1 Text of Proposed Order) (Poland, Douglas) Modified on 4/1/2019. (lak) (Entered:
                                03/29/2019)
           04/03/2019       263 Brief in Opposition by Defendants Beverly R. Gill, Julie M. Glancey, Ann S. Jacobs,
                                Jodi Jensen, Dean Knudson, Mark L. Thomsen re: 257 Motion to Compel, filed by
                                Helen Harris, Leah Dudley, Margaret Leslie DeMuth, Emily Bunting, Wayne Jensen,
                                Sandra Carlson-Kaye, Allison Seaton, Norah McCue, Michael Switzenbaum, Donald
                                Winter, Judith Brey, Ann E. Stevning-Roe, Nancy Petulla, Graham Adsit, Warren
                                Braun, William Whitford, Guy Costello, Jerome Wallace, Timothy B. Daley, Deborah
                                Patel, Robert Pfundheller, Michael Lecker, Jennifer Estrada, Daniel Dieterich, Janet
                                Mitchell, Rosalie Schnick, Barbara Flom, Roger Anclam, Elizabeth Lentini, Sara
                                Ramaker, James Seaton, Gail Hohenstein, Edward Wohl, Ann Wolfe, Linea
                                Sundstrom, Jane Pedersen, Mary Lynne Donohue, Hans Breitenmoser, Wendy Sue
                                Johnson, Brent Brigson. (Keenan, Brian) (Entered: 04/03/2019)




79 of 82                                                                                                            5/10/2019, 3:41 PM
ECF Western District of Wisconsin                               https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 133 of 135
                   Case: 19-1910     Document: 00713430352                Filed: 06/04/2019       Pages: 135
           04/03/2019     264 ** TEXT ONLY ORDER **
                              The parties' proposed protective order, Dkt. 262 , is APPROVED. For clarity,
                              documents that meet the definition of "confidential" in the protective order may be
                              filed under seal without a further motion, in accordance with Administrative Order No.
                              337. As always, any filing under seal is subject to review of the court. Signed by
                              District Judge James D. Peterson on 4/3/2019. (voc) (Entered: 04/03/2019)
           04/03/2019       265 Brief in Opposition by Third Party Defendant Robin J. Vos re: 257 Motion to Compel,
                                filed by Helen Harris, Leah Dudley, Margaret Leslie DeMuth, Emily Bunting, Wayne
                                Jensen, Sandra Carlson-Kaye, Allison Seaton, Norah McCue, Michael Switzenbaum,
                                Donald Winter, Judith Brey, Ann E. Stevning-Roe, Nancy Petulla, Graham Adsit,
                                Warren Braun, William Whitford, Guy Costello, Jerome Wallace, Timothy B. Daley,
                                Deborah Patel, Robert Pfundheller, Michael Lecker, Jennifer Estrada, Daniel
                                Dieterich, Janet Mitchell, Rosalie Schnick, Barbara Flom, Roger Anclam, Elizabeth
                                Lentini, Sara Ramaker, James Seaton, Gail Hohenstein, Edward Wohl, Ann Wolfe,
                                Linea Sundstrom, Jane Pedersen, Mary Lynne Donohue, Hans Breitenmoser, Wendy
                                Sue Johnson, Brent Brigson. (Mortara, Adam) (Entered: 04/03/2019)
           04/03/2019       266 Brief in Opposition by Intervenor Defendant Wisconsin State Assembly re: 257
                                Motion to Compel, filed by Helen Harris, Leah Dudley, Margaret Leslie DeMuth,
                                Emily Bunting, Wayne Jensen, Sandra Carlson-Kaye, Allison Seaton, Norah McCue,
                                Michael Switzenbaum, Donald Winter, Judith Brey, Ann E. Stevning-Roe, Nancy
                                Petulla, Graham Adsit, Warren Braun, William Whitford, Guy Costello, Jerome
                                Wallace, Timothy B. Daley, Deborah Patel, Robert Pfundheller, Michael Lecker,
                                Jennifer Estrada, Daniel Dieterich, Janet Mitchell, Rosalie Schnick, Barbara Flom,
                                Roger Anclam, Elizabeth Lentini, Sara Ramaker, James Seaton, Gail Hohenstein,
                                Edward Wohl, Ann Wolfe, Linea Sundstrom, Jane Pedersen, Mary Lynne Donohue,
                                Hans Breitenmoser, Wendy Sue Johnson, Brent Brigson. (Mortara, Adam) (Entered:
                                04/03/2019)
           04/10/2019       267 Deposition of Patrick E. Fuller taken on March 29, 2019. (Greenwood, Ruth) (Entered:
                                04/10/2019)
           04/10/2019       268 Brief in Reply by Plaintiffs Graham Adsit, Roger Anclam, Warren Braun, Hans
                                Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra Carlson-Kaye, Guy
                                Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel Dieterich, Mary Lynne
                                Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen Harris, Gail
                                Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker, Elizabeth Lentini,
                                Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy Petulla, Robert
                                Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James Seaton, Ann E.
                                Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome Wallace, William
                                Whitford, Donald Winter, Edward Wohl, Ann Wolfe in Support of 257 Motion to
                                Compel. (Greenwood, Ruth) (Entered: 04/10/2019)
           04/10/2019       269 Second Declaration of Ruth M. Greenwood filed by Plaintiffs Graham Adsit, Roger
                                Anclam, Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily
                                Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie
                                DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada,
                                Barbara Flom, Helen Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson,
                                Michael Lecker, Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane
                                Pedersen, Nancy Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison
                                Seaton, James Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum,



80 of 82                                                                                                           5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                 https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 134 of 135
                   Case: 19-1910    Document: 00713430352               Filed: 06/04/2019     Pages: 135
                              Jerome Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 257
                              Motion to Compel, (Attachments:
                              # 1 Exhibit 1 - Order from Benisek v. Lamone, Mar. 16, 2017,
                              # 2 Exhibit 2 - Order from LWVMI v Johnson, May 23, 2018,
                              # 3 Exhibit 3 - Order from Benisek v. Lamone, Jan. 31, 2017) (Greenwood, Ruth)
                              Modified on 4/11/2019. (lak) (Entered: 04/10/2019)
           04/24/2019       270 Transcript of Scheduling Conference, held 2/1/2019 before Judge James D. Peterson.
                                Court Reporter: CS.
                                Please review the court's new policy regarding electronic transcripts of court
                                proceedings: see Electronic Transcript Instructions. (voc) (Entered: 04/24/2019)
           04/26/2019       271 Notice of Appearance and Notice of Substitution filed by Clayton P. Kawski for
                                Defendants Beverly R. Gill, Julie M. Glancey, Ann S. Jacobs, Jodi Jensen, Dean
                                Knudson, Mark L. Thomsen. (Kawski, Clayton) (Entered: 04/26/2019)
           04/26/2019       272 Notice by Intervenor Defendant Wisconsin State Assembly re: 257 Motion to Compel,
                                (Attachments:
                                # 1 Exhibit 1 - Foltz Subpoena,
                                # 2 Exhibit 2 - Ottman Subpoena) (Mortara, Adam) Modified on 4/29/2019: Linked to
                                the pending motion instead of the brief. (lak) (Entered: 04/26/2019)
           04/30/2019       273 Supplemental Brief in Reply by Plaintiffs Graham Adsit, Roger Anclam, Warren
                                Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily Bunting, Sandra
                                Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie DeMuth, Daniel
                                Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada, Barbara Flom, Helen
                                Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson, Michael Lecker,
                                Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane Pedersen, Nancy
                                Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison Seaton, James
                                Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum, Jerome
                                Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe in Support of
                                257 Motion to Compel. (Greenwood, Ruth) (Entered: 04/30/2019)
           04/30/2019       274 Third Declaration of Ruth Merewyn Greenwood filed by Plaintiffs Graham Adsit,
                                Roger Anclam, Warren Braun, Hans Breitenmoser, Judith Brey, Brent Brigson, Emily
                                Bunting, Sandra Carlson-Kaye, Guy Costello, Timothy B. Daley, Margaret Leslie
                                DeMuth, Daniel Dieterich, Mary Lynne Donohue, Leah Dudley, Jennifer Estrada,
                                Barbara Flom, Helen Harris, Gail Hohenstein, Wayne Jensen, Wendy Sue Johnson,
                                Michael Lecker, Elizabeth Lentini, Norah McCue, Janet Mitchell, Deborah Patel, Jane
                                Pedersen, Nancy Petulla, Robert Pfundheller, Sara Ramaker, Rosalie Schnick, Allison
                                Seaton, James Seaton, Ann E. Stevning-Roe, Linea Sundstrom, Michael Switzenbaum,
                                Jerome Wallace, William Whitford, Donald Winter, Edward Wohl, Ann Wolfe re: 257
                                Motion to Compel, (Attachments:
                                # 1 Exhibit 1 - Assembly's Initial Disclosures dated 12.13.2018) (Greenwood, Ruth)
                                Modified on 5/1/2019. (lak) (Entered: 04/30/2019)
           05/03/2019       275 ORDER: It is ordered that plaintiffs' motion to compel discovery, Dkt. 257 , is granted
                                as to the deposition of Robin Vos and requests for production nos. 1-3, 6-9, and 15.
                                The motion is otherwise denied. Signed by Judges Kenneth F. Ripple, William C.
                                Griesbach and James D. Peterson on 5/3/2019. (voc) (Entered: 05/03/2019)
           05/10/2019       276 Emergency Motion to Stay Enforcement of this Court's May 3, 2019 Order by Third
                                Party Defendant Robin J. Vos. Response due 5/17/2019. (Mortara, Adam) (Entered:



81 of 82                                                                                                             5/10/2019, 3:41 PM
ECF Western District of Wisconsin                                     https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?84627355586449-L_1_0-1
                     Case: 3:15-cv-00421-jdp Document #: 285 Filed: 06/05/19 Page 135 of 135
                   Case: 19-1910    Document: 00713430352        Filed: 06/04/2019 Pages: 135
                              05/10/2019)
           05/10/2019       277 Brief in Support of 276 Motion to Stay Enforcement of this Court's May 3, 2019 Order
                                by Third Party Defendant Robin J. Vos (Mortara, Adam) (Entered: 05/10/2019)
           05/10/2019       278 Declaration of Joshua P. Ackerman filed by Third Party Defendant Robin J. Vos re:
                                276 Motion to Stay (Attachments:
                                # 1 Exhibit A - Letter from Ruth Greenwood,
                                # 2 Exhibit B - Vos Subpoena) (Mortara, Adam) (Entered: 05/10/2019)
           05/10/2019       279 Notice by Third Party Defendant Robin J. Vos of Filing Petition for Writ of
                                Mandamus. (Attachments:
                                # 1 Exhibit A - Petition for Writ of Mandamus) (Mortara, Adam) (Entered:
                                05/10/2019)



                                                         PACER Service Center
                                                           Transaction Receipt
                                                            05/10/2019 15:40:38
                                    PACER
                                                   us4852us:5699723:0 Client Code:
                                    Login:
                                                                      Search          3:15-cv-00421-
                                    Description:   Docket Report
                                                                      Criteria:       jdp
                                    Billable Pages: 30                Cost:           3.00




82 of 82                                                                                                                 5/10/2019, 3:41 PM
